Exhibit 10.1


Execution Version


INTEREST PURCHASE AGREEMENT


by and among


MEDIQ B.V.,
MEDIQ INTERNATIONAL B.V.,
MEDIQ USA HOLDINGS,
BARISTA ACQUISITION I, LLC
BARISTA ACQUISITION II, LLC


and
OWENS & MINOR, INC.


Dated as of May 2, 2017






















59630717_19





--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page
ARTICLE I PURCHASE AND SALE
1
Section 1.1
Purchase and Sale
1
Section 1.2
Purchase Price
1
Section 1.3
Closing Date Statements
2
Section 1.4
Closing Payments
2
Section 1.5
Post-Closing Adjustment
3
Section 1.6
Withholding
5
ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY
6
Section 2.1
Organization
6
Section 2.2
Authorization
6
Section 2.3
Capitalization of the Company
6
Section 2.4
Company Subsidiaries
7
Section 2.5
Consents and Approvals; No Violations
8
Section 2.6
Financial Statements
8
Section 2.7
No Undisclosed Liabilities
9
Section 2.8
Absence of Certain Changes
9
Section 2.9
Real Property; Personal Property
9
Section 2.10
Intellectual Property
11
Section 2.11
Litigation
12
Section 2.12
Company Material Contracts
12
Section 2.13
Tax Returns; Taxes
12
Section 2.14
Environmental Matters
14
Section 2.15
Licenses and Permits
15
Section 2.16
Company Benefit Plans
16
Section 2.17
Labor Relationships
18
Section 2.18
Compliance with Laws
19
Section 2.19
Certain Fees
19
Section 2.20
Insurance Policies
19
Section 2.21
Affiliate Transactions
19
Section 2.22
Health Care Regulatory Compliance
20
Section 2.23
Material Customers; Material Suppliers
22
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLERS
22
Section 3.1
Organization
23
Section 3.2
Authorization
23
Section 3.3
Consents and Approvals; No Violations
23
Section 3.4
Ownership of Interests
24
Section 3.5
Litigation
24
Section 3.6
Certain Fees
24
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE BUYERS
24
Section 4.1
Organization
24
Section 4.2
Authorization
25



59630717_19

--------------------------------------------------------------------------------





Section 4.3
Consents and Approvals; No Violations
25
Section 4.4
Litigation
25
Section 4.5
Financial Capability
26
Section 4.6
Solvency
26
Section 4.7
Acquisition of Interests for Investment
26
Section 4.8
Certain Fees
26
ARTICLE V COVENANTS
26
Section 5.1
Conduct of the Business
26
Section 5.2
Regulatory Undertakings
28
Section 5.3
Release of Liens
31
Section 5.4
Public Announcements
31
Section 5.5
Supplemental Disclosure
31
Section 5.6
Tax Matters
32
Section 5.7
Directors’ and Officers’ Indemnification
36
Section 5.8
Release
38
Section 5.9
Access to Information; Cooperation
39
Section 5.10
Exclusivity
40
Section 5.11
Termination of Affiliate Arrangements
40
Section 5.12
Employee Benefits
40
Section 5.13
Confidentiality
41
Section 5.14
OIG Consent
42
Section 5.15
Restrictive Covenants
43
Section 5.16
280G Approval
45
ARTICLE VI CONDITIONS TO OBLIGATIONS OF THE PARTIES
45
Section 6.1
Conditions to Each Party’s Obligations
45
Section 6.2
Conditions to Obligations of the Sellers and the Company
45
Section 6.3
Conditions to Obligations of the Buyers
46
Section 6.4
Frustration of Closing Conditions
47
ARTICLE VII CLOSING
47
Section 7.1
Closing
47
Section 7.2
Closing Deliveries by the Sellers and the Company
47
Section 7.3
Closing Deliveries by the Buyers
48
ARTICLE VIII TERMINATION
48
Section 8.1
Termination
48
Section 8.2
Procedure and Effect of Termination
49
ARTICLE IX INDEMNIFICATION
49
Section 9.1
Indemnification Obligations of the Sellers
49
Section 9.2
Indemnification Obligations of the Buyers
50
Section 9.3
Indemnification Procedure
50
Section 9.4
Claims Period
52
Section 9.5
Liability Limits
53



-ii-

--------------------------------------------------------------------------------





Section 9.6
Exclusive Remedies
54
ARTICLE X MISCELLANEOUS
55
Section 10.1
Fees and Expenses
55
Section 10.2
Notices
55
Section 10.3
Severability
56
Section 10.4
Binding Effect; Assignment
56
Section 10.5
No Third Party Beneficiaries
56
Section 10.6
Section Headings
57
Section 10.7
Consent to Jurisdiction, Etc
57
Section 10.8
Entire Agreement
58
Section 10.9
Governing Law
58
Section 10.10
Specific Performance
58
Section 10.11
Counterparts
58
Section 10.12
Amendment; Modification
58
Section 10.13
Time of Essence
58
Section 10.14
Schedules
58
Section 10.15
Construction
59
Section 10.16
Non-Recourse
59
Section 10.17
Representation of the Sellers and their Affiliates
60
Section 10.18
DISCLAIMER
60
Section 10.19
Due Diligence Review
61
Section 10.20
Performance Guaranty
62









-iii-

--------------------------------------------------------------------------------





LIST OF EXHIBITS
Exhibit A
Definitions

Exhibit B
Working Capital Rules

Exhibit C
Illustrative Calculation of Net Working Capital

Exhibit D
Form of Closing Date Indebtedness Statement

Exhibit E
Form of Escrow Agreement

Exhibit F
Form of Transition Services Agreement









-iv-

--------------------------------------------------------------------------------






INTEREST PURCHASE AGREEMENT
This INTEREST PURCHASE AGREEMENT, dated as of May 2, 2017 (this “Agreement”), is
by and among Barista Acquisition I, LLC, a Virginia limited liability company
(“Buyer A”), Barista Acquisition II, LLC, a Virginia limited liability company
(“Buyer B” and, together with Buyer A, the “Buyers”), Mediq B.V., a private
limited liability company (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the laws of the Netherlands (“Mediq”), Mediq International
B.V., a private limited liability company (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of the Netherlands (“Mediq
International” and, together with Mediq, the “Sellers”), Mediq USA Holdings, a
Delaware general partnership (the “Company”), and solely for the purposes of
Section 10.20 of this Agreement, Owens & Minor, Inc., a Virginia corporation
(the “Guarantor”). The Buyers, the Sellers and the Company are sometimes
individually referred to in this Agreement as a “Party” and collectively as the
“Parties”. Capitalized terms used in this Agreement shall have the meanings
ascribed to them in Exhibit A attached hereto.
WHEREAS, the Sellers collectively own one hundred percent (100%) of the
partnership interests (the “Interests”) of the Company;
WHEREAS, on the terms and subject to the conditions set forth in this Agreement,
the Buyers desire to purchase from the Sellers, and the Sellers desire to sell
to the Buyers, all of the Interests;
WHEREAS, the respective boards of directors or equivalent governing body, as
applicable, of each of the Buyers, the Sellers and the Company have approved
this Agreement and the transactions contemplated hereby; and
WHEREAS, concurrently with the execution of this Agreement, the Group Companies
and certain key employees of the Group Companies listed on Schedule 1 (the “Key
Employees”) have entered into retention agreements (collectively, the “Retention
Agreements”).
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and undertakings contained herein, and
subject to and on the terms and conditions set forth herein, the Parties agree
as follows:
ARTICLE I

PURCHASE AND SALE
Section 1.1    Purchase and Sale. Upon the terms and subject to the conditions
set forth in this Agreement, at the Closing, the Sellers shall sell, assign,
transfer and convey to the Buyers, and the Buyers shall purchase and acquire
from the Sellers, all of the Interests, free and clear of all Liens.
Section 1.2    Purchase Price. The aggregate purchase price for all of the
Interests (the “Purchase Price”) shall be an amount equal to the sum of:
(a)    $380,000,000 (the “Base Purchase Price”);


-1-

--------------------------------------------------------------------------------





(b)    plus the amount (if any) by which Net Working Capital exceeds the Target
Net Working Capital;
(c)    plus the Cash and Cash Equivalents;
(d)    minus the Company Transaction Expenses;
(e)    minus the outstanding amounts of Indebtedness and Debt-Like Items of the
Group Companies as of immediately prior to the Closing; and
(f)    minus the amount (if any) by which the Target Net Working Capital exceeds
Net Working Capital.
Section 1.3    Closing Date Statements. Not less than three (3) Business Days
prior to the Closing Date, the Company shall deliver to the Buyers:
(a)    a statement (the “Closing Date Financial Certificate”), signed by the
Chief Financial Officer, which sets forth a good faith estimate and which shall
include reasonably detailed supporting calculations of (i) the Net Working
Capital (the “Estimated Closing Net Working Capital”), and the Estimated Net
Working Capital Surplus or the Estimated Net Working Capital Deficit, as the
case may be, (ii) the Company Transaction Expenses (the “Estimated Closing
Company Transaction Expenses”), and (iii) the Cash and Cash Equivalents (the
“Estimated Closing Cash”), and, in the case of (i), calculated in accordance
with the accounting principles set forth on Exhibit B (the “Working Capital
Rules”) and presented consistent with Exhibit C, which exhibit provides an
illustrative calculation of Net Working Capital as of March 31, 2017. The
Company shall provide reasonable supporting detail to evidence the Company’s
calculations, explanations and assumptions for the calculation of amounts on the
Closing Date Financial Certificate, it being agreed that (x) the Company will
permit the Buyers and their Representatives to review and comment in advance on
the Closing Date Financial Certificate and (y) the Company shall consider in
good faith any reasonable comments provided by the Buyers on the Closing Date
Financial Certificate; and
(b)    a statement (the “Closing Date Indebtedness Statement”), prepared in
accordance with Exhibit D and signed by the Chief Financial Officer, which sets
forth by lender or other party a good faith estimate of the Indebtedness and
Debt-Like Items of the Group Companies outstanding as of immediately prior to
the Closing (the “Estimated Closing Indebtedness”). The Company shall provide
reasonable supporting detail to evidence the Company’s calculations,
explanations and assumptions for the calculation of amounts on the Closing Date
Indebtedness Statement.
Section 1.4    Closing Payments. At the Closing, the Buyers shall:
(a)    on behalf of the Company, pay or cause to be paid, by wire transfer of
immediately available funds to such account or accounts as the Company specifies
to the Buyers pursuant to the Closing Date Financial Certificate, the aggregate
amount of the Estimated Closing Company Transaction Expenses;


-2-

--------------------------------------------------------------------------------





(b)    on behalf of the Company, pay or cause to be paid, by wire transfer of
immediately available funds to such account or accounts as the Company specifies
to the Buyers pursuant to the Closing Date Indebtedness Statement and the Payoff
and Release Documents, the aggregate amount of the Payoff Indebtedness;
(c)    pay or cause to be paid to the Escrow Agent, for deposit in the Indemnity
Escrow Fund, the Indemnity Amount, which shall be held by the Escrow Agent
subject to and in accordance with the terms of the Escrow Agreement and the
applicable provisions of this Agreement; and
(d)    pay or cause to be paid to the Sellers, by wire transfer of immediately
available funds to such account or accounts as the Sellers specify to the Buyers
in accordance with written instructions delivered by the Sellers to the Buyers
at least three (3) Business Days prior to the Closing Date, the Closing Cash
Payment.
Section 1.5    Post-Closing Adjustment.
(a)    Within sixty (60) days after the Closing Date, the Buyers shall prepare
and deliver to the Sellers a statement (the “Preliminary Closing Statement”),
which sets forth the Buyers’ good faith calculation of, and which shall include
reasonably detailed supporting calculations of, (i) the Net Working Capital,
calculated in accordance with the Working Capital Rules and presented consistent
with Exhibit C (the “Closing Net Working Capital”), (ii) the amount of
Indebtedness and Debt-Like Items of the Group Companies outstanding as of
immediately prior to the Closing (the “Closing Indebtedness”), prepared in
accordance with Exhibit D, (iii) the Company Transaction Expenses (the “Closing
Company Transaction Expenses”), and (iv) the Cash and Cash Equivalents (the
“Closing Cash”). If the Buyers fail to produce the Preliminary Closing Statement
within sixty (60) days after the Closing Date, then the Estimated Closing Net
Working Capital, Estimated Closing Company Transaction Expenses, Estimated
Closing Indebtedness and Estimated Closing Cash prepared by the Company shall
become final and binding. Purchase accounting or other adjustments arising out
of the consummation of the transactions contemplated by this Agreement shall not
be considered for purposes of determining the Preliminary Closing Statement. The
Preliminary Closing Statement shall be based on facts and circumstances as they
exist immediately prior to the Closing and shall exclude the effect of any act,
decision, change in circumstance, development or event arising or occurring on
or after the Closing.
(b)    The Preliminary Closing Statement shall become the Final Closing
Statement and become final and binding upon the Parties hereto on the date that
is forty-five (45) days following the date on which the Preliminary Closing
Statement was received by the Sellers, unless prior to such date the Sellers
deliver to the Buyers written notice of the Sellers’ disagreement with any item
(each item, a “Disputed Item” and collectively, the “Disputed Items”) contained
in the Preliminary Closing Statement, which notice shall set forth in reasonable
detail the item, amount and basis for each Disputed Item (a “Notice of
Disagreement”). During the forty-five (45) day period following the Sellers’
receipt of the Preliminary Closing Statement, the Buyers shall after reasonable
advance notice by the Sellers (i) permit the Sellers and their accountants to
consult with the Company and the Buyers’ accountants during normal business
hours, and (ii) provide to the Sellers and their accountants under reasonable
circumstances a copy of the relevant books and records (including


-3-

--------------------------------------------------------------------------------





those of the Buyers’ accountants subject to the execution of appropriate
agreements with the Buyers’ accountants) relating to the preparation of the
Preliminary Closing Statement. If a Notice of Disagreement is delivered to the
Buyers, then the Preliminary Closing Statement (as revised in accordance with
clause (A) or (B) below) shall become the Final Closing Statement and become
final and binding upon the Parties on the earlier of the date (A) on which the
Sellers and the Buyers resolve in writing any differences they have with respect
to the Disputed Items specified in the Notice of Disagreement, and (B) all
Disputed Items are finally resolved in writing by the Accounting Firm in
accordance with Section 1.5(c). During the thirty (30) days following the
delivery to the Buyers of a Notice of Disagreement, the Buyers and the Sellers
shall seek in good faith to resolve in writing any differences they have with
respect to the Disputed Items specified in the Notice of Disagreement. Any such
Disputed Item resolved in writing by the Buyers and the Sellers during the
thirty (30) days following the delivery to the Buyers of a Notice of
Disagreement shall be final and binding upon the Parties. If the Buyers and the
Sellers are able to resolve in writing all of the Disputed Items set forth in
the Notice of Disagreement within thirty (30) days following the delivery to the
Buyers of such Notice of Disagreement, then the Final Closing Statement shall be
prepared in accordance with the agreement of the Buyers and the Sellers.
(c)    If the Buyers and the Sellers are unable to resolve the disputed items
set forth in the Notice of Disagreement within thirty (30) days following the
delivery to the Buyers of such Notice of Disagreement, the Sellers and the
Buyers shall submit such dispute to be resolved by (x) Grant Thornton or (y) in
the event such accounting firm is unable or unwilling to take such assignment, a
nationally recognized independent accounting firm mutually agreed upon by the
Buyers and the Sellers (the “Accounting Firm”). The Buyers and the Sellers shall
submit to the Accounting Firm for review and resolution all Disputed Items (but
only such Disputed Items) that are set forth in the Notice of Disagreement which
remain in dispute. The Buyers and the Sellers shall instruct the Accounting Firm
to select one of its partners experienced in purchase price adjustment disputes
to make a final determination of the Net Working Capital, the outstanding
amounts of Indebtedness and Debt-Like Items as of immediately prior to the
Closing, the Company Transaction Expenses and the Cash and Cash Equivalents
calculated with reference to the items that are in dispute as set forth in the
Notice of Disagreement. In resolving the items in the Notice of Disagreement
that are still in dispute and in determining the Net Working Capital, the
outstanding amounts of Indebtedness and Debt-Like Items of the Group Companies
as of immediately prior to the Closing, the Company Transaction Expenses and the
Cash and Cash Equivalents, the Accounting Firm shall (i) not assign to any item
in dispute a value that is (A) greater than the greatest value for such item
assigned by the Buyers, on the one hand, or the Sellers, on the other hand, or
(B) less than the smallest value for such item assigned by the Buyers, on the
one hand, or the Sellers, on the other hand, (ii) make a final determination of
the Disputed Items in accordance with the provisions, the guidelines and the
procedures set forth in this Agreement, (iii) act as an expert and not as an
arbitrator, (iv) render a final resolution in writing to the Buyers and the
Sellers (which final resolution shall be requested by the Buyers and the Sellers
to be delivered not more than thirty (30) days following submission of such
Disputed Items to the Accounting Firm or such longer period as the Accounting
Firm may reasonably require), which, absent manifest error, shall be final,
conclusive and binding on the Parties with respect to the Net Working Capital,
the outstanding amounts of Indebtedness and Debt-Like Items of the Group
Companies as of immediately prior to the Closing, the Company Transaction
Expenses and the Cash and Cash Equivalents, and (v) not


-4-

--------------------------------------------------------------------------------





engage in independent factual investigation, not hear evidence from either the
Buyers or the Sellers outside the presence of both the Buyers and the Sellers,
and not engage in ex parte communications with the Buyers or the Sellers. The
fees and disbursements of the Accounting Firm shall be borne by (A) the Buyers
in the proportion that the aggregate dollar value of the Disputed Items
submitted to the Accounting Firm that are unsuccessfully disputed by the Buyers
bears to the aggregate value of all such items so disputed and (B) the Sellers
in the proportion that the aggregate dollar value of the Disputed Items
submitted to the Accounting Firm that are unsuccessfully disputed by the Sellers
bears to the aggregate value of all such items so disputed.
(d)    The Preliminary Closing Statement (as adjusted by the agreement of the
Parties or at the direction of the Accounting Firm, as applicable) shall be
deemed final and binding upon the Parties hereto and shall become the Final
Closing Statement for the purposes of this Section 1.5 upon the earliest of the
(i) failure of the Sellers to notify the Buyers of a dispute within forty-five
(45) days after delivery to the Sellers of the Preliminary Closing Statement,
(ii) resolution of all disputes, pursuant to Section 1.5(b), by the Buyers and
the Sellers, or (iii) resolution of all remaining disputes, pursuant to
Section 1.5(c), by the Accounting Firm.
(e)    Within five (5) Business Days following the determination of the Final
Closing Statement:
(i)    if there is a Final Deficit, then the Sellers shall pay an amount equal
to such Final Deficit to the Buyers in accordance with Section 1.5(f); and
(ii)    if there is a Final Surplus, then the Buyers shall pay an amount equal
to such Final Surplus to the Sellers in accordance with Section 1.5(f).
(f)    All payments required under this Section 1.5 shall be made in cash by
wire transfer of immediately available funds to such bank account(s) as shall be
designated in writing by the recipient(s).
(g)    The Parties acknowledge the procedures set forth in this Section 1.5 are
not intended to permit the introduction of accounting methods, policies,
practices, procedures, classifications or estimation methodologies in connection
with the determination of Net Working Capital other than as required by the
Working Capital Rules.
Section 1.6    Withholding. Notwithstanding anything in this Agreement to the
contrary, the Buyers shall be entitled to withhold from any amount otherwise
payable pursuant to this Agreement such amounts as are required to be withheld
under applicable Law. To the extent that amounts are so withheld and paid over
to the appropriate taxing authority, such withheld amounts shall be treated for
all purposes of this Agreement as having been paid to the Person in respect of
which such deduction and withholding was made. In the event that the Buyers
determine that withholding is required under applicable Law with regard to
amounts otherwise payable to the Sellers under this Agreement, the Buyers shall
promptly notify the Sellers of such withholding obligation and the Buyers shall
work in good faith with the Sellers to avoid the application of any such
withholding obligation. In connection with any payments to be made by the Buyers
pursuant to Section 1.4(a) and Section 1.4(b), to the extent such payments are
made to non-U.S. Persons, the


-5-

--------------------------------------------------------------------------------





Company shall deliver to the Buyers reasonably in advance of the Closing Date
any necessary Tax forms as required under the Code or any local, state or
foreign Tax Laws to establish the appropriate withholding Taxes (if any) and Tax
reporting required in connection with such payments.
ARTICLE II    

REPRESENTATIONS AND WARRANTIES OF THE COMPANY
Subject to the terms, conditions and limitations set forth in this Agreement,
the Company hereby represents and warrants to the Buyers as follows:
Section 2.1    Organization. The Company (a) is a general partnership duly
organized, validly existing and in good standing under the Laws of the State of
Delaware, and (b) has all requisite general partnership power and general
partnership authority to own, lease and operate its properties and to carry on
in all material respects its businesses as owned or conducted on the date
hereof. The Company is duly qualified or licensed and in good standing to do
business as a foreign entity under the Laws of each jurisdiction in which the
nature of its business, or the ownership, leasing or operation of its properties
or assets, makes such qualification necessary, except where the failure of such
qualification, license or registration would not reasonably be expected to have
a Material Adverse Effect.
Section 2.2    Authorization. The Company has all requisite general partnership
power and general partnership authority to execute and deliver this Agreement
and the Company Ancillary Documents, to perform its obligations hereunder and
thereunder, and to consummate the transactions contemplated hereby and thereby.
The execution, delivery and performance of this Agreement and the Company
Ancillary Documents, and the consummation of the transactions contemplated
hereby and thereby, have been duly authorized by all necessary general
partnership action on the part of the Company, and no other general partnership
action or proceeding on the part of the Company, any Company Subsidiary or the
Sellers is required to authorize the execution, delivery and performance hereof
and thereof by the Company, and the consummation of the transactions
contemplated hereby and thereby. Subject to applicable bankruptcy, insolvency
and other similar Laws affecting the enforceability of creditors’ rights
generally, general equitable principles and the discretion of courts in granting
equitable remedies, (a) this Agreement has been duly authorized, executed and
delivered by the Company and, assuming that this Agreement has been duly
authorized, executed and delivered by the other Parties, constitutes the legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, and (b) as of the Closing Date, the Company Ancillary
Documents shall be duly authorized, executed and delivered by the Company and,
assuming that such Company Ancillary Documents have been duly authorized,
executed and delivered by the other parties thereto, shall constitute the legal,
valid and binding obligations of the Company, enforceable against the Company in
accordance with their terms.
Section 2.3    Capitalization of the Company. As of the date hereof, the
Interests constitute all the Equity Interests of the Company, and as of the
Closing the Interests shall constitute all of the Equity Interests of the
Company. The Interests are held of record by the Sellers in the respective
amounts set forth on Schedule 2.3, free and clear of Liens other than Permitted
Liens.


-6-

--------------------------------------------------------------------------------





Except as set forth on Schedule 2.3, the Company has no Equity Interests or
securities containing any equity features authorized, issued or outstanding, and
there are no agreements, options, warrants or other rights or arrangements
existing or outstanding which provide for the sale or issuance of any of the
foregoing by the Company. Except for the Interests, there are no outstanding (i)
Equity Interests or voting securities of the Company, (ii) securities
convertible or exchangeable into Equity Interests of the Company, (iii) options,
warrants, purchase rights, subscription rights, preemptive rights, conversion
rights, exchange rights, calls, puts, rights of first refusal or other Contracts
that require the Company to issue, sell or otherwise cause to become outstanding
or to acquire, repurchase or redeem Equity Interests of the Company or (iv)
stock appreciation, phantom stock, profit participation or similar rights with
respect to the Company. All of the outstanding Interests of the Company have
been duly authorized. Except as set forth on Schedule 2.3, there are no
preemptive or subscription rights or other similar rights in respect of the
Interests and there are no Liens (other than Permitted Liens) on, or voting
trusts, shareholder agreements, proxies or other contractual obligations
relating to, the ownership, transfer or voting of the Interests. There is no
contractual obligation, or provision in the organizational documents of the
Company which requires the Company to issue, sell, redeem or otherwise acquire,
or make any payment (including any dividend or distribution) in respect of, the
Interests.
Section 2.4    Company Subsidiaries.
(a)    Schedule 2.4 sets forth a true and complete list of the name,
jurisdiction of organization, authorized capitalization, the number of type of
all issued and outstanding capital stock or other equity securities and the
current ownership of all issued and outstanding capital stock or other equity
securities of each Company Subsidiary. Except as set forth on Schedule 2.4,
there are no contracts to which the Company or any Company Subsidiary is a party
or by which the Company or any Company Subsidiary is bound to (i) repurchase,
redeem or otherwise acquire any shares of the capital stock or other equity
securities of any Company Subsidiary or (ii) vote or dispose of any shares of
the capital stock or other equity securities of any Company Subsidiary.
(b)    Each Company Subsidiary (i) is a duly organized and validly existing
corporation, partnership or limited liability company in good standing under the
Laws of the jurisdiction of its organization, and (ii) has all requisite
corporate, partnership or limited liability company authority to own, lease and
operate its properties and to carry on in all material respects its businesses
as owned or conducted on the date hereof. Each Company Subsidiary is duly
qualified or licensed and in good standing to do business as a foreign entity
under the Laws of each jurisdiction in which the nature of its business, or the
ownership, leasing or operation of its properties or assets, makes such
qualification necessary, except where the failure of such qualification, license
or registration would not reasonably be expected to have a Material Adverse
Effect.
(c)    Except as set forth on Schedule 2.4(c), (i) all of the outstanding Equity
Interests of each Company Subsidiary are validly issued, fully paid,
nonassessable and free of preemptive rights and are owned by the Company,
whether directly or indirectly, free and clear of all Liens (other than
Permitted Liens), (ii) there are no options, warrants, convertible or
exchangeable securities, subscriptions, rights (including any preemptive
rights), calls, commitments of any character whatsoever or other agreements
relating to, or the value of which is based on, the Equity


-7-

--------------------------------------------------------------------------------





Interests of any Company Subsidiary or obligating the Company or any Company
Subsidiary to issue, deliver or sell any Equity Interests of, or any other
security or interest in, any Company Subsidiary and (iii) there are no voting
trusts, shareholder agreements, proxies or other agreements in effect with
respect to the voting or transfer of any Equity Interests of or any other
interests in any Company Subsidiary.
Section 2.5    Consents and Approvals; No Violations. Except as set forth on
Schedule 2.5, and subject to the applicable requirements of the HSR Act, neither
the execution and delivery of this Agreement nor the consummation of the
transactions contemplated by this Agreement will (a) conflict with or result in
any breach of any provision of the Organizational Documents of any Group
Company, (b) require any filing with, or the obtaining of any material permit,
authorization, consent or approval of, any Governmental Entity, (c) result in a
default (with or without notice or lapse of time) under, conflict with, or
result in a breach of any of the terms or provisions of, or give rise to any
consent rights or right of termination, cancellation or acceleration of any
obligation, the loss of any benefit, or the imposition of any additional
obligations under, any of the terms, conditions or provisions of any Company
Material Contract or Company IP Agreement, (d) result in the creation of any
Lien on any property or asset of the Company or any Group Company, or (e)
violate any Law, order, injunction or decree applicable to any Group Company,
excluding from the foregoing clauses (b), (c), (d) and (e) such requirements,
violations, conflicts, defaults or rights which would not reasonably be expected
to be material to the Group Companies.
Section 2.6    Financial Statements. Attached hereto as Schedule 2.6 are copies
of (a) the unaudited consolidated balance sheet of the Company and the Company
Subsidiaries as of December 31, 2015, and the related unaudited consolidated
statement of operations of the Company and the Company Subsidiaries for the
fiscal year then ended, (b) the unaudited consolidated balance sheet of the
Company and the Company Subsidiaries as of December 31, 2016, and the related
unaudited consolidated statement of operations of the Company and the Company
Subsidiaries for the fiscal year then ended ((a) and (b) collectively referred
to as the “Financial Statements”), and (c) the unaudited consolidated balance
sheet of the Company and the Company Subsidiaries as of March 31, 2017
(the “Interim Balance Sheet”) and the related unaudited consolidated statement
of operations of the Company and the Company Subsidiaries for the three (3)
month period then ended (together with the Interim Balance Sheet, the “Interim
Financial Statements”). Except as set forth on Schedule 2.6, each of the
Financial Statements and the Interim Financial Statements (i) has been prepared
in accordance with IFRS in all material respects and applied on a consistent
basis throughout the periods indicated (except as may be indicated in the notes
thereto), and (ii) do not materially misstate the consolidated financial
position and results of operations of the Company and all the Company
Subsidiaries as at the respective dates thereof and for the respective periods
indicated therein in accordance with IFRS, except as otherwise noted therein and
subject to the absence of notes and, in the case of the Interim Financial
Statements, to normal and recurring year-end adjustments. The system of internal
controls over financial reporting of the Company and any Company Subsidiary is
sufficient to provide reasonable assurance that transactions are recorded as
necessary to permit preparation of the Financial Statements and the Interim
Financial Statements in accordance with IFRS in all material respects, except as
otherwise noted therein and subject to the absence of notes and, in the case of
the Interim Financial Statements, to normal and recurring year-end adjustments.


-8-

--------------------------------------------------------------------------------





Section 2.7    No Undisclosed Liabilities. Except as set forth in the Interim
Balance Sheet or Schedule 2.7, the Company and the Company Subsidiaries do not
have any liabilities or obligations of the type required to be disclosed in the
Interim Balance Sheet in accordance with IFRS, except for liabilities and
obligations (a) incurred since the Balance Sheet Date in the Ordinary Course,
(b) incurred since the Balance Sheet Date pursuant to or in connection with this
Agreement or the transactions contemplated hereby, (c) disclosed in this
Agreement (or its Schedules), (d) under the executory portion of a Contract to
which any Group Company is a party that has not yet been performed (none of
which arise from a breach or failure to comply with such Contract) or (e) which
would not reasonably be expected to be material to the Group Companies.
Section 2.8    Absence of Certain Changes. Except as set forth on Schedule 2.8,
since the Balance Sheet Date and through the date hereof:
(a)    the Group Companies have conducted their business in all material
respects in the Ordinary Course;
(b)    there has been no Material Adverse Effect;
(c)    there has been no casualty, loss, damage or destruction of any property
that is material to the Group Companies and that is not covered by insurance;
(d)    there has been no material change in the accounting methods or practices
of any Group Company or any change in depreciation or amortization policies or
rates theretofore adopted by any of the Group Companies; and
(e)    none of the Group Companies has taken any action which, if taken after
the execution and delivery of this Agreement without the prior consent of the
Buyers, would have constituted a material breach of Section 5.1, or has entered
into any agreement, commitment or transaction with respect to any of the
foregoing.
Section 2.9    Real Property; Personal Property.
(a)    None of the Group Companies owns any real property.
(b)    Schedule 2.9(b) lists all real property leased, subleased or otherwise
used or occupied by any Group Company as either lessor or lessee (each, a
“Leased Real Property” and collectively, the “Leased Real Properties”), the name
of the landlord, the name of the entity holding such leasehold interest and the
street address of each Leased Real Property.
(c)    Schedule 2.9(c) sets forth a true, correct and complete list of all
leases, subleases and other agreements (including all amendments thereto) with
respect to the Leased Real Properties (each, a “Lease” and collectively, the
“Leases”). True, correct and complete copies of each of the Leases have been
made available to the Buyers.
(d)    The Leased Real Properties constitute all of the real property owned,
leased, occupied or otherwise utilized in connection with the business of the
Group Companies.


-9-

--------------------------------------------------------------------------------





(e)    With respect to each Leased Real Property, and except as set forth on
Schedule 2.9(e): (i) the Company or one of the Company Subsidiaries has good
leasehold title to such Leased Real Property, free and clear of any and all
Liens except for Permitted Liens; (ii) subject to bankruptcy, insolvency,
reorganization, moratorium or similar Laws of general applicability relating to
or affecting creditors’ rights and to general principles of equity, the Lease
for such Leased Real Property is legal, valid, binding, enforceable and in full
force and effect in all respects, except where the failure of such Leased Real
Property to be legal, valid, binding, enforceable or in full force and effect
would not reasonably be expected to be material to the Group Companies; (iii) no
Group Company has given or received any written notice of default under any
Lease which has not been cured, no event has occurred or circumstance exists
which, with the delivery of written notice, the passage of time or both, would
constitute a material breach or material default under such Lease on the part of
the applicable Group Company, nor, to the Knowledge of the Company, on the part
of the other party thereto; (iv) no security deposit or portion thereof
deposited with respect to such Lease has been applied in respect of a breach or
default thereunder which has not been replenished to the extent required under
such Lease; (v) no Group Company owes any brokerage commissions or finder’s fees
with respect to such Lease; (vi) no Group Company has subleased, licensed or
otherwise granted any Person the right to use or occupy the Leased Real Property
(or any portion thereof) that is the subject matter of such Lease; (vii) no
Group Company has collaterally assigned or granted any other security interest
in such Leased Real Property or any interest therein; (viii) the buildings and
improvements on the Leased Real Properties are in good operating condition and
are adequate and suitable for their current uses and purposes, except where the
failure of such Leased Real Property to be in good operating condition would not
reasonably be expected to be material to the Group Companies; and (ix) to the
Knowledge of the Company, no rights of first refusal or options to purchase are
in effect as to all or any material portion of the Leased Real Property.
(f)    Except as set forth in Schedule 2.9(f) or except as would not reasonably
be expected to be material to the Group Companies, a Group Company has good and
marketable title to each item of equipment, machinery and other tangible
personal property reflected in the Interim Financial Statements as owned by a
Group Company, free and clear of all Liens (other than Permitted Liens).
(g)    Except as set forth in Schedule 2.9(g) or except as would not reasonably
be expected to be material to the Group Companies, the buildings (including all
components of such buildings, structures and other improvements), equipment,
machinery and other tangible personal property owned or leased by, or licensed
to, the Group Companies are sufficient to conduct the business and operations of
the Group Companies after the Closing in all respects in the same manner as
conducted as of the date hereof. Except as set forth in Schedule 2.9(g) or
except as would not reasonably be expected to be material to the Group
Companies, such buildings, equipment, machinery and other tangible personal
property are in in all respects in good operating condition and maintenance and
repair, ordinary wear and tear excepted.
Section 2.10    Intellectual Property.
(a)    Schedule 2.10(a)(i) contains a true, correct and complete list of all (i)
Company Registered Intellectual Property including, as appropriate, the
jurisdiction of registration


-10-

--------------------------------------------------------------------------------





or application, the registered owner or applicant, and the registration and
application dates and numbers and (ii) material Company Software. A Group
Company possesses all right, title and interest in the Company Registered
Intellectual Property. Except as set forth on Schedule 2.10(a)(ii) and except as
would not reasonably be expected to be material to the Group Companies, the
Company Registered Intellectual Property is subsisting, valid and enforceable.
All maintenance fees necessary to maintain the Company Registered Intellectual
Property through the Closing Date have been paid.
(b)    (i) A Group Company owns or is authorized to use pursuant to valid
written license, all material Intellectual Property used or held for use in the
conduct of the business of the Group Companies (the “Company Intellectual
Property”), free and clear of all Liens (other than Permitted Liens), and,
except for the Intercompany IP provided under the Transition Services Agreement,
such ownership or valid right to use the Company Intellectual Property will not
be affected by the execution, delivery or performance of this Agreement or the
consummation of the transactions contemplated hereby; (ii) there are no
judgments finding any of the Company Intellectual Property to be invalid or
unenforceable; and (iii) there are no proceedings pending or, to the Knowledge
of the Company, threatened, that challenge the validity, use, ownership, or
enforceability of the Company Intellectual Property. Schedule 2.10(b) contains a
true, correct and complete list of all Intercompany IP.
(c)    Schedule 2.10(c) sets forth a listing of (i) each Inbound License other
than agreements for Commercially Available Software or “shrink-wrap” agreements,
and (ii) each Outbound License, other than any non-exclusive licenses to
customers, contractors and distributors entered into in the Ordinary Course.
(d)    (i) Except as would not reasonably be expected to be material to the
Group Companies, neither the use of the Intellectual Property as currently used
by any of the Group Companies in the conduct of their business, nor the conduct
of their business as currently conducted, infringes, misappropriates or violates
the rights of any Person in any Intellectual Property, and (ii) no Group Company
has received any claim or notice in writing or, to the Knowledge of the Company,
otherwise (including any “cease and desist” letters, patent assertions or
adverse invitations to license) in the past two (2) years, and no proceeding is
pending or, to the Knowledge of the Company, threatened, alleging any of the
same.
(e)    (i) There are no claims, proceedings, actions, suits, hearings,
arbitrations, investigations, charges, complaints, demands or similar actions
currently pending or, to the Knowledge of the Company, threatened in writing, or
that have been brought within the last two (2) years, by any Group Company
against any Person alleging infringement, misappropriation, or violation of any
Company Intellectual Property; and (ii) to the Knowledge of the Company, no
Person is currently infringing upon, misappropriating, or otherwise violating
any of the Company Intellectual Property.
(f)    Each Group Company has taken commercially reasonable measures to protect
its trade secrets and other proprietary or confidential information, and, except
as would not reasonably be expected to be material to the Group Companies, no
Group Company has disclosed


-11-

--------------------------------------------------------------------------------





any such information to any other Person except in the Ordinary Course and
subject to obligations of confidence.
(g)    Except as would not reasonably be expected to be material to the Group
Companies, no Group Company is in breach or default in the performance of any
term or condition contained in any Company IP Agreement, nor, to the Knowledge
of the Company, has an event occurred that with notice or lapse of time would
constitute a breach or default by a Group Company.
(h)    To the Knowledge of the Company, in the past two (2) years, there have
been no breaches or failures of any software, hardware, databases, computer
equipment or other information technology owned by or operated on behalf of any
Group Company that would reasonably be expected to be material to the Group
Companies.
Section 2.11    Litigation. Except as set forth on Schedule 2.11 or as would not
reasonably be expected to be material to the Group Companies (x) to the
Knowledge of the Company, there is no investigation pending or threatened, by
any Governmental Entity with respect to the Group Companies; and (y) there are
no claims, actions, suits, proceedings, arbitrations or mediations pending or,
to the Knowledge of the Company currently threatened, against any of the Group
Companies or any of their respective assets or properties at Law or in equity.
Neither the Company nor any Company Subsidiary is subject to any unsatisfied
order, judgment, injunction, ruling, decision, award or decree of any
Governmental Entity.
Section 2.12    Company Material Contracts.
(a)    Schedule 2.12(a) sets forth a true, correct and complete list of the
Company Material Contracts as of the date hereof.
(b)    The Company Material Contracts (except those that lapse after the date
hereof in accordance with their terms) are in full force and effect in all
material respects in accordance with their respective terms with respect to the
applicable Group Company and the other party thereto, assuming the due
authorization, execution and delivery by such other party, subject to
bankruptcy, insolvency, reorganization, moratorium and similar Laws of general
applicability relating to or affecting creditors’ rights and to general
principles of equity. Except as set forth on Schedule 2.12(b), there does not
now exist, under any Company Material Contract any event of material default or
event or condition that constitutes a material violation, breach or event of
default thereunder on the part of the applicable Group Company.
Section 2.13    Tax Returns; Taxes. Except as otherwise disclosed on
Schedule 2.13:
(a)    Since its date of formation, the Company has had an election in place to
be treated as a corporation for U.S. federal Tax purposes;
(b)    all Tax Returns required to be filed by or with respect to the Group
Companies have been timely filed, and all such Tax Returns are complete and
correct in all material respects solely in relation to the ultimate tax
liability calculated and reflected on such Tax Returns;


-12-

--------------------------------------------------------------------------------





(c)    all Taxes due and owing by any of the Group Companies (whether or not
such Taxes are shown or required to be shown on a Tax Return) have been timely
paid in full, except to the extent such amounts are being contested in good
faith through appropriate proceedings, as detailed on Schedule 2.13(c);
(d)    no examination or audit of any Tax Return relating to any Taxes of the
Group Companies or with respect to any Taxes due from or with respect to the
Group Companies by any Governmental Entity (including jurisdictions where the
Group Companies have not filed Tax Returns) is currently in progress or, to the
Knowledge of the Company, threatened in writing. No material assessment of Tax
has been proposed in writing against any of the Group Companies or any of their
assets or properties. There are no outstanding agreements, waivers or
arrangements extending the statutory period of limitation applicable to any
claim for, or the period for the collection or assessment of, Taxes due from or
with respect to any of the Group Companies for any taxable period, other than
pursuant to an extension of time to file obtained in the Ordinary Course;
(e)    no claim has ever been made in writing by any authority in a jurisdiction
where the Group Companies do not file Tax Returns that any of the Group
Companies is or may be subject to taxation by that jurisdiction;
(f)    the Group Companies have withheld and paid all Taxes required to have
been withheld and paid by the Group Companies in connection with amounts paid to
any employee, independent contractor, creditor, shareholder or other third
party;
(g)    there are no Liens for Taxes against any asset of the Group Companies
(other than Liens for Taxes which are not yet due and payable);
(h)    none of the Group Companies will be required to include in a taxable
period ending after the Closing Date taxable income attributable to income that
accrued in a taxable period prior to the Closing Date but was not recognized in
a taxable period ending on or before the Closing Date as a result of (i) any
change in method of accounting or use of an improper method of accounting on or
prior to the Closing Date; (ii) any intercompany transaction among the Group
Companies under Section 1502 on or prior to the Closing Date; (iii) any
installment sale or open transaction occurring on or prior to the Closing Date
where any portion of the future payments has been included as an asset in the
calculation of Net Working Capital without the inclusion in liabilities of the
associated Tax liability, other than with respect to sales from inventory in the
Ordinary Course; or (iv) any closing agreement as described in Section 7121 of
the Code entered into prior to the Closing;
(i)    no Group Company is a party to any Tax allocation or sharing agreement
under which any Group Company will have any liability after the Closing Date for
Taxes of any Person that is not a member of the Group Companies (excluding
commercial agreements the primary subject of which is not Taxes);
(j)    none of the Group Companies (A) is or has ever been a member of an
affiliated group of corporations filing a consolidated federal income Tax Return
(other than the group to which they are currently members and the common parent
of which is the Company), or (B) has any liability for the Taxes of any Person
(other than the Company or any of the Company Subsidiaries)


-13-

--------------------------------------------------------------------------------





under Treasury Regulations Section 1.1502-6 (or any similar provision of any
state, local, or foreign law), as a transferee or successor, by Contract
(excluding commercial agreements the primary subject of which is not Taxes) or
otherwise;
(k)    within the meaning of Treasury Regulation Section 1.6011-4 or 6707A(c)(1)
or comparable provisions of any state or foreign Law, no Group Company is or has
been a party to any “reportable transaction” that is or was required to be
included in a disclosure statement accompanying a Tax Return, other than a
listed transaction described in Treasury Regulation Section 1.6011-4(b)(5) and
described on Schedule 2.13(k);  
(l)    the Group Companies have collected all sales and use Taxes required to be
collected, and have remitted, or will remit on a timely basis, such amounts to
the appropriate Governmental Entities, or have been furnished properly completed
exemption certificates and have maintained all such records and supporting
documents in the manner required by all applicable sales and use Tax statutes
and regulations;
(m)    no Group Company has been either a “distributing corporation” or a
“controlled corporation” (within the meaning of Section 355(a)(1)(A) of the
Code) in a distribution of stock qualifying or intended to qualify, in whole or
in part, for tax-free treatment under Section 355 of the Code in the two years
prior to the date of this Agreement; and
(n)    the Company has not been a “United States real property holding
corporation” as such term is defined in Section 897(c)(2) of the Code during the
applicable testing period Section 897(c)(1)(A)(ii) of the Code.
Notwithstanding any other provision of this Agreement or otherwise, (i) the
representations and warranties contained in Section 2.7, Section 2.8, Section
2.13 and Section 2.16 constitute the sole and exclusive representations and
warranties of the Group Companies relating to any Taxes or Tax Returns and (ii)
nothing in this Agreement shall be construed as providing a representation or
warranty with respect to the existence, amount, expiration date or limitations
on (or availability of) any Tax attribute (including methods of accounting) of
any of the Group Companies that is or may be available to offset or reduce any
Taxes of the Group Companies for any Post-Closing Tax Period.
Section 2.14    Environmental Matters.
(a)    Except as would not reasonably be expected to be material to the Group
Companies, each Group Company is, and has for the past three (3) years been, in
compliance in all respects with all applicable Environmental Laws, which
compliance includes obtaining, possessing and complying in all respects with all
Environmental Permits required pursuant to Environmental Laws for the occupation
of its facilities and the operation of its business and making all filings that
may be required by applicable Environmental Laws.
(b)    No Group Company has (i) treated, stored, disposed of, arranged for or
permitted the disposal of, transported, handled, exposed any Person to, or
Released any Hazardous Substance or (ii) owned, leased or operated any site,
facility or property, which is or has been contaminated by any Hazardous
Substance by any Group Company, in each of (i) and (ii) that would


-14-

--------------------------------------------------------------------------------





reasonably be expected to be material to the Group Companies pursuant to any
Environmental Laws. No facility owned, leased or occupied by the Group Companies
contains: polychlorinated biphenyls, asbestos-containing materials, aboveground
or underground storage tanks, or any landfills, surface impoundments or disposal
areas, in each case that would reasonably be expected to be material to the
Group Companies pursuant to Environmental Laws.
(c)    To the Knowledge of the Company, none of the Group Companies has assumed,
undertaken or otherwise become subject to any material obligation or liability
of any other Person relating to any Environmental Laws.
(d)    No Group Company is, or may be, subject to any pending, or, to the
Knowledge of the Company, threatened, claim by any Governmental Entity (i) based
upon any provision of any Environmental Law and arising out of any act or
omission of any Group Company or any of their respective employees, agents or
Representatives, or (ii) arising out of the ownership, use, control or operation
by any Group Company of any facility, site, area or property from which there
was a Release of any Hazardous Substance, in each case, which claim, if
adversely resolved, would reasonably be expected to be material to any of the
Group Companies.
(e)    Notwithstanding any other provisions of this Agreement or otherwise, the
representations and warranties contained in this Section 2.14 constitute the
sole and exclusive representations and warranties of the Company relating to
Environmental Laws.
Section 2.15    Licenses and Permits. Except for non-healthcare related Licenses
obtained in the Ordinary Course, Schedule 2.15 sets forth a true, correct and
complete list of all Licenses held by any of the Group Companies. The Group
Companies own or possess all Licenses that are necessary to enable them to carry
on their respective operations as presently conducted, except, in each case,
where the failure to own or possess any such License would not reasonably be
expected to be material to the Group Companies. Except as otherwise disclosed on
Schedule 2.15, each of the Group Companies has been for the past three (3) years
and is in compliance with the terms of all such Licenses, except where the
failure to be in compliance would not reasonably be expected to be material to
the Group Companies. There is not now pending nor, to the Knowledge of the
Company, threatened in writing any action by or before any Governmental Entity,
or entity acting on behalf of any such Governmental Entity, to revoke, cancel,
rescind, modify or refuse to renew any License, and all of such Licenses are in
good standing, except where any such action, or consequences thereof, would not
reasonably be expected to be material to the Group Companies.
Section 2.16    Company Benefit Plans.
(a)    Schedule 2.16(a) contains a true, correct and complete list of all
Company Benefit Plans. With respect to each Company Benefit Plan, the Company
has delivered or made available to the Buyers complete and accurate copies of
(i) such Company Benefit Plan (or, in the case of any unwritten Company Benefit
Plan, a written description thereof), (ii) each trust, insurance, annuity or
other funding Contract related thereto, (iii) the most recent summary plan
description and any summary of material modifications (if any) prepared for each
Company Benefit Plan, (iv) the two (2) most recent financial statements and
actuarial or other valuation reports prepared with respect to any Company
Benefit Plan, (v) the most recent determination or opinion letter from the


-15-

--------------------------------------------------------------------------------





Internal Revenue Service (“IRS”) covering any Company Benefit Plan intended to
be tax qualified under Section 401(a) of the Code and (vi) the two (2) most
recent annual reports on Form 5500 required to be filed with respect to any
Company Benefit Plan (if any).
(b)    Except as set forth on Schedule 2.16(b), or to the extent that any breach
of the representations set forth in this Section 2.16(b) would not reasonably be
expected to be material to the Group Companies:
(i)    No Company Benefit Plan is a “multiemployer pension plan” (as defined in
Sections 3(37) or 4001(a)(3) of ERISA) or a “multiple employer plan” described
in Section 413(c) of the Code, and the Company has no obligation or liability in
connection with any such “multiemployer plan” or “multiple employer plan”;
(ii)    No Company Benefit Plan is subject to Section 302 or Title IV of ERISA
or Section 412 of the Code or is otherwise a defined benefit plan and the
Company has no obligation or liability in connection with any such Company
Benefit Plan;
(iii)    In the past three (3) years, each Company Benefit Plan has been
established, administered and operated in all respects in accordance with its
terms and in compliance with applicable Laws, including ERISA and the Code;
(iv)    No liability, claim, action or litigation has been made, commenced or,
to the Knowledge of the Company, threatened in the past three (3) years, and to
the Knowledge of the Company no investigation has been made, commenced or
threatened in the past three (3) years, with respect to any Company Benefit Plan
(other than routine claims for benefits payable in the Ordinary Course, and
appeals of denied such claims);
(v)    Each Company Benefit Plan intended to be “qualified” within the meaning
of Section 401(a) of the Code has received a favorable determination letter from
the U.S. IRS, or is comprised of a master or prototype plan that has received a
favorable opinion letter from the IRS, and no event has occurred and no
condition exists which would reasonably be expected to result in the revocation
of any such determination letter or opinion letter;
(vi)    No Company Benefit Plan provides for post-employment or retiree welfare
benefits, except as required by applicable Laws, and the Company has no
obligation or liability in connection with any such Company Benefit Plan;
(vii)    No Group Company nor, to the Knowledge of the Company, any other
“disqualified person” or “party in interest” (as defined in Section 4975(e)(2)
of the Code and Section 3(14) of ERISA, respectively) has engaged in any
transactions in the past three (3) years in connection with any Company Benefit
Plan that would reasonably be expected to result in the imposition of a penalty
pursuant to Section 502 of ERISA, damages pursuant to Section 409 of ERISA or a
tax pursuant to Section 4975 of the Code; and


-16-

--------------------------------------------------------------------------------





(viii)    No Group Company has filed in the past two (2) years an application
under the IRS Employee Plans Compliance Resolution System or the Department of
Labor’s Voluntary Fiduciary Correction Program with respect to any Company
Benefit Plan.
(c)    No amount or other entitlement that could be received as a result of the
transactions contemplated hereby (alone or in conjunction with any other event,
including any termination of employment) by any Disqualified Individual will
constitute an “excess parachute payment” (as defined in Section 280G(b)(1) of
the Code). Schedule 2.16(c) sets forth, with respect to each Disqualified
Individual, (i) such person’s name, title and a reasonable estimate of such
person’s “base amount” and (ii) a calculation of the aggregate present value of
the “parachute payments” (each, as defined in Section 280G of the Code) such
person could receive. Except as provided on Schedule 2.16(c), no Participant is
entitled to receive any gross-up or additional payment by reason of any Tax
being imposed on such person, including any Tax required by Section 409A or 4999
of the Code. Notwithstanding anything in this Section 2.16(c) to the contrary,
this Section 2.16(c) does not include, and no representation or warranty is made
with respect to, any amounts or other entitlements that could be received by any
Disqualified Individual in connection with agreements or arrangements entered
into with the Buyers or their Affiliates, whether prior to, on or after the date
hereof, unless such agreements or arrangements (including all information
required to determine the aggregate present value of the “parachute payments”
(each, as defined in Section 280G of the Code) such person could receive
thereunder) have been provided to the Sellers no later than three (3) Business
Days prior to the date hereof.
(d)    Each Company Benefit Plan which is a “nonqualified deferred compensation
plan” (within the meaning of Section 409A of the Code) is and has been operated
and administered in compliance with, and is and has been in documentary
compliance with, Section 409A of the Code and any proposed and final guidance
under Section 409A of the Code.
(e)    To the Knowledge of the Company, none of the Group Companies has received
notice of and there are no investigations by any Governmental Entity with
respect to termination proceedings or other claims, suits or proceedings (except
routine claims for benefits payable in the Ordinary Course) against or involving
any Company Benefit Plan. Each Company Benefit Plan intended to be tax
“qualified” has been administered in all respects in accordance with its terms
and in compliance with applicable laws, including ERISA and the Code. Each of
the Group Companies has made all required corrective contributions to any
Company Benefit Plan that is intended to be tax-qualified under the Code.
(f)    Except as provided on Schedule 2.16(f), neither the execution and
delivery of this Agreement or any other agreement, certificate or document
delivered pursuant to or in connection with the transactions contemplated hereby
nor the consummation of the transactions contemplated hereby or thereby, in each
case, alone or in combination with any other event (including any termination of
employment), will (i) accelerate the time of the payment or vesting of, or
increase the amount of, or result in the payment, funding or forfeiture of
compensation or benefits payable to any Participant, or trigger any other
material obligation under any Company Benefit Plan, (ii) result in any material
breach or violation of any Company Benefit Plan or (iii) limit or restrict the


-17-

--------------------------------------------------------------------------------





right of the Buyers to merge, amend or terminate any Company Benefit Plan on or
after the Closing Date.
Notwithstanding any other provision of this Agreement or otherwise, the
representations and warranties contained in Section 2.16 constitute the sole and
exclusive representations and warranties of the Group Companies relating to
ERISA or other Laws relating to employee benefit matters.
Section 2.17    Labor Relationships.
(a)    None of the Group Companies’ employees are represented by a labor
organization or group that was either voluntarily recognized or certified by any
labor relations board (including the United States National Labor Relations
Board) or by any other Governmental Entity.
(b)    None of the Group Companies’ employees are a signatory to a collective
bargaining agreement with any trade union, or, to the Knowledge of the Company,
any labor organization or group, in each case with respect to their employment
with any of the Group Companies. No grievance or arbitration proceeding arising
out of or under any collective bargaining agreement has occurred, is pending or,
to the Knowledge of the Company, has been threatened in the last three (3)
years.
(c)    No labor dispute, walk out, strike, hand billing, picketing, or work
stoppage involving the employees of the Group Companies has occurred, is in
progress or, to the Knowledge of the Company, has been threatened in the last
three (3) years.
(d)    All Group Company employees who have been classified as exempt under the
FLSA or applicable state and local Laws have been properly classified and
treated as such. All Persons who have provided services to a Group Company as
independent contractors have been properly classified as independent
contractors, rather than as employees, for purposes of all applicable Laws. Each
Group Company (i) has withheld, paid and reported all amounts required by Law or
by contract to be withheld, paid and reported with respect to compensation,
wages, salaries and other payments to employees or independent contractors, (ii)
is not liable for any arrears of wages or any Taxes or any penalty for failure
to comply with any Law, and (iii) is not liable for any payment to any trust or
other fund governed by or maintained by or on behalf of any Governmental Entity
with respect to unemployment compensation benefits, social security or any other
applicable social insurance, or other benefits or obligations for its employees
(other than routine payments to be made in the Ordinary Course).
(e)    Except as would not reasonably be expected to be material to the Group
Companies, and except as set forth on Schedule 2.17(e), each Group Company is,
and has been within the last three (3) years, in compliance with all applicable
Laws with respect to labor relations, employment and employment practices,
occupational safety and health standards, including the Occupational Safety and
Health Act, 29 U.S.C. § 651, et seq., OSHA regulations, 29 CFR § 1910, et seq.,
and similar state statutes and regulations, terms and conditions of employment,
payment of wages, classification of employees, immigration, visa, work status,
pay equity and workers’ compensation (collectively, “Labor Laws”), including the
development and implementation of a Hazard Communication Program.


-18-

--------------------------------------------------------------------------------





Section 2.18    Compliance with Laws. Except as set forth on Schedule 2.18 or
except as would not reasonably be expected to be material to the Group
Companies, the business of the Company and the Company Subsidiaries is and, for
the past three (3) years, has been conducted in compliance in all respects with
applicable Law. No representation or warranty is given under this Section 2.18
with respect to Taxes, Environmental Laws, ERISA or other Laws relating to
employee benefit matters, Labor Laws or Federal and State Health Care Laws,
which matters are covered under Sections 2.13, 2.14, 2.16, 2.17 and 2.22,
respectively.
Section 2.19    Certain Fees. The Buyers shall not be obligated to pay or bear
(e.g., by virtue of any payment by or obligation of any of the Sellers or the
Group Companies at or at any time after the Closing) any brokerage, finder’s or
other fee or commission to any broker, finder or investment banker in connection
with the transactions contemplated by this Agreement based on arrangements made
by or on behalf of any of the Sellers or the Group Companies or any of their
respective Affiliates.
Section 2.20    Insurance Policies. Schedule 2.20 contains a true, correct and
complete list of all the existing insurance policies carried by or for the
benefit of the Group Companies. All such insurance policies are legal, valid,
binding, in full force and effect and enforceable in accordance with their terms
and shall be maintained by the applicable Group Company in full force and effect
in all material respects as they apply to any matter, action or event relating
to the Group Companies occurring through the Closing Date. Except as would not
reasonably be expected to be material to the Group Companies, with respect to
each such insurance policy, (a) neither the Company, nor any of the Company
Subsidiaries, nor, to the Knowledge of the Company, any other party to the
policy is in breach or default (including with respect to the payment of
premiums or the giving of notices), and no event has occurred that, with or
without notice or the lapse of time, would constitute such a breach or default,
or permit termination, modification, premium increase, revocation, or
acceleration, under the policy; and (b) neither the Group Companies, nor, to the
Knowledge of the Company, any other party to the policy has repudiated any
provision thereof.
Section 2.21    Affiliate Transactions. Except for employment relationships and
compensation, benefits, travel advances and employee loans in the Ordinary
Course, the Inbound Licenses with respect to Intercompany IP set forth on
Schedule 2.10(b), or as disclosed on Schedule 2.21, during the past one (1) year
no Group Company is or has been a party to any Contract (other than arms-length
Contracts with the Advent Portfolio Companies) with any Affiliate of (i) any
Group Company or (ii) any Seller (other than any such Contract between the
Company and a Company Subsidiary or between and among Company Subsidiaries).
Section 2.22    Health Care Regulatory Compliance. Except as would not
reasonably be expected to be material to the Group Companies:
(a)    No Group Company has been charged with, received any notice of or is now,
to the Knowledge of the Company, under investigation with respect to, a
violation of any applicable Federal and State Health Care Laws. Except as set
forth on Schedule 2.22(a), no Group Company is a party to, or bound by, any
order, corporate integrity agreement, deferred prosecution agreement,


-19-

--------------------------------------------------------------------------------





consent decree, judgment or settlement agreement with any Governmental Entity
and no such order, agreement, consent decree, judgment or settlement is pending.
(b)    Except as set forth on Schedule 2.22(b), neither the Group Companies nor,
to the Knowledge of the Company, any of their respective officers or directors
(i) has been charged with or convicted of any criminal offense relating to the
delivery of an item or service under Medicare, Medicaid or any other Federal
Health Care Program, or relating to the unlawful distribution, prescription,
dispensing or delivery of a controlled substance, (ii) has been debarred,
excluded or suspended from participation in Medicare, Medicaid or any other
Federal Health Care Program, (iii) has had a civil monetary penalty assessed
against such Person under Section 1128A of the Social Security Act (42 U.S.C.
ch. 7), (iv) is currently listed on the General Services Administration
published list of parties excluded from federal procurement programs and
non-procurement programs, or (v) to the Knowledge of the Company, is the target
or subject of any current or potential investigation relating to any Medicare,
Medicaid or any other Federal Health Care Program-related offense.
(c)    Except as set forth on Schedule 2.22(c), the Group Companies have been
for the previous four (4) years and are in compliance with all Federal and State
Health Care Laws and material Federal Health Care Program requirements. Except
as set forth on Schedule 2.22(c), neither the Group Companies nor, to the
Knowledge of the Company, any of their officers or directors has, during the
past two (2) years, received any subpoena, civil investigative demand or other
written request for information from a Governmental Entity relating to a
violation of any applicable Federal and State Health Care Law.
(d)    Except as set forth on Schedule 2.22(d), each of the Group Companies that
bills a Federal Health Care Program is duly accredited and enrolled and in good
standing to participate in such program and is in compliance with all applicable
state and federal conditions of payment and of participation in such programs,
including Medicare’s DMEPOS Supplier Standards. Except as set forth on Schedule
2.22(d), each of the Group Companies are parties to valid supplier, provider or
other participation contracts for payment by any Governmental Payor and any
Third Party Payor Program in accordance with the requirements of such contracts,
to the extent required.
(e)    Except as set forth on Schedule 2.22(e), no Group Company nor, to the
Knowledge of the Company, any of their respective officers, directors or
employees has, directly or indirectly, provided any remuneration or made any
bribe, payoff, influence payment, kickback, or other illegal or improper payment
in violation of applicable Law, in cash or in kind, to any Person, private or
public, regardless of form, whether in money, property, or services (i) to
induce such Person to order any item or service for which payment may be made in
whole or in part under any Federal Health Care Program, (ii) to obtain favorable
treatment in securing business, (iii) to pay for favorable treatment for
business secured or (iv) to obtain special concessions or for special
concessions already obtained, for or in respect of the Group Companies or any
affiliate thereof.
(f)    Except as set forth on Schedule 2.22(f), during the past four (4) years
all billing and documentation practices by the Company and the Company
Subsidiaries for all Third Party Payor Programs and Federal Health Care Programs
have complied with all applicable Laws,


-20-

--------------------------------------------------------------------------------





including the Federal and State Health Care Laws, and agreements with such Third
Party Payor Programs and Federal Health Care Programs.
(g)    Except as set forth on Schedule 2.22(g), other than non-material audits
received in the Ordinary Course, none of the Group Companies is currently
subject to any outstanding audit by any Governmental Entity or fiscal
intermediary or carrier or other contractor operating on behalf of any
Governmental Entity, including a ZPIC, OIG or RAC auditor. Any multi-patient
audit disclosed on Schedule 2.22(g) contains at least the following information:
the identity of the auditing agency, intermediary or carrier and the current
status of the audit. For any RAC audit initiated since January 1, 2015,
Schedule 2.22(g) contains at least the following information: the identity of
the auditing agency, intermediary or carrier, a summary and the current status
and level of appeal, if any, of such RAC audit.
(h)    Except as set forth on Schedule 2.22(h) (i) each of the Group Companies
is and has been for the past three (3) years in compliance, in all material
respects, with all (A) Laws relating to the use (including to de-identify or
aggregate), collection, storage, disclosure, dissemination, transfer, and
protection of Personal Data (collectively, “Privacy Laws”), (B) Contracts
relating to the use (including to de-identify or aggregate), collection,
storage, disclosure, dissemination, transfer, and protection of Personal Data,
(C) data security programs, policies and procedures of each of the Group
Companies and (D) applicable Business Associate Agreements (clauses (A) through
(D), collectively, “Privacy Restrictions”), (ii) there are no claims, actions,
suits, or other proceedings alleging breaches or violations of any Privacy
Restrictions pending or, to the Knowledge of the Company, threatened against any
of the Group Companies, and (iii) the transactions contemplated by this
Agreement will not result in a breach or violation of any Privacy Restrictions.
Except as set forth on Schedule 2.22(h), each of the Group Companies has entered
into Business Associate Agreements in accordance with applicable Privacy Laws.
Except as set forth on Schedule 2.22(h), during the past three (3) years none of
the Group Companies has experienced any security or data breaches compromising
or otherwise involving Personal Data owned, held or transmitted by such Group
Company, in each case that required notification to any Person or Governmental
Entity under applicable Privacy Laws. Except as set forth on Schedule 2.22(h),
no Group Company performs any operations, transmits or stores any Personal Data,
or provides any services to patients or customers or other third parties,
outside of the United States of America. Except as set forth on Schedule
2.22(h), each Group Company’s agreements with third party service providers who
have access to Personal Data do not grant such service provider any right that
conflicts in any material respect with the Privacy Restrictions of the Group
Companies. Except as set forth on Schedule 2.22(h), to the Knowledge of the
Company, there has been no loss, destruction or damage of or unauthorized access
to, disclosure or other misuse of Personal Data held by or accessible to such
third party service provider.
(i)    Except as set forth on Schedule 2.22(i), each Group Company has (i)
timely filed with the appropriate Governmental Entity all abandoned or unclaimed
property reports required to be filed by or with respect to it, either
separately or as part of an affiliated group of entities, pursuant to any
applicable Laws, on or prior to the Closing Date, and such reports were true,
correct and complete in all material respects when filed; (ii) properly paid
over (or escheated) to such Governmental Entity all sums constituting unclaimed
property as of the Closing Date; and (iii) with


-21-

--------------------------------------------------------------------------------





respect to property for which the dormancy period may be running as of the
Closing Date, reserved sufficient sums to pay over (or escheat) to the
appropriate Governmental Entity all amounts that may become due in the future.
Section 2.23    Material Customers; Material Suppliers.
(a)    Schedule 2.23(a) sets forth a true, correct and complete list of each
customer of the Group Companies (taken as a whole) from which the Group
Companies received in excess of $2,500,000, measured by dollar volume of
payments by such customers to or as directed by the Group Companies, for the
twelve (12)-month period ended on the Balance Sheet Date (the “Material
Customers”). Except as would not reasonably be expected to be material to the
Group Companies, since December 31, 2015, no Group Company has received any
written or, to the Knowledge of the Company, oral notice that (i) any Material
Customer has changed or may change the mix of products and/or services provided
by a Group Company for which such Material Customer provides reimbursement or
(ii) any Material Customer has reduced or may reduce the reimbursement rate for
the products and/or services provided by a Group Company for which such Material
Customer provides reimbursement.
(b)    Schedule 2.23(b) sets forth a true, correct and complete list of (i) each
supplier from whom a Group Company purchased raw materials, supplies,
merchandise, services and other goods at an aggregate cost per supplier in
excess of $2,500,000 during the twelve (12) month period ended on the Balance
Sheet Date, and (ii) each sole source supplier of a Group Company (such
suppliers described in clauses (i) and (ii) are collectively referred to as
“Material Suppliers”) and the amount for which each such Material Supplier
invoiced the applicable Group Company during such period. Except as would not
reasonably be expected to be material to the Group Companies, since December 31,
2015, no Group Company has received any written or, to the Knowledge of the
Company, oral notice that any Material Supplier has ceased or may cease to
supply raw materials, supplies, merchandise, services and other goods to a Group
Company after the date hereof on terms and conditions similar in all material
respects to those imposed on current sales to such Group Company.
ARTICLE III    

REPRESENTATIONS AND WARRANTIES OF THE SELLERS
Subject to the terms, conditions and limitations set forth in this Agreement,
the Sellers hereby represent and warrant to the Buyers as follows:
Section 3.1    Organization. Each of the Sellers is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
and has all requisite power and authority to own, lease and operate all of its
properties and assets and to conduct its business as it is now being conducted.
Each of the Sellers is duly qualified or licensed and in good standing to do
business as a foreign corporation in each jurisdiction in which the nature of
its business, or the ownership, leasing or operation of its properties or
assets, makes such qualification necessary, except where the failure to be so
qualified, licensed or in good standing would not reasonably be expected to have
a material adverse effect on, or cause a material delay to, the ability of the
Sellers


-22-

--------------------------------------------------------------------------------





to consummate the transactions contemplated by this Agreement and the Seller
Ancillary Documents.
Section 3.2    Authorization. Each of the Sellers has all requisite private
limited liability company power and private limited liability company authority
to execute and deliver this Agreement and the Seller Ancillary Documents, to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution, delivery and
performance of this Agreement by each of the Sellers, and of the Seller
Ancillary Documents by each of the Sellers party thereto, and the consummation
of the transactions contemplated hereby and thereby, have been duly authorized
by all necessary private limited liability company action on the part of each
Seller, as the case may be, and no other action on the part of either of the
Sellers or their respective equity holders is required to authorize the
execution, delivery and performance hereof and thereof by either of the Sellers,
and the consummation of the transactions contemplated hereby and thereby. Except
as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other Laws of general application affecting
enforcement of creditors’ rights or by principles of equity (regardless of
whether enforcement is sought in a proceeding at law or in equity), (a) this
Agreement has been duly executed and delivered by each of the Sellers and,
assuming that this Agreement has been duly authorized, executed and delivered by
the Buyers and the Company, constitutes the valid and binding obligation of each
of the Sellers, enforceable against each of the Sellers in accordance with its
terms, and (b) as of the Closing Date, the Seller Ancillary Documents shall be
duly executed and delivered by each of the Sellers party thereto and, assuming
that such Seller Ancillary Documents have been duly authorized, executed and
delivered by the other parties thereto, shall constitute the valid and binding
obligations of each of the Sellers party thereto, enforceable against each of
the Sellers party thereto in accordance with their terms.
Section 3.3    Consents and Approvals; No Violations. Except for applicable
requirements of the HSR Act and as set forth on Schedule 3.3, neither the
execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby will (a) conflict with or result in any breach
of any provision of the Organizational Documents of the Sellers, (b) require any
filing with, or the obtaining of any permit, authorization, consent or approval
of, any Governmental Entity, (c) result in a default under or, conflict with or
give rise to any consent rights or right of termination, cancellation or
acceleration under, any of the terms, conditions or provisions of any note,
mortgage, other evidence of indebtedness, guarantee, license, agreement, lease
or other contract, instrument or obligation to which either Seller is a party or
by which a Seller or any of its assets may be bound, or (d) violate any Law,
order, injunction or decree applicable to either Seller, excluding from the
foregoing clauses (b), (c) and (d) such requirements, violations, conflicts,
defaults or rights which would not be reasonably likely to materially and
adversely affect or restrict the Sellers’ ability to consummate the transactions
contemplated by this Agreement or the Seller Ancillary Documents.
Section 3.4    Ownership of Interests. As of the date hereof the Sellers are,
and as of the Closing Date immediately prior to giving effect to the Closing the
Sellers shall be, the record and beneficial owner of all of the Interests free
and clear of all Liens other than Permitted Liens and other than Liens that will
be released in connection with the payoff of the Indebtedness of the Group
Companies prior to, or substantially simultaneously with, the Closing. Except as
set forth


-23-

--------------------------------------------------------------------------------





on Schedule 3.4, neither Seller is a party to any option, warrant, right,
contract, call, pledge, put or other agreement or commitment provision for the
disposition or acquisition of such Seller’s interest in the Company and neither
Seller is party to any voting trust, proxies or other agreements or
understanding with respect to the voting of the equity interests of the Group
Companies. Immediately following the Closing, the Buyers will be the record and
beneficial owner of the Interests free and clear of any Liens except for Liens
imposed or granted by the Buyers and Permitted Liens.
Section 3.5    Litigation. There is no claim, action, suit, proceeding or
governmental investigation pending or, to the Knowledge of the Sellers,
threatened against either Seller, by or before any Governmental Entity or by any
third party which challenges the validity of this Agreement or the Seller
Ancillary Documents or which would be reasonably likely to materially and
adversely affect or restrict the Sellers’ ability to consummate the transactions
contemplated hereby or thereby.
Section 3.6    Certain Fees. The Buyers shall not be obligated to pay or bear
(e.g., by virtue of any payment by or obligation of the Sellers at or at any
time after the Closing) any brokerage, finder’s or other fee or commission to
any broker, finder or investment banker in connection with the transactions
contemplated by this Agreement based on arrangements made by or on behalf of any
of the Sellers or any of their Affiliates.
ARTICLE IV    

REPRESENTATIONS AND WARRANTIES OF THE BUYERS
The Buyers hereby represent and warrant to the Company and the Sellers as
follows:
Section 4.1    Organization. The Buyers are duly organized, validly existing and
in good standing under the laws of their respective states of organization and
have all requisite power and authority to own, lease and operate all of their
properties and assets and to conduct their business as it is now being
conducted. The Buyers are duly qualified or licensed and in good standing to do
business as a foreign corporation in each jurisdiction in which the nature of
their business, or the ownership, leasing or operation of their properties or
assets, makes such qualification necessary, except where the failure to be so
qualified, licensed or in good standing would not reasonably be expected to have
a material adverse effect on, or cause a material delay to, the ability of the
Buyers to consummate the transactions contemplated by this Agreement and the
Buyer Ancillary Documents.
Section 4.2    Authorization. Each of the Buyers has all requisite power and
authority to execute and deliver this Agreement and the Buyer Ancillary
Documents, to perform its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby. The execution, delivery and
performance of this Agreement and the Buyer Ancillary Documents by each of the
Buyers, and the consummation of the transactions contemplated hereby and
thereby, have been duly authorized by all necessary action on the part of each
Buyer, as the case may be, and no other action on the part of either of the
Buyers or their respective equity holders is required to authorize the
execution, delivery and performance hereof and thereof by either of the


-24-

--------------------------------------------------------------------------------





Buyers and the consummation of the transactions contemplated hereby and thereby.
Except as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other Laws of general application affecting
enforcement of creditors’ rights or by principles of equity (regardless of
whether enforcement is sought in a proceeding at law or in equity), (a) this
Agreement has been duly executed and delivered by each of the Buyers and,
assuming that this Agreement has been duly authorized, executed and delivered by
the Sellers and the Company, constitutes the valid and binding obligation of
each of the Buyers, enforceable against each of the Buyers in accordance with
its terms, and (b) as of the Closing Date, each of the Buyer Ancillary Documents
shall be executed and delivered by each of the Buyers party thereto and,
assuming that such Buyer Ancillary Documents have been duly authorized, executed
and delivered by the other parties thereto, shall constitute the valid and
binding obligations of each of the Buyers party thereto, enforceable against
each of the Buyers party thereto in accordance with their terms.
Section 4.3    Consents and Approvals; No Violations. Except for applicable
requirements of the HSR Act and as set forth on Schedule 4.3, neither the
execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby will (a) conflict with or result in any breach
of any provision of the Organizational Documents of the Buyers, (b) require any
filing with, or the obtaining of any permit, authorization, consent or approval
of, any Governmental Entity, (c) violate, conflict with or result in a default
(or any event which, with notice or lapse of time or both, would constitute a
default) under, or give rise to any consent rights or right of termination,
cancellation or acceleration under, any of the terms, conditions or provisions
of any note, mortgage, other evidence of indebtedness, guarantee, license,
agreement, lease or other contract, instrument or obligation to which either
Buyer is a party or by which a Buyer or any of its assets may be bound, or
(d) violate any Law, order, injunction or decree applicable to the Buyers,
excluding from the foregoing clauses (b), (c) and (d) such requirements,
violations, conflicts, defaults or rights which would not be reasonably likely
to materially and adversely affect or restrict a Buyer’s ability to consummate
the transactions contemplated by this Agreement or the Buyer Ancillary
Documents.
Section 4.4    Litigation. There is no claim, action, suit, proceeding or
governmental investigation pending or, to the knowledge of the Buyers,
threatened against the Buyers, by or before any Governmental Entity or by any
third party which challenges the validity of this Agreement or the Buyer
Ancillary Documents or which would be reasonably likely to materially and
adversely affect or restrict either Buyer’s ability to consummate the
transactions contemplated by this Agreement.
Section 4.5    Financial Capability. The Buyers have on the date hereof access
to, and will have available as of the Closing Date, sufficient cash on hand, and
at all times will have the financial capacity, necessary to consummate the
transactions contemplated by this Agreement on the terms and subject to the
conditions set forth herein. The Buyers affirm that it is not a condition to
Closing or to any of their obligations under this Agreement that the Buyers
obtain financing for the transactions contemplated hereby or thereby.
Section 4.6    Solvency. Immediately after giving effect to the transactions
contemplated by this Agreement, each of the Buyers and their Subsidiaries,
including the Group


-25-

--------------------------------------------------------------------------------





Companies, shall not (a) be insolvent or left with unreasonably small capital,
(b) have incurred debts beyond their ability to pay such debts as they mature,
or (c) have liabilities in excess of the reasonable market value of their
assets.
Section 4.7    Acquisition of Interests for Investment. The Buyers have such
knowledge and experience in financial and business matters that they are capable
of evaluating the merits and risks of their participation in the transactions
contemplated by this Agreement, and the Buyers confirm that they have made an
independent investigation, analysis and evaluation of the Company and its
Subsidiaries and their respective properties, assets, businesses, financial
conditions, documents, information and records. The Buyers are acquiring the
Interests for investment and not with a view toward or for sale or in connection
with any distribution thereof, or with any present intention of distributing or
selling the Interests. The Buyers understand and agree that the Interests may
not be sold, transferred, offered for sale, pledged, hypothecated or otherwise
disposed of without registration under the Securities Act, except pursuant to an
exemption from such registration available under the Securities Act, and without
compliance with state, local and foreign securities Laws, in each case, to the
extent applicable.
Section 4.8    Certain Fees. Neither the Company nor any Seller shall be
directly or indirectly obligated to pay or bear (e.g., by virtue of any payment
by or obligation of the Buyers or any of their Affiliates at or at any time
after the Closing) any brokerage, finder’s or other fee or commission to any
broker, finder or investment banker in connection with the transactions
contemplated by this Agreement based on arrangements made by or on behalf of the
Buyers or any of their Affiliates.
ARTICLE V    

COVENANTS
Section 5.1    Conduct of the Business. The Company agrees that, during the
period from the date of this Agreement to the earlier of (x) termination of this
Agreement in accordance with Section 8.1 and (y) the Closing, except as
otherwise required to comply with Law, expressly contemplated by this Agreement,
set forth on Schedule 5.1, or consented to by the Buyers in writing following
the date hereof (which consent shall not be unreasonably withheld, conditioned
or delayed):
(a)    the Company will use its commercially reasonable efforts to (i) conduct
its business in the Ordinary Course in all material respects and cause any
Company Subsidiary to conduct its business in the Ordinary Course in all
material respects, and (ii) maintain, preserve and retain in all material
respects relationships with those suppliers, vendors and customers that are
material to the Group Companies; and
(b)    the Company shall not, and shall cause each Company Subsidiary not to,
effect any of the following;


-26-

--------------------------------------------------------------------------------





(i)    make any change in or amendment to its partnership agreement, certificate
of incorporation or its by-laws, certificate of formation or limited liability
company agreement (or the equivalent thereof), as applicable, in any material
respect;
(ii)    issue, pledge, dispose of, grant, transfer, encumber, deliver, sell, or
authorize to issue, pledge, dispose of, grant, transfer, encumber, deliver or
sell, any of its Equity Interests, any securities convertible into or
exchangeable for, or options, warrants or rights to purchase or subscribe for,
or enter into any Contract with respect to the issuance or sale of, any shares
of its Equity Interests, as applicable;
(iii)    adjust, split, combine, redeem, subdivide or reclassify, or purchase or
otherwise acquire, any of its Equity Interests;
(iv)    sell, lease or otherwise dispose of any of its properties or assets that
are material to its business other than sales of inventory in the Ordinary
Course;
(v)    adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization of the
Company or any Company Subsidiary (other than the consummation of the
transactions contemplated by this Agreement);
(vi)    amend, waive, modify or terminate any Company Material Contract or enter
into a Contract which, had it been entered into prior to the date hereof, would
have been a Company Material Contract;
(vii)    (A) incur any Indebtedness, other than short-term Indebtedness or
letters of credit incurred in the Ordinary Course or borrowings under existing
credit facilities, or (B) make any loans or advances to any other Person, other
than loans and advances to employees consistent with past practice;
(viii)    other than in the Ordinary Course, grant or agree to grant to any
Participant any increase in wages or bonus, severance, profit sharing,
retirement, insurance or other compensation or benefits, or establish, adopt,
enter into, terminate or amend, or take any action to accelerate the vesting of
any compensation or benefits under, any Company Benefit Plan, collective
bargaining agreement or any new compensation or employee benefit plans or
arrangements, except as may be required under (A) applicable Law, (B) pursuant
to the Company Benefit Plans or collective bargaining agreements of the Company
or any of the Company Subsidiaries in effect on the date hereof, or (C) pursuant
to employment, retention, change-of-control or similar type Contracts existing
as of the date hereof;
(ix)    authorize, or make any commitment with respect to capital expenditures
for the Company and the Group Companies (i) in excess of $50,000 individually
per equipment, product or item or (ii) in excess of $250,000 in the aggregate;
(x)    (1) other than in the Ordinary Course, (A) change any Tax accounting
period or any method of Tax accounting, except as required by Law; (B) amend any
material


-27-

--------------------------------------------------------------------------------





Tax election not required by Law that could have a continuing effect on any
Group Company following the Closing Date; (C) file any amended Tax Return with
respect to Taxes; (D) settle, resolve or compromise a dispute or claim with
respect to Taxes or Tax benefits; or (E) extend any limitation period applicable
to a Tax liability or (2) enter into or amend a Tax sharing, Tax allocation or
Tax indemnification agreement (other than agreements entered into in the
Ordinary Course, the principal purpose of which does not pertain to Tax);
(xi)    make any change in any method of accounting or accounting practice or
policy, except as required by IFRS or applicable Law;
(xii)    commence or settle any material action, dispute, legal proceeding,
arbitration or mediation or similar action to which any of the Group Company is
a party, in excess of $100,000 individually or that would restrict or otherwise
adversely affect any Group Company’s use of any Intellectual Property;
(xiii)    other than in the Ordinary Course, cancel or forgive any material
Indebtedness owed to the Company or any of the Company Subsidiaries, other than
Indebtedness of the Company to a Company Subsidiary or Indebtedness of a Company
Subsidiary to the Company or to another Company Subsidiary;
(xiv)    other than in the Ordinary Course, transfer, modify, grant rights to,
dispose of, terminate, cancel or abandon, or fail to renew, maintain, diligently
pursue applications for or defend, any material Company Intellectual Property or
enter into any agreements substantially relating to Company Intellectual
Property;
(xv)    acquire by merging, consolidating with, or by purchasing all or a
substantial portion of the assets or equity securities of, or by any other
manner, any corporation, partnership, joint venture or other entity; or
(xvi)    authorize any of, or commit or agree to take any of, the foregoing
actions in respect of which it is restricted by the provisions of this
Section 5.1.
Section 5.2    Regulatory Undertakings.
(a)    Subject to the terms and conditions of this Agreement, each Party shall
use its commercially reasonable efforts to take, and cause to be taken, all
actions and do, and cause to be done, and to assist and cooperate with the other
Party in doing, all things necessary, proper or advisable under Law in order to
consummate, as promptly as practicable after the date hereof, the transactions
contemplated by this Agreement, including (i) preparing and filing as promptly
as practicable after the date hereof with any Governmental Entity or other third
party all documentation to effect all necessary, proper or advisable filings,
notices, petitions, statements, registrations, submissions of information,
applications and other documents and (ii) obtaining and maintaining all
approvals, consents, waivers, clearances, registrations, permits, authorizations
and other confirmations from any Governmental Entity or other third party that
are necessary, proper or advisable to consummate the transactions contemplated
by this Agreement, including the consents identified on Schedule 5.2(a);
provided that this Section 5.2(a) shall not require any Party to make


-28-

--------------------------------------------------------------------------------





any payment (other than Ordinary Course payments required to be made under an
existing Contract) or concession to any Governmental Entity or other third party
except as expressly contemplated by the other provisions of this Agreement. The
Buyers shall be responsible for and pay one hundred percent (100%) of the filing
fees associated with any of the notifications, consents, approvals or filings
with Governmental Entities pursuant to this Section 5.2(a).
(b)    In furtherance and not in limitation of the foregoing, each of the Buyers
and the Company and their respective Affiliates shall make an appropriate filing
of a Notification and Report Form pursuant to the HSR Act with respect to the
transactions contemplated by this Agreement with the United States Federal Trade
Commission (the “FTC”) and the Antitrust Division of the United States
Department of Justice (the “Antitrust Division”) as promptly as reasonably
practicable after the date hereof and in any event within ten (10) Business Days
after the date hereof. The Buyers shall be responsible for and pay one hundred
percent (100%) of the filing fees associated with such filing. Each of the
Buyers and the Company shall (i) respond as promptly as practicable to any
inquiries received from the FTC or the Antitrust Division for additional
information or documentation and to all inquiries and requests received from any
State Attorney General or other Governmental Entity in connection with
antitrust, competition, trade regulation or similar matters, and (ii) not extend
any waiting period under the HSR Act or enter into any agreement with the FTC or
the Antitrust Division not to consummate the transactions contemplated by this
Agreement, except with the prior written consent of the other Party.
(c)    Subject to the last two sentences of this Section 5.2(c), the Buyers
agree to, and agree to cause their Affiliates and representatives to, use their
reasonable best efforts and to take promptly any and all steps and actions
necessary to avoid or eliminate each and every impediment that may be asserted
by any Governmental Entity or any other Person with respect to the transactions
contemplated by this Agreement so as to enable the Closing to occur
expeditiously, but in any event prior to the Outside Date, including, as
applicable, (i) providing information to such Persons and (ii) proposing,
negotiating, committing to or effecting, by consent decree, hold separate order
or otherwise, (A) the sale, divesture or disposition of, or holding separate
(through the establishment of a trust or otherwise), such of their and their
Affiliates’ assets, properties and businesses and of the assets, properties and
businesses of the Group Companies, (B) the termination, modification or
extension of existing relationships and contractual rights and obligations of
them, their Affiliates or the Group Companies, (C) the establishment or creation
of relationships and contractual rights and obligations of them, their
Affiliates or the Group Companies, (D) the termination of any relevant venture
or other arrangement and (E) any other change or restructuring of the Buyers,
their Affiliates or the Group Companies, in each case, as may be required to be
taken in order to avoid the entry of, or to effect the dissolution of, any
decree, order, judgment, injunction, temporary restraining order or other order
in any litigation, which would otherwise have the effect of materially delaying
or preventing the consummation of the transactions contemplated hereby or that
would make the consummation of the transactions contemplated hereby unlawful. In
addition, the Buyers shall oppose, through and including litigation on the
merits (and all appeals with respect thereto), any claim asserted in court or
other forum by any Governmental Entity or other Person in order to avoid entry
of, or to have vacated or terminated, any decree, order or judgment (whether
temporary, preliminary or permanent) that would restrain or prevent the Closing
prior to the Outside Date. Nothing in this Agreement shall require (or be deemed
to require) the Buyers or any of their


-29-

--------------------------------------------------------------------------------





Affiliates to agree to or take any action with respect to the matters set forth
in this Section 5.2 that would, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the financial condition or result
of operations of the Buyers or their Affiliates (including, after the Closing,
the Group Companies), taken as a whole. For the avoidance of doubt, the Buyers
and their Affiliates shall not be required (and the Buyers shall not require the
Group Companies to, and the Group Companies shall not be required to), take any
action with respect to any order or any applicable Law which is not conditioned
upon the consummation of the transactions contemplated by this Agreement.
(d)    Each Party shall (i) promptly notify the other Parties of any written
communication relating to the transactions contemplated by this Agreement to
that Party from the FTC, the Antitrust Division, any State Attorney General or
any other Governmental Entity and, subject to Law, permit the other Parties to
review in advance any proposed written communication relating to the
transactions contemplated by this Agreement to any of the foregoing and
incorporate the other Parties’ reasonable comments, (ii) not participate in or
agree to participate in any substantive meeting or discussion with any
Governmental Entity in respect of any filing, investigation or inquiry
concerning any antitrust, competition or trade regulation matters in connection
with this Agreement unless it consults with the other Parties in advance and, to
the extent permitted by such Governmental Entity, gives the other Parties the
opportunity to attend and participate thereat and (iii) furnish the other
Parties with copies of all correspondence, filings, and communications (and
memoranda setting forth the substance thereof) between them and their Affiliates
and their respective Representatives, on the one hand, and any Governmental
Entity or members or their respective staffs, on the other hand, with respect to
any antitrust, competition or trade regulation matters in connection with this
Agreement, except that any materials concerning the Company’s valuation of the
transaction, the Company’s internal financial information or competitively
sensitive information of the Company and its Subsidiaries may be redacted or
limited to outside counsel pursuant to any applicable joint defense or common
interest agreement. Without limiting the foregoing, the Buyers agree that, at
any time in an investigation, if a Governmental Entity suggests or proffers a
settlement of the investigation to permit the transactions contemplated by this
Agreement to be consummated, the Buyers shall promptly (and in any event within
three (3) Business Days) communicate the terms of the offer to the Company.
(e)    Promptly following the execution of this Agreement and, subject to the
Buyers promptly providing all information reasonably requested by the Sellers
that is required to complete all notifications set forth on Schedule 5.2(e), no
later than twenty (20) Business Days from and after the date hereof, the Company
shall provide all notifications required to be made prior to the Closing
pursuant to Federal and State Health Care Laws to the appropriate state agencies
with respect to licenses and registrations of the Company, including the
notifications set forth on Schedule 5.2(e). The Company shall promptly deliver
to the Buyers complete and accurate copies of all such notifications and all
notices, correspondence and other written communication received by the Company
with respect to such notifications. The Company shall consult with the Buyers
regarding the strategy and process to respond to any such notices,
correspondence or other written communication received from a state agency and,
prior to the submission thereof, provide the Buyers with a reasonable
opportunity to comment on the response or any additional material proposed to be
submitted by the Company to the state agency. The Buyers shall be responsible
for and pay one


-30-

--------------------------------------------------------------------------------





hundred percent (100%) of the filing fees associated with any of the
notifications to state agencies pursuant to this Section 5.2(e).
(f)    Notwithstanding anything to the contrary in this Agreement, between the
date hereof and the Closing Date, the Sellers, the Company and the Buyers shall
cooperate in good faith to identify any Licenses required by Law to carry on the
business and operations of the Group Companies that are not currently held by
the Group Companies (the “Additional Licenses”).  From the date hereof until the
Closing Date, the Sellers and the Company shall use reasonable best efforts to
obtain the Additional Licenses at the Sellers’ sole cost and expense.
Section 5.3    Release of Liens. The Company shall cause all Liens (other than
Permitted Liens) securing the Payoff Indebtedness to be released prior to the
Closing or substantially simultaneously with the Closing.
Section 5.4    Public Announcements. Except as otherwise required by Law or the
U.S. Securities and Exchange Commission disclosure obligations or the rules of
any stock exchange or national market system (in which event the Parties shall
use commercially reasonably efforts to consult with each other in advance and
provide the non-disclosing Parties a reasonable opportunity to review and
comment on any such disclosure), none of the Parties shall, and each Party shall
cause its Affiliates not to, make or issue any public announcement, press
release to the general public or public statement or comment in response to any
inquiry made with respect to this Agreement or the transactions contemplated by
this Agreement without the prior written consent of the other Parties, which
consent shall not be unreasonably withheld, delayed or conditioned.
Section 5.5    Supplemental Disclosure.
(a)    The Company may, from time to time prior to the date falling five (5)
Business Days prior to the Closing, by notice in accordance with the terms of
this Agreement, supplement, amend or add a Schedule with a corresponding
reference to be added to this Agreement (each, a “Supplement”) to add new
information that arises out of or relates to facts or conditions that did not
exist as of the date of this Agreement. The delivery of any Supplement pursuant
to this Section 5.5(a) will not cure any breach that otherwise might exist or
come to exist hereunder by reason of such matters reflected in any Supplement;
provided, that if (i) the Closing occurs or (ii) the Buyers do not, within five
(5) Business Days of the delivery of any Supplement, give notice to the Sellers
that such Supplement constitutes a breach of this Agreement that, if not cured,
would enable the Buyers to terminate this Agreement pursuant to Section 8.1(b)
(and that in the absence of a cure the Buyers would intend to terminate this
Agreement), then any such Supplement will be effective to cure and correct for
purposes of Section 6.3(a) and Section 9.1(a) any breach as of the Closing Date
of any representation or warranty (other than a breach as of the Closing Date of
a Fundamental Representation) that would have existed if the Company had not
made such Supplement, and, solely for purposes of determining whether a breach
of any representation or warranty (other than a breach of a Fundamental
Representation) has occurred, all references to any Schedule hereto that is
supplemented, amended or added as provided in this Section 5.5(a) shall after
the Closing be deemed to be a reference to such Schedule as so supplemented,
amended or added.


-31-

--------------------------------------------------------------------------------





(b)    The Company shall, from time to time prior to the date falling five (5)
Business Days prior to the Closing, by notice in accordance with the terms of
this Agreement, Supplement a Schedule if the Company becomes aware of any fact
or condition that occurred prior to the date of this Agreement and that would
have been required to be set forth or described in the Schedules (each, an
“Existing Condition”). The delivery of any Supplement pursuant to this
Section 5.5(b) will not cure any breach that otherwise might exist or come to
exist hereunder by reason of such matters reflected in any such Supplement.
Notwithstanding anything in this Agreement to the contrary, any breach by the
Company of this Section 5.5(b) shall be deemed for all purposes (including for
purposes of Article IX) to constitute a breach of the applicable representation
and warranty to which any such Existing Condition relates and shall not
constitute a breach of covenant.
Section 5.6    Tax Matters.
(a)    The Buyers and the Company shall (but subject to Section 5.6(g)) prepare
or cause to be prepared and timely file or cause to be timely filed all Tax
Returns of the Group Companies for all Pre-Closing Tax Periods (other than
Straddle Periods) that are required to be filed after the Closing Date. The
Sellers shall reimburse the Buyers for any third-party costs actually incurred
in connection with such preparation and filing, promptly upon the Buyers’
delivery of an invoice or similar statement for such costs. Subject to Section
5.6(b), the Company shall prepare any such Tax Return in a manner consistent
with past practice except as required by Law, and shall provide to the Sellers a
draft of such Tax Return at least thirty (30) days prior to the due date for
filing such Tax Return, taking into account any extensions. No later than
fifteen (15) days after receipt by the Sellers of such Tax Return, the Sellers
shall notify the Buyers and the Company of the existence of any objection the
Sellers may have to any items set forth on such draft Tax Return. If, after
consulting in good faith, the Sellers and the Company are unable to resolve such
objection(s) in a mutually agreeable manner, such objection(s) shall be referred
to the Accounting Firm for resolution, the costs of which shall be borne by the
Party whose position loses, or equitably allocated amongst the Parties based on
whose positions do not prevail as determined by the Accounting Firm.
Notwithstanding the foregoing, the Sellers shall be responsible for a portion of
the costs of the Accounting Firm in the event, and to the extent, of a
determination by the Accounting Firm to the effect that any computations
relating to Taxes in the statements delivered pursuant to Section 1.3 were in
error. To the extent necessary, the Buyers and the Company shall cause any such
Tax Returns, as finally agreed upon or as finally determined by the Accounting
Firm, to be filed in a timely manner (taking into account all extensions). All
Tax Returns relating to a Straddle Period shall be prepared and timely filed by
the Buyers, and the Sellers shall be given a reasonable opportunity to review
and comment on any such Tax Returns. The Buyers shall prepare any such Straddle
Period Tax Return in a manner consistent with past practice except as required
by Law, and shall provide to the Sellers a draft of such Tax Return at least
thirty (30) days prior to the due date for filing such Tax Return, taking into
account any extensions. No later than fifteen (15) days after receipt by the
Sellers of such Tax Return, the Sellers shall notify the Buyers of the existence
of any objection the Sellers may have to any items set forth on such draft Tax
Return. If, after consulting in good faith, the Sellers and the Buyers are
unable to resolve such objection(s) in a mutually agreeable manner, such
objection(s) shall be referred to the Accounting Firm for resolution, the costs
of which shall be borne by the Party whose position loses, or equitably
allocated amongst


-32-

--------------------------------------------------------------------------------





the Parties based on whose positions do not prevail as determined by the
Accounting Firm. Notwithstanding the foregoing, the Sellers shall be responsible
for a portion of the costs of the Accounting Firm in the event, and to the
extent, of a determination by the Accounting Firm to the effect that any
computations relating to Taxes in the statements delivered pursuant to Section
1.3 were in error. No later than five (5) Business Days prior to the due date of
any Taxes shown as due on the Tax Returns described in this clause (a) with
respect to a Pre-Closing Tax Period, the Sellers shall pay the Buyers such
amounts (without duplication for any amounts taken into account as a component
of Net Working Capital, Company Transaction Expenses, Cash and Cash Equivalents,
Indebtedness, Debt-Like Items or otherwise as an adjustment to the Purchase
Price under Article I) by wire transfer of immediately available funds, and if
any such payment is not made, the Buyer Indemnified Parties may make a claim for
any such amounts pursuant to Article IX of this Agreement. With respect to any
Straddle Periods, the Sellers’ obligations shall be governed by Section 5.6(b)
such that Sellers are only obligated to pay the Taxes allocated to the portion
of the taxable period ending on or prior to the Closing Date.
(b)    The Parties agree that to the maximum extent permitted by applicable Law
the income Tax Returns for the Group Companies for the period ending on the
Closing Date (the “Company Short Year Income Tax Returns”) shall include all of
the income, deductions and credits for all of the activities of the Group
Companies through the end of the tax year of the Group Companies ending on the
Closing Date, in a manner consistent with Treasury Regulations Section
1.1502-76. In connection therewith, for the avoidance of doubt, no election
under Treasury Regulations Section 1.1502-76(b)(2)(ii) shall be made. If
permitted by applicable Law, the Company shall make an election to treat 70% of
any success-based fees that were paid by or on behalf of the Company as an
amount that did not facilitate the merger and therefore as deductible in a
Pre-Closing Tax Period for U.S. federal income tax purposes in accordance with
Revenue Procedure 2011-29, 2011-18 IRB 746. If none of the Group Companies is
able to utilize any deductions reflected on the Company Short Year Income Tax
Return or any applicable Straddle Tax Return due to the lack of sufficient
taxable income for such taxable year ending on the Closing Date, the Company
shall carry back any losses reflected on the applicable Company Short Year
Income Tax Return or any applicable Straddle Tax Return to prior taxable years
to the extent permitted by applicable Law. Such carry-back shall be made as
promptly as practicable as permitted under applicable Law (including using IRS
Form 4466 and/or IRS Form 1139, as applicable). Any such Tax refunds shall be
promptly remitted to the Sellers, except to the extent any such refunds were
already taken into account as a component of Net Working Capital, Cash and Cash
Equivalents, or otherwise expressly treated pursuant to the terms hereof as an
adjustment to the Purchase Price under Article I (in which case only the refunds
in excess of such amounts shall be remitted to the Sellers). For the avoidance
of doubt, any such carry-back (and any Tax Returns or related forms required in
order to effectuate such carry-back shall be treated as a Tax Return for a
Pre-Closing Tax Period subject to the provisions of Section 5.6(a). The
allocation of Taxes for any taxable period of any Group Company that includes,
but does not end on, the Closing Date (a “Straddle Period”) shall be determined
(i) in the case of any Taxes based on or measured by income or receipts, sales
Tax, use Tax, withholding Tax, payroll Tax or employment Tax by closing the
books of such Group Company as of the close of business on the Closing Date (and
for such purposes, the taxable period of any partnership or other pass-through
entity in which such Group Company holds a beneficial interest shall be deemed
to terminate at such time) and (ii) in the case of all other Taxes, by
multiplying such Taxes by a fraction


-33-

--------------------------------------------------------------------------------





the numerator of which is the number of days from the beginning of such taxable
period through the close of business on the Closing Date and the denominator of
which is the total number of days in such taxable period.
(c)    Tax Claims.
(i)    If a claim shall be made by any taxing authority, which, if successful,
might result in an indemnity payment to an Indemnified Party pursuant to this
Agreement, then such Indemnified Party shall give prompt notice, and in any
event, notice within five (5) days of becoming aware of such claim, to the
Indemnifying Party in writing of such claim and of any counterclaim the
indemnified party proposes to assert (a “Tax Claim”); provided, however, the
failure to give such notice shall not affect the indemnification provided
hereunder except to the extent the Indemnifying Party has been materially
prejudiced as a result of such failure. With respect to any Tax Claim relating
to a Pre-Closing Tax Period, subject to Section 5.6(c)(ii), the Sellers shall,
solely at their own cost and expense, control all proceedings and may make all
decisions taken in connection with such Tax Claim (including selection of
counsel) and, without limiting the foregoing, may in their sole discretion
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with any taxing authority with respect thereto, and may, in their
sole discretion, either pay the Tax claimed and sue for a refund where
applicable Law permits such refund suits or contest the Tax Claim in any
permissible manner. Notwithstanding the foregoing, the Sellers shall not settle
such Tax Claim without the prior written consent of the Buyers, which consent
shall not be unreasonably withheld or delayed, and the Buyers, solely at their
own cost and expense, and counsel of their own choosing, shall have the right to
participate fully in all aspects of the prosecution or defense of such Tax Claim
if they reasonably determine that such Tax Claim could have a material adverse
impact on the Taxes of any of the Group Companies in a taxable period or portion
thereof beginning after the Closing Date. At the request of the Sellers, and at
the Sellers’ expense, the Company shall provide Sellers with assistance,
information and documentation as may be reasonably requested in connection with
a Tax Claim.
(ii)    The Sellers and the Buyers shall jointly control and participate in all
proceedings taken in connection with any Tax Claim relating to Taxes of any of
the Group Companies for a Straddle Period, and shall bear their own respective
costs and expenses. Neither the Sellers nor the Buyers shall settle any such Tax
Claim without the prior written consent of the other, which consent shall not be
unreasonably withheld or delayed.
(iii)    With respect to any Tax Claim that the Sellers elect not to control
pursuant to clause (i), the Buyers shall control all such proceedings. The
Buyers shall not settle such Tax Claim without the prior written consent of the
Sellers, which consent shall not be unreasonably withheld or delayed, and the
Sellers, solely at their own cost and expense, and counsel of their own
choosing, shall have the right to participate fully in all aspects of the
prosecution or defense of such Tax Claim. The Buyers shall have a right to
settle any such Tax Claim without the consent of the Sellers if the Sellers
unreasonably delay consent


-34-

--------------------------------------------------------------------------------





in a manner that is reasonably likely to result in additional adverse Tax
consequences to the Buyers after the Closing.
(iv)    This Section 5.6(c), and not Section 9.3, shall be controlling with
respect to any Tax Claims.
(d)    Except to the extent included in Current Assets in Net Working Capital as
finally determined hereunder, or as a component of Net Working Capital, Cash and
Cash Equivalents, or otherwise expressly treated pursuant to the terms hereof as
an adjustment to the Purchase Price under Article I, and without duplication for
any Tax refunds determined and paid pursuant to Section 5.6(b), any Tax refund
or credit (including any interest paid or credited with respect thereto) that is
received by the Buyers, any Group Company or any of their Affiliates shall be
the property of the Sellers to the extent such refund or credit is attributable
to any Pre-Closing Tax Period (other than a refund attributable to the carryback
of a Tax attribute from a taxable period (or portion thereof) beginning after
the Closing Date. Any such Tax refund or credit that is received by the Buyers,
any Group Company or any of their Affiliates, net of any Taxes and reasonable
out-of-pocket expenses, shall be promptly paid over to the Sellers. In the event
that any such refund or credit is subsequently disallowed, the Sellers shall
promptly repay to the Buyers the amount of any payment (together with any
interest or penalty imposed as a result of such disallowance, together with any
reasonable out-of-pocket expenses incurred in connection therewith) previously
paid by the Buyers to the Sellers. At the request of the Sellers, the Buyers
shall use commercially reasonable efforts to obtain any such Tax refund or
credit attributable to any Pre-Closing Tax Period, and the Sellers shall
reimburse the Buyers for any reasonable third-party costs incurred in connection
with a claim for such refunds requested by the Sellers.
(e)    From and after the Closing through the close of business on the Closing
Date, the Buyers shall not, and shall cause the Group Companies not to, take any
action outside of the Ordinary Course which would affect any item included in
Net Working Capital or otherwise would result in any adjustment to Purchase
Price under Article I, in either case which relates to Tax or Taxes.
(f)    From and after the Closing Date, the Buyers shall cause the Group
Companies not to, without the prior written consent of the Sellers, (i) file any
amended Tax Returns that may affect Taxes for any Pre-Closing Tax Period of the
Company or any of the Company Subsidiaries or otherwise affect the liability of
the Sellers, except as required by Law, or (ii) initiate or enter into any
voluntary disclosure agreement or program with any taxing authority with respect
to any Pre-Closing Tax Period.
(g)    The Buyers shall not make or permit to be made any election under
Section 338(g) of the Code or under Section 336 of the Code, or any similar
provision of state, local or non-U.S. Law, with respect to the transactions
contemplated by this Agreement.
(h)    The Sellers and the Buyers shall each, at the sole cost and expense of
the requesting party (solely to the extent that third party expenses are
incurred), (i) provide the other with such assistance as may reasonably be
requested by either of them in connection with the preparation of any Tax Return
(including, for the avoidance of doubt, assistance by the Sellers


-35-

--------------------------------------------------------------------------------





following the Closing with respect to any Tax Returns that the Buyers and the
Company are required to prepare hereunder), audit or other examination by any
Governmental Entity responsible for the administration of Tax, or Tax audits or
actions relating to Taxes, (ii) retain and provide the other with any records or
other information which may be relevant to such Tax Return, audit or
examination, or action, and (iii) provide the other with any final determination
of any such audit or examination, action or determination that affects any
amount required to be shown on any Tax Return of the other for any relevant
period.
(i)    The Sellers shall deliver to the Buyers a duly executed and acknowledged
certificate, in form and substance acceptable to Buyers and in compliance with
the Code and Treasury Regulations, certifying such facts as to establish that
the sale of the Interests and any other transactions contemplated hereby are
exempt from withholding pursuant to Section 1445 of the Code.
(j)    The Sellers shall cause all Tax allocation agreements or Tax sharing
agreements as between any of the Group Companies and the Sellers to be
terminated as of the Closing Date, and shall ensure that such agreements are of
no further force or effect as to any of the Group Companies on and after the
Closing Date and that there shall be no further liabilities or obligations
imposed on any of the Group Companies under any such agreements.
(k)    All transfer, documentary, sales, use, stamp, registration and other
similar non-income Taxes and fees (including any penalties and interest)
incurred in connection with this Agreement shall be allocated one hundred
percent (100%) to the Buyers. The Buyers will file all necessary Tax Returns and
other documentation with respect to all such transfer, documentary, sales, use,
stamp, registration and other Taxes and fees, and any expenses incurred in
connection with such filings shall be allocated equally to the Buyers and the
Sellers under this Section 5.6(k).
(l)    Except as otherwise provided in this Agreement, the Buyers agree that
they shall, and shall cause the Group Companies to, (i) preserve and keep the
records applicable to pre-Closing periods (including all Tax and accounting
records) of the Group Companies for a period of seven (7) years from the
Closing, or for any longer periods as may be required by any Governmental Entity
or ongoing litigation, and (ii) make such records available to the Sellers as
may be reasonably required by the Sellers. If the Buyers, the Company or any
Company Subsidiary wishes to destroy such records after the time specified
above, the Buyers shall first give sixty (60) days’ prior written notice to the
Sellers, and the Sellers shall have the right at their respective option and
expense, upon prior written notice given to the Buyers within that sixty
(60)-day period, to take possession of the records within ninety (90) days after
the date of the Sellers’ notice to the Buyers.
Section 5.7    Directors’ and Officers’ Indemnification.
(a)    From and after the Closing, the Buyers agree to ensure that all rights to
indemnification existing as of the date hereof in favor of any individual who,
at or prior to the Closing, was a director, officer or employee of the Company
or any of the Company Subsidiaries or who, at the request of the Company or any
of the Company Subsidiaries, served as a director, officer, member, trustee or
fiduciary of another corporation, partnership, joint venture, trust, pension or
other employee benefit plan or enterprise (collectively, with such individual’s
heirs, executors


-36-

--------------------------------------------------------------------------------





or administrators, the “Indemnified D&O Persons”) as provided in the respective
governing documents and indemnification agreements to which the Company or any
of the Company Subsidiaries is a party or bound, shall survive the Closing and
shall continue in full force and effect for a period of six (6) years from the
Closing and indemnification agreements and the provisions with respect to
indemnification and limitations on liability set forth in such governing
documents shall not be amended, repealed or otherwise modified; provided, that
in the event any claim or claims are asserted or made within such six (6) year
period, all rights to indemnification in respect of any such claim or claims
shall continue until final disposition of any and all such claims. The Buyers
shall not settle, compromise or consent to the entry of judgment in any such
claim without the written consent of such Indemnified D&O Person.
(b)    On or prior to the Closing Date, the Company or the Sellers shall
purchase, and maintain in effect for a period of six (6) years thereafter, (i) a
tail policy to the current policy of directors’ and officers’ liability
insurance maintained with respect to the Company, which tail policy shall be
effective for a period from the Closing through and including the date six (6)
years after the Closing Date with respect to claims arising from facts or events
that occurred on or before the Closing, and which tail policy shall contain
substantially the same coverage and amounts as, and contain terms and conditions
no less advantageous than, in the aggregate, the coverage currently provided by
such current policy and shall provide coverage for all Indemnified D&O Persons
and (ii) “run off” coverage as provided by the fiduciary and employee benefit
policies maintained with respect to the Company, in each case, covering those
Persons who are covered on the date hereof by such policies and with terms,
conditions, retentions and limits of liability that are no less advantageous
than the coverage provided under the existing policies maintained with respect
to the Company. The amount paid by the Company or the Sellers under this
Section 5.7(b) shall be referred to as the “Tail Premium.” On or prior to the
Closing Date, the Buyers and the Company shall work together to obtain tail
policies to the current fiduciary liability, medical professions liability,
information security and privacy, and forefront portfolio insurance policies, at
the Buyers’ sole cost and expense.
(c)    Notwithstanding any other provisions hereof, the obligations of the
Buyers contained in this Section 5.7 shall be binding upon the successors and
assigns of the Buyers. In the event the Buyers or the Company, or any of their
respective successors or assigns, (i) consolidates with or merges into any other
Person or (ii) transfers all or substantially all of its properties or assets to
any Person, then, and in each case, the Buyers or the Company, as the case may
be, shall cause proper provision to be made so that the successors and assigns
of the Buyers or the Company expressly assume the indemnification and other
obligations set forth in this Section 5.7.
(d)    The Company shall be a full indemnitor of first resort and, solely to the
extent of the rights of indemnification existing as of the date hereof in favor
of the Indemnified D&O Persons, shall (i) be required to advance the full amount
of all attorneys’ fees, expert fees, arbitrator and mediator fees, and all other
reasonable costs, charges and expenses paid or incurred by an Indemnified D&O
Person in connection with investigating, defending, being a witness in or
otherwise participating in (including on appeal) any threatened, pending or
completed claim, action, inquiry, suit or proceeding, whether criminal, civil,
administrative or investigative, based on or arising out or relating to the fact
that such Person is or was a director or officer of any of the Group


-37-

--------------------------------------------------------------------------------





Companies and arising out of or relating to acts or omissions occurring or
existing at or prior to the Closing (including in respect of acts or omissions
in connection with this Agreement and the transactions contemplated hereby) (a
“D&O Indemnifiable Claim”) and (ii) be liable for the full amount of all losses,
claims, damages, judgments and amounts paid in settlement in respect of any D&O
Indemnifiable Claim to the extent legally permitted and as required, in each
case without regard to any rights an Indemnified D&O Person may have against the
Sellers or any of their Affiliates or otherwise or any insurer providing
insurance coverage under an insurance policy issued to the Sellers or any of
their Affiliates.
(e)    The obligations of the Buyers and the Company under this Section 5.7
shall survive the Closing and shall not be terminated or modified in such a
manner as to affect adversely any Indemnified D&O Person to whom this
Section 5.7 applies without the written consent of such affected Indemnified D&O
Person (it being expressly agreed that the Indemnified D&O Persons to whom this
Section 5.7 applies shall be third party beneficiaries of this Section 5.7, each
of whom may enforce the provisions of this Section 5.7).
(f)    Nothing in this Agreement is intended to, shall be construed to or shall
release, waive or impair any rights to directors’ and officers’ insurance claims
under any policy that is or has been in existence with respect to the Company or
any of the Company Subsidiaries or any of their respective directors or
officers.
Section 5.8    Release.
(a)    Effective upon the Closing, each Seller, on behalf of itself and its
Affiliates (other than the Advent Portfolio Companies) and each of their
respective representatives, successors and assigns (collectively, the “Seller
Releasing Parties”), shall be deemed to have remised, released and forever
discharged the Buyers and the Group Companies and each of their respective
Related Parties, representatives, successors and assigns (collectively,
the “Company Released Parties”) of and from, and agrees not to bring suit or
claim or seek to recover any amount with respect to, any and all claims,
liabilities and obligations of any kind or nature whatsoever, arising out of,
relating to, or resulting from any matter or cause whatsoever arising prior to
the date hereof or the Closing, whether in its capacity as an equity holder of
the Group Companies or otherwise, in each case whether known or unknown,
absolute or contingent, liquidated or unliquidated, and whether arising under
any agreement or understanding or otherwise, at Law or equity that the Seller
Releasing Parties, or any of them, now have, ever had, or at the Closing may
have, or hereafter can, shall or may have, against the Company Released Parties,
or any of them, for, upon or by reason of any matter, cause or thing whatsoever,
from the beginning of time through the Closing, except for any claims,
liabilities or obligations under this Agreement or any of the Ancillary
Documents or from any claims, liabilities or obligations under agreements stated
to survive pursuant to Section 5.11.
(b)    Effective upon the Closing, each of the Buyers and the Group Companies on
behalf of itself and its respective representatives, successors and assigns
(collectively, the “Company Releasing Parties” and, together with the Seller
Releasing Parties, each, a “Releasing Party” and collectively the “Releasing
Parties”), shall be deemed to have remised, released and forever discharged the
Sellers and each of their respective Related Parties (other than the Advent
Portfolio Companies), representatives, successors and assigns (collectively,
the “Seller Released


-38-

--------------------------------------------------------------------------------





Parties” and, together with the Company Released Parties, each, a “Released
Party” and collectively the “Released Parties”) of and from, and agrees not to
bring suit or claim or seek to recover any amount with respect to, any and all
claims, liabilities and obligations of any kind or nature whatsoever, arising
out of, relating to, or resulting from any matter or cause whatsoever arising
prior to the date hereof or the Closing, in each case whether known or unknown,
absolute or contingent, liquidated or unliquidated, and whether arising under
any agreement or understanding or otherwise, at Law or equity that the Company
Releasing Parties, or any of them, now have, ever had, or at the Closing may
have, or hereafter can, shall or may have, against the Seller Released Parties,
or any of them, for, upon or by reason of any matter, cause or thing whatsoever,
from the beginning of time through the Closing, except for any claims,
liabilities or obligations under this Agreement or any of the Ancillary
Documents or from any claims, liabilities or obligations under agreements stated
to survive pursuant to Section 5.11.
(c)    The provisions of this Section 5.8 are (i) intended to be for the benefit
of, and shall be enforceable by, each Released Party and each such Person’s
heirs, representatives, successors or assigns, it being expressly agreed that
such Persons shall be third party beneficiaries of this Section 5.8, and (ii) in
addition to, and not in substitution for, any other right to indemnification or
contribution that any such Released Party may have under this Agreement, by
contract or otherwise.
Section 5.9    Access to Information; Cooperation.
(a)    The Company will permit and will cause each of the Company Subsidiaries
to permit, Representatives of the Buyers to have reasonable access at all
reasonable times, and in a manner so as not to unreasonably interfere with the
normal business operations of the Group Companies, to all premises, properties,
personnel, books, records (including Tax records), contracts, and documents of
or pertaining to each of the Group Companies. The Buyers will treat and hold any
confidential information they receive from the Sellers, the Company and the
Company Subsidiaries in accordance with the provisions of the Confidentiality
Agreement. Nothing in this Section 5.9(a) shall require the Company or the
Company Subsidiaries to provide any access, or to disclose any information if,
in the opinion of the Company’s outside counsel, providing such access or
disclosing such information would (i) violate any Law (including antitrust or
privacy laws) or (ii) jeopardize the attorney-client privilege and such
privilege cannot be protected by the Company or the Company Subsidiaries through
exercise of its reasonable efforts. The Buyers shall have no right to perform
invasive or subsurface investigations of the properties or facilities of the
Group Companies without the prior written consent of the Company (which consent
may be withheld for any reason).
(b)    Within twenty (20) days following the end of each calendar month, the
Company shall provide to the Buyers a consolidated balance sheet and income
statement for the month then ended and (if applicable) the fiscal quarter then
ended, prepared in accordance with IFRS applied on a basis consistent with the
Financial Statements (except as otherwise noted therein and subject to normal
and recurring year-end adjustments and the absence of notes).
Section 5.10    Exclusivity. The Company and the Sellers agree that between the
date of this Agreement and the earlier of the Closing and the termination of
this Agreement, the


-39-

--------------------------------------------------------------------------------





Company and the Sellers shall not, and shall take all action necessary to cause
their Affiliates and any of their respective Affiliates and Representatives not
to (a) solicit, initiate, consider, encourage or accept any proposal or offer
that constitutes an Acquisition Proposal or (b) participate in any discussions,
conversations, negotiations or other communications regarding, or furnish to any
other Person any information with respect to, or otherwise cooperate in any way,
assist or participate in, facilitate or encourage the submission of, any
proposal that constitutes, or could reasonably be expected to lead to, an
Acquisition Proposal. The Sellers and the Company immediately shall cease and
cause to be terminated all existing discussions, conversations, negotiations and
other communications with any Persons conducted heretofore with respect to any
of the foregoing. The Company shall notify the Buyers promptly, but in any event
within seventy-two (72) hours, orally and in writing if any such Acquisition
Proposal, or any inquiry or other contact with any Person with respect thereto,
is made. Any such notice to the Buyers shall indicate in reasonable detail the
identity of the Person making such Acquisition Proposal, inquiry or other
contact and the terms and conditions of such Acquisition Proposal, inquiry or
other contact. The Sellers and the Company shall not, and shall cause their
Affiliates not to, release any Person from, or waive any provision of, any
confidentiality or standstill agreement to which the Company, the Sellers or any
of their Affiliates is a party, without the prior written consent of the Buyers.
Section 5.11    Termination of Affiliate Arrangements. All agreements between
the Company or any Company Subsidiary, on the one hand, and any of their
respective Affiliates (other than arms-length agreements with the Advent
Portfolio Companies), on the other hand, other than (a) the agreements listed on
Schedule 5.11, and (b) agreements and transactions solely between the Company
and one or more of the Company Subsidiaries or between or among any Company
Subsidiaries, shall be terminated as of the Closing Date, and all obligations
and liabilities thereunder shall have been satisfied.
Section 5.12    Employee Benefits.
(a)    Unless the Buyers request otherwise in writing, the Sellers shall adopt
resolutions as general partners of the Company, and the Sellers and the Company
shall take any other required actions to terminate, effective no later than the
day prior to the Closing Date, any Company Benefit Plan which is intended to
meet the requirements of Section 401(k) of the Code, and which is sponsored, or
contributed to, by the Company or any Group Companies (each, a “401(k) Plan”).
At the Closing, the Company shall provide to the Buyers (i) executed resolutions
of the Sellers as general partners of the Company authorizing such termination,
and (ii) an executed amendment to the 401(k) Plan sufficient to assure
compliance with all applicable requirements of the Code and regulations
thereunder so that the tax-qualified status of the 401(k) Plan will continue to
be maintained at the time of termination.
(b)    During the period commencing at the Closing and ending on the first
anniversary of the Closing Date, the Buyers shall, or shall cause the Company
to, provide each employee and officer of the Group Companies who is employed
immediately prior to the Closing (each, a “Continuing Employee”) with (i) base
salary or wage level and bonus opportunity (but excluding equity-based
compensation) that are substantially similar in the aggregate as provided to
each such Continuing Employee immediately prior to the Closing (based on the
compensation


-40-

--------------------------------------------------------------------------------





data provided by the Sellers to the Buyers prior to the date hereof), (ii) a
severance policy that is at least as favorable in the aggregate as provided to
each such Continuing Employee immediately prior to the Closing, as described in
Schedule 5.12 and (iii) employee benefits that are at least as favorable in the
aggregate as the employee benefits that each such Continuing Employee was
entitled to receive immediately prior to the Closing (except as set forth on
Schedule 5.12(b)).
(c)    For purposes of eligibility, vesting and entitlement to benefits,
including the determination of the level of vacation and severance pay benefits
under the benefit and compensation plans, programs, agreements and arrangements
of the Buyers, the Company or any of their respective Subsidiaries in which
Continuing Employees are eligible to participate following the Closing (the
“Buyer Plans”), the Buyers and the Company shall credit each Continuing Employee
with his or her years of service with the Company, the Company Subsidiaries and
any predecessor entities, to the same extent as such employee was entitled
immediately prior to the Closing to credit for such service under any similar
Company Benefit Plan, (other than for purposes of benefit accrual under any
defined benefit pension plan), except where such crediting would result in
duplication of benefits. The Buyer Plans shall not deny Continuing Employees
coverage on the basis of pre-existing conditions to the extent such conditions
were waived or satisfied under similar Company Benefit Plans immediately prior
to the Closing and shall credit such Continuing Employees for any deductibles
and out-of-pocket expenses paid prior to the Closing Date in satisfying any
deductibles and out-of-pocket expenses in the applicable plan year to which such
deductibles and out-of-pocket expenses relate.
(d)    The parties hereto acknowledge and agree that all provisions contained in
this Section 5.12 with respect to employees of the Company and the Company
Subsidiaries are included for the sole benefit of the Parties and shall not
create any right (i) in any other Person, including, any employee, former
employee or any participant or any beneficiary thereof in any Company Benefit
Plan or Buyer Plan, or (ii) to continued employment with the Company, any of the
Company Subsidiaries, or the Buyers. Nothing contained in this Section 5.12 is
intended to be or shall be considered to be an amendment or adoption of any
plan, program, agreement, arrangement or policy of the Company, any of the
Company Subsidiaries or the Buyers nor shall it interfere with the Buyers’, the
Company’s or any of their Subsidiaries’ right to amend, modify or terminate any
Company Benefit Plan (subject to the terms of such Company Benefit Plan) or to
terminate the employment of any employee of the Company or the Company
Subsidiaries for any reason.
Section 5.13    Confidentiality. From the date hereof until the three (3) year
anniversary of the Closing Date, each Party shall, and shall cause its
Affiliates and Representatives to, hold and continue to hold in strict
confidence, and not utilize in its or their respective business, all information
and documents concerning any other Party or any of its Affiliates (“Confidential
Information”), except where such disclosure is expressly consented to in advance
in writing by such Party (in its sole and absolute discretion) or where
disclosure may be necessary for such Party (1) to enforce its rights under this
Agreement or any other agreement contemplated hereby or entered into in
connection herewith, or (2) as may be permitted under this Agreement or any such
other agreement or as may be expressly permitted under any other written
agreement among the Parties. Notwithstanding the foregoing, the following will
not constitute “Confidential Information” for purposes of this Agreement: (a)
information that is or becomes generally available to the public


-41-

--------------------------------------------------------------------------------





other than as the result of a disclosure by the receiving Party or any Affiliate
thereof or their respective Representatives and (b) information that the
receiving Party is legally obligated to disclose pursuant to a valid subpoena or
a valid request from any Governmental Entity or by the rules and regulations of
any securities exchange or national market system, subject to the obligation of
the receiving Party to give the other Party reasonable advance notice of such
disclosure (to the extent not prohibited by applicable Laws) and to cooperate
with the other Party (at the other Party’s expense) in seeking a protective
order or other appropriate means for limiting the scope of the disclosure.
Notwithstanding the foregoing, following the Closing, the foregoing restrictions
in this Section 5.13 shall not apply to the use by the Buyers of any documents
or information related to the Group Companies and included in assets of the
Group Companies.
Section 5.14    OIG Consent.
(a)    Within five (5) Business Days following the date hereof, the Sellers
shall, or shall cause the Company to, notify the OIG and its designees of the
Parties’ entry into this Agreement and the transactions contemplated hereby in
accordance with the notification contemplated by the Company’s Corporate
Integrity Agreement (the “CIA”).
(b)    As promptly as practicable thereafter, the Parties shall (a) provide all
required submissions to the OIG in connection with the transactions contemplated
hereby and as otherwise  required by the CIA and (b) use their respective
reasonable best efforts to obtain the OIG’s written consent (including in the
form of an email) that the obligations set forth in the CIA will (i) only apply
to the Group Companies’ business following the Closing, (ii) not make the Buyers
or any of their Affiliates (other than the Group Companies following the
Closing) “Covered Persons” (as defined in the CIA) under the CIA to the extent
that such Persons are reasonably deemed by the Group Companies (consistent with
the Buyers’ obligations pursuant to Section 5.14(d)) not to be furnishing
patient care items or services or to be performing billing or coding functions
on behalf of the Group Companies, (iii) not make the Buyers or any of their
Affiliates (other than the Group Companies following the Closing) “Arrangements
Covered Persons” under the CIA to the extent that such Persons are reasonably
deemed by the Group Companies (consistent with the Buyers’ obligations pursuant
to Section 5.14(d)) not to be directly involved with the development, approval,
management or review of the Group Companies’ “Arrangements” (as defined in the
CIA), and (iv) not require any obligations or certifications of the Buyers’ or
their Affiliates’ (other than the Group Companies following the Closing) board
of directors (or similar governing body), or their individual directors,
managers, officers or senior management (vice president level or higher),
pursuant to sections III.A.2, III.A.3 and/or III.A.4 of the CIA, unless such
individuals are also designated by the Buyers or the Group Companies as either
members of the Group Companies’ “Compliance Committee” (as defined in the CIA),
members of the Group Companies’ board of directors or “Certifying Employees” (as
defined in the CIA), in each case consistent with the Buyers’ obligations
pursuant to Section 5.14(d) (in which case their service in those roles will be
governed by the terms of the CIA) (collectively, the “OIG Consent”).
(c)    Notwithstanding the foregoing, the Parties acknowledge that the OIG may
provide that the requirements of the CIA will apply to any employees of the
Buyers and their Affiliates that meet the CIA definition of “Covered Persons” or
“Arrangements Covered Persons”


-42-

--------------------------------------------------------------------------------





with respect to the obligations imposed by virtue of those designations under
the CIA and the Buyers acknowledge and agree that any such provision by the OIG
shall be reasonable and not inconsistent with the criteria of the OIG Consent.
(d)    In obtaining the OIG Consent, the Buyers shall use commercially
reasonable efforts and take all commercially reasonable measures, including
exercising flexibility in establishing reporting structures, (i) to develop and
offer to the OIG (including following comments and other input from the OIG) a
post-closing structure and operational plan for the Group Companies that would
avoid or eliminate any impediments that might be asserted by the OIG with
respect to issuing the OIG Consent and (ii) to work with the OIG in ensuring
that the post-closing structure, management and integration plan, including the
identification and designation of individuals to be subject to the CIA, result
in the OIG Consent. Prior to a Party submitting any notifications, filings or
other materials described in the immediately preceding sentence to the OIG, the
submitting Party will provide copies thereof to the other Parties for review and
comment, will reasonably consider any comments received from the other Parties
thereon, and will otherwise work together in good faith with the other Parties
in connection with all such actions and communications with the OIG. No Party
may engage in ex parte communications with the OIG regarding the OIG Consent
without the prior consent of the other Parties.   Each Party shall cooperate in
good faith with the other Parties, consistent with this Section 5.14, to obtain
the OIG Consent.
Section 5.15    Restrictive Covenants.
(a)    Each Seller covenants and agrees that, during the Restricted Period,
neither such Seller nor any of its Affiliates will, directly or indirectly
through any Person, as a principal, employee, partner, owner, member, officer,
director, agent, consultant or otherwise, compete with, assist in any activity
which competes with, or provide financial resources to any Person which competes
with, the Restricted Business Activities anywhere in the Restricted Territory;
provided, however, that a Seller or any of its Affiliates may acquire up to two
percent (2%) of any company whose common stock is publicly traded on a national
securities exchange or in the over-the-counter market so long as such Seller or
Affiliate is not in control of, or a member of a group which controls, such
Person. Each Seller acknowledges and agrees that the Group Companies conduct the
Restricted Business Activities throughout the Restricted Territory and that to
protect adequately the interests of the Buyers in the Group Companies, it is
essential that any noncompetition covenant with respect thereto cover all
Restricted Business Activities and the entire Restricted Territory for the
duration of the Restricted Period. Notwithstanding anything in this Agreement or
otherwise, this Section 5.15(a) (i) shall not apply to (A) Advent International
Corporation or investment funds affiliated with Advent International Corporation
(the “Advent Investors”) or (B) any portfolio company (other than the Sellers)
in which any Advent Investor has a direct or indirect equity interest (the
“Advent Portfolio Companies”) and (ii) shall terminate as to Mediq Holding B.V.
and its Subsidiaries and any purchaser thereof (and the purchaser’s Affiliates)
and be of no further force and effect upon the occurrence of a Seller Change of
Control.
(b)    Each Seller covenants and agrees that, during the Restricted Period,
neither such Seller nor any of its Affiliates will, directly or indirectly
through any Person as a principal, employee, partner, owner, member, officer,
director, agent, consultant or otherwise solicit, encourage


-43-

--------------------------------------------------------------------------------





to leave employment, recruit or hire any Restricted Employee or any person who
at the time of such solicitation, encouragement, recruiting or hiring had been
Restricted Employee within the previous twelve (12) months. Notwithstanding
anything in this Agreement or otherwise, this Section 5.15(b) shall not apply to
the Advent Portfolio Companies; provided that none of the Sellers, their
Affiliates nor any of the Advent Investors shall cause or direct the Advent
Portfolio Companies to take any action that would otherwise be prohibited by
this Section 5.15(b).
(c)    Each Seller covenants and agrees that, during the Restricted Period, such
Seller will not disparage the Buyers or the Group Companies or any of their
respective members, managers/directors, officers or employees, or any of the
Buyers’ or the Group Companies’ products or services in a manner that wrongfully
interferes with, disrupts or attempts to disrupt the relationship, contractual
or otherwise, between any Buyer or any Group Company and any other Person.
(d)    Each Seller acknowledges and agrees that the covenants and agreements
made by such Seller in this Section 5.15 were a material inducement to the
Buyers to enter into this Agreement and to perform their obligations hereunder,
and that the Buyers would be irreparably damaged and would not obtain the
benefit of the bargain set forth in this Agreement as specifically negotiated by
the Parties if such Seller breached the provisions of this Section 5.15
applicable to such Seller. Each Seller has had the opportunity to consult with
legal counsel regarding the covenants made by such Seller pursuant to this
Section 5.15 and, based on such consultation, has determined and hereby
acknowledges that such covenants are reasonable in terms of duration, scope and
area of restrictions and are necessary to protect the goodwill of the Company
and the substantial investment in the Group Companies made by the Buyers
hereunder. Each Seller further acknowledges and agrees that: (i) the benefits to
such Seller of the transactions contemplated by this Agreement are sufficient
consideration to support his, her, or its agreements set forth in this Section
5.15; and (ii) the agreements set forth in this Section 5.15 are being entered
into in connection with the sale of the Group Companies to the Buyers pursuant
to this Agreement and not in connection with any employment arrangement between
such Seller and the Buyers or the Group Companies.
(e)    In the event of any breach of the covenants set forth in this Section
5.15, each Seller agrees that the harm to Buyers and the Group Companies will be
irreparable and will be without adequate remedy at law and therefore that
injunctive relief with respect thereto will be appropriate in addition to any
other legal remedies available, without the necessity of proving the inadequacy
of legal damages or of posting a bond. Furthermore, upon any breach of the
covenants set forth in this Section 5.15, the Restricted Period will be extended
for a length of time equivalent to the period of breach (but, with respect to
Section 5.15(a), in no event beyond a Seller Change of Control). In the event
that a court of competent jurisdiction determines, in an action brought by or on
behalf of the Buyers or the Group Companies that any of the foregoing provisions
are unenforceable as stated, the Parties intend that such restrictions be
modified to permit the maximum enforceable restriction on Sellers.
Section 5.16    280G Approval. The Company shall use commercially reasonable
efforts to (a) secure from each Person who is a Disqualified Individual and who
has the right to any payments or benefits that may, separately or in the
aggregate, constitute “parachute payments” under


-44-

--------------------------------------------------------------------------------





Section 280G of the Code (“280G Payments”) a waiver of such Person’s rights to
any such payments and benefits (the “280G Waived Benefits”) so that all
remaining payments and benefits applicable to such Disqualified Individual shall
not be deemed to be “excess parachute payments” (within the meaning of Section
280G of the Code) and (b) submit to the relevant stockholders for approval in
accordance with the stockholder approval rules of Section 280G of the Code any
280G Waived Benefits; provided, however, that any amounts or other entitlements
that could be received by any Disqualified Individual in connection with
agreements or arrangements entered into with the Buyers or their Affiliates,
whether prior to, on or after the date hereof shall be disregarded for purposes
of determining compliance with this Section 5.16 unless such agreements or
arrangements (including all information required to determine the aggregate
present value of the “parachute payments” (each, as defined in Section 280G of
the Code) such person could receive thereunder) have been provided to the
Company no later than fifteen (15) Business Days following the date hereof. All
materials produced by the Company or its advisors in connection with the
stockholder vote shall be provided to the Buyers reasonably in advance for the
Buyers’ review and comment, which comments the Company shall consider in good
faith and not unreasonably omit to reflect in the final versions of such
documents.
ARTICLE VI    

CONDITIONS TO OBLIGATIONS OF THE PARTIES
Section 6.1    Conditions to Each Party’s Obligations. The respective obligation
of each Party to consummate the transactions contemplated by this Agreement is
subject to the satisfaction (or written waiver by such Party) at the Closing of
the following conditions:
(a)    No Injunction. No applicable Law, preliminary or permanent injunction,
writ or preliminary restraining order or any order of any nature enacted,
entered, promulgated, enforced or issued by any Governmental Entity or other
legal restraint or prohibition shall be in effect preventing the transactions
contemplated by this Agreement; and
(b)    HSR Act. The applicable waiting periods under the HSR Act shall have
expired or been terminated.
Section 6.2    Conditions to Obligations of the Sellers and the Company. The
obligations of the Sellers and the Company to consummate the transactions
contemplated by this Agreement are further subject to the satisfaction (unless
waived in writing, to the extent permitted by Law, by the Sellers) at the
Closing of the following conditions:
(a)    Representations and Warranties. The representations and warranties of the
Buyers contained in Article IV which are qualified as to materiality or
“material adverse effect” shall be true, correct and complete in all respects,
and such representations and warranties as are not so qualified shall be true,
correct and complete in all material respects at and as of the date hereof and
the Closing with the same effect as though made as of the Closing (except for
representations and warranties that speak as of an earlier date, in which case
such representations and warranties need only be true and correct in all
respects or in all material respects, as applicable, as of such date);


-45-

--------------------------------------------------------------------------------





(b)    Performance of Obligations. The Buyers shall have performed and complied,
in all material respects, with all agreements, covenants and obligations
required by this Agreement to be performed or complied with by the Buyers on or
prior to the Closing Date;
(c)    Officer’s Certificate. An authorized officer of each of the Buyers shall
have executed and delivered to the Sellers a certificate, dated as of the
Closing Date, certifying to the satisfaction of the conditions set forth in
Section 6.2(a) and Section 6.2(b) hereof; and
(d)    Payments. The Buyers shall have made, or caused to be made, each of the
payments set forth in Section 1.4.
Section 6.3    Conditions to Obligations of the Buyers The obligations of the
Buyers to consummate the transactions contemplated by this Agreement are further
subject to the satisfaction (unless waived in writing, to the extent permitted
by Law, by the Buyers) at the Closing of the following conditions:
(a)    Representations and Warranties. (i) The Fundamental Representations shall
be true, correct and complete in all but de minimis respects at and as of the
date hereof and the Closing with the same effect as though made as of the
Closing (except to the extent expressly made as of an earlier date, in which
case only as of such date), (ii) the other representations and warranties of the
Company set forth in Article II and of the Sellers set forth in Article III
shall be true, correct and complete as of the date hereof and the Closing with
the same effect as though made as of the Closing (except to the extent expressly
made as of an earlier date, in which case only as of such date), except, in the
case of this clause (ii), where such failure to be true, correct and complete
would not reasonably be expected to have a Material Adverse Effect (ignoring for
the purposes of this Section 6.3(a) any qualification by “materiality”, or
“Material Adverse Effect” or similar qualifier contained in such representations
or warranties other than the words “Material Adverse Effect” as used in Section
2.8(b));
(b)    Performance of Obligations. The Company and the Sellers shall have
performed and complied, in all material respects, with all agreements, covenants
and obligations required by this Agreement to be performed or complied with by
the Company or the Sellers on or prior to the Closing Date;
(c)    Officer’s Certificate. The Sellers and the Company shall have delivered
to the Buyers a certificate, dated as of the Closing Date, executed by a duly
authorized officer of the Sellers and the Company, certifying the satisfaction
of the conditions set forth in Sections 6.3(a) and 6.3(b);
(d)    Consents. Each of the consents identified on Schedule 6.3(d) shall have
been obtained in writing and shall be in full force and effect;
(e)    Notices. The Company shall have provided all notifications set forth on
Schedule 5.2(e), and each such notification shall have been accepted and
processed by the appropriate state authority or remain in processing without any
active rejections or notices of deficiency regarding such notification;


-46-

--------------------------------------------------------------------------------





(f)    No Material Adverse Effect. Since the date of this Agreement, there shall
not have occurred a Material Adverse Effect; and
(g)    OIG Consent. The Parties shall have received the OIG Consent.
Section 6.4    Frustration of Closing Conditions. None of the Parties may rely
on the failure of any condition set forth in Section 6.1, Section 6.2 or
Section 6.3, as the case may be, if such failure was caused by such Party’s
failure to comply with any provision of this Agreement or by facts specific to
such Party in relation to any such condition.
ARTICLE VII    

CLOSING
Section 7.1    Closing. Subject to the terms and conditions of this Agreement,
the closing of the transactions contemplated by this Agreement (the “Closing”)
shall occur as promptly as possible, and in any event no later than three (3)
Business Days following the satisfaction or waiver of the conditions to the
obligations of the Parties set forth in Article VI (other than those conditions
that by their nature are to be fulfilled at the Closing, but subject to the
satisfaction or waiver of such conditions) or on such other date as the Parties
may agree in writing. The date of the Closing shall be referred to herein as the
“Closing Date”. The Closing shall take place at the offices of Ropes & Gray LLP,
800 Boylston Street, Boston, Massachusetts 02199, at 10:00 a.m. Boston,
Massachusetts time, or at such other place or at such other time as the Parties
may agree in writing.
Section 7.2    Closing Deliveries by the Sellers and the Company. At the
Closing, the Sellers and the Company will deliver, or cause to be delivered, to
the Buyers the following:
(a)    the certificate contemplated by Section 6.3(c);
(b)    an instrument of assignment of partnership interest with respect to the
Interests;
(c)    the Escrow Agreement, duly executed by the Sellers
(d)    the Payoff and Release Documents and evidence of termination of the
Hedging Indebtedness, and settlement of the close-out amounts relating thereto;
(e)    resignations of all directors, managers and officers of the Group
Companies in office immediately prior to the Closing Date to the extent
specified by the Buyers in writing no later than five (5) Business Days prior to
the Closing Date, such resignations being effective as of the Closing;
(f)    Uniform Commercial Code termination statements, lease termination
statements, releases and any other release or termination documents, in each
case, in form and substance reasonably satisfactory to the Buyers, necessary to
evidence that all Liens securing any


-47-

--------------------------------------------------------------------------------





outstanding Payoff Indebtedness have been, or will be released substantially
concurrently with the Closing;
(g)    the certificate described in Section 5.6(i);
(h)    the Transition Services Agreement, duly executed by the Company and the
Sellers; and
(i)    each other document or instrument required to be delivered by the Sellers
or the Company at the Closing pursuant to this Agreement.
Section 7.3    Closing Deliveries by the Buyers. At the Closing, the Buyers will
deliver, or cause to be delivered, to the Sellers and the Company (or at their
direction) or to the Escrow Agent, as applicable, the following:
(a)    the Closing Cash Payment, Estimated Closing Transaction Expenses,
Estimated Closing Indebtedness (other than Debt-Like Items) and the Indemnity
Amount in accordance with Section 1.4;
(b)    the certificate contemplated by Section 6.2(c);
(c)    the Escrow Agreement, duly executed by the Buyers;
(d)    the Transition Services Agreement, duly executed by the Buyers; and
(e)    each other document or instrument required to be delivered by the Buyers
at the Closing pursuant to this Agreement.
ARTICLE VIII    

TERMINATION
Section 8.1    Termination. This Agreement may be terminated at any time at or
prior to the Closing:
(a)    in writing, by mutual consent of the Parties;
(b)    by the Buyers if there has been a breach of any representation, warranty,
covenant or other agreement made by the Sellers or the Company in this
Agreement, or any such representation and warranty shall have become untrue or
inaccurate after the date of this Agreement, in each case which breach, untruth
or inaccuracy (i) would reasonably be expected to result in Section 6.3(a) or
Section 6.3(b) not being satisfied as of the Closing Date (a “Terminating
Company Breach”) and (ii) shall not have been cured within twenty (20) days
after written notice from the Buyers of such Terminating Company Breach is
received by the Sellers (such notice to describe such Terminating Company Breach
in reasonable detail), or which breach, untruth or inaccuracy, by its nature,
cannot be cured prior to the Outside Date; provided, that the Buyers are not
then in material breach of any of their representations, warranties, covenants
or other obligations under


-48-

--------------------------------------------------------------------------------





this Agreement, which breach would give rise to a failure of a condition set
forth in Section 6.2(a) or Section 6.2(b);
(c)    by the Sellers if there has been a breach of any representation,
warranty, covenant or other agreement made by the Buyers in this Agreement, or
any such representation and warranty shall have become untrue or inaccurate
after the date of this Agreement, in each case which breach, untruth or
inaccuracy (i) would reasonably be expected to result in Section 6.2(a) or
Section 6.2(b) not being satisfied as of the Closing Date (a “Terminating Buyer
Breach”) and (ii) shall not have been cured within twenty (20) days after
written notice from the Sellers of such Terminating Buyer Breach is received by
the Buyers (such notice to describe such Terminating Buyer Breach in reasonable
detail), or which breach, untruth or inaccuracy, by its nature, cannot be cured
prior to the Outside Date; provided, that neither the Sellers nor the Company
are then in material breach of any of their respective representations,
warranties, covenants or other obligations under this Agreement, which breach
would give rise to a failure of a condition set forth in Section 6.3(a) or
Section 6.3(b); or
(d)    by written notice by any Party if the Closing has not occurred on or
prior to the Outside Date for any reason other than delay and/or nonperformance
of the Party seeking such termination.
Section 8.2    Procedure and Effect of Termination. In the event of the
termination of this Agreement pursuant to Section 8.1 by the Buyers, on the one
hand, or the Sellers, on the other hand, written notice thereof shall forthwith
be given to the other Parties specifying the provision hereof pursuant to which
such termination is made, and this Agreement shall be terminated and become void
and have no effect, and there shall be no liability hereunder on the part of the
Buyers, the Guarantor, the Sellers or the Company, except that this Section 8.2,
Section 5.4 (Public Announcements) and Article X (other than Section 10.17)
shall survive any termination of this Agreement. Nothing in this Section 8.2
shall (i) relieve or release any Party of any liability or damages arising out
of such Party’s intentional and material breach of any provision of this
Agreement or (ii) impair the right of any Party to compel specific performance
by the other Party or Parties, as the case may be, of such Party’s obligations
under this Agreement.
ARTICLE IX    

INDEMNIFICATION
Section 9.1    Indemnification Obligations of the Sellers. Subject to the
provisions of this Article IX, from and after the Closing, the Sellers shall
indemnify, defend and hold harmless each of the Buyer Indemnified Parties from,
against and in respect of any and all Losses arising out of or relating to the
following:
(a)    any breach of any representation or warranty made by the Company in
Article II or by the Sellers in Article III or in any certificate delivered by
such Party pursuant hereto;


-49-

--------------------------------------------------------------------------------





(b)    any breach of any covenant, agreement, obligation or undertaking made in
this Agreement by (i) the Company that is required to be performed on or prior
to the Closing or (ii) the Sellers;
(c)    any Company Transaction Expenses that remain unpaid after the Closing;
(d)    any Closing Indebtedness that remains unpaid after the Closing;
(e)    (i) any Taxes of the Group Companies for any Pre-Closing Tax Period and
(ii) any and all liability (as a result of Treasury Regulation Section 1.1502-6
or any analogous state or local regulation) for Taxes of a member of an
affiliated, consolidated, combined or unitary group of which a Group Company is
or was a member prior to the Closing Date or any person with whom any Group
Company otherwise joins or has ever joined (or is or has ever been required to
join) in filing any consolidated, combined, unitary or aggregate Tax Return,
prior to the Closing Date; provided, however, that the indemnification under
this Section 9.1(e) shall not be duplicative of any Taxes reflected in Net
Working Capital, Company Transaction Expenses, Cash and Cash Equivalents,
Indebtedness or Debt-Like Items hereunder; and
(f)    the items set forth on Schedule 9.1(f).
(g)    the items set forth on Schedule 9.1(g).
The Losses of the Buyer Indemnified Parties described in this Section 9.1 as to
which the Buyer Indemnified Parties are entitled to indemnification are
collectively referred to as “Buyer Losses”.
Section 9.2    Indemnification Obligations of the Buyers. Subject to the
provisions of this Article IX, from and after the Closing, the Buyers shall
indemnify, defend and hold harmless each of the Seller Indemnified Parties from,
against and in respect of any and all Losses arising out of or relating to the
following:
(a)    any breach of any representation or warranty made by the Buyers in
Article IV or in any certificate delivered by the Buyers pursuant hereto; and
(b)    any breach of any covenant, agreement, obligation or undertaking made by
the Buyers in this Agreement.
Section 9.3    Indemnification Procedure.
(a)    Promptly after receipt by an Indemnified Party of a notice from a third
party of a claim, dispute, or threatened or filed complaint or the threatened or
actual commencement of any audit, investigation, lawsuit, action or proceeding
(a “Third Party Claim”) with respect to which such Indemnified Party may be
entitled to indemnification hereunder, such Indemnified Party shall provide
prompt written notice (and in any event within ten (10) Business Days after
receiving written notice of the Third Party Claim) to the Buyers or the Sellers,
whichever is the appropriate indemnifying Party hereunder (the “Indemnifying
Party”); provided, that the failure to so notify the Indemnifying Party shall
relieve the Indemnifying Party from liability under this Agreement with respect
to such claim only if, and only to the extent that, such failure to notify the
Indemnifying


-50-

--------------------------------------------------------------------------------





Party results in (x) the forfeiture by the Indemnifying Party of rights and
defenses otherwise available to the Indemnifying Party with respect to such
claim or (y) material prejudice to the Indemnifying Party with respect to such
claim. The Indemnifying Party shall have the right, upon written notice
delivered to the Indemnified Party within thirty (30) days thereafter, to assume
the defense of such Third Party Claim, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of the fees and
disbursements of such counsel; provided that, prior to the Indemnifying Party
assuming control of such defense it shall first verify to the Indemnified Party
in writing that such Indemnifying Party shall be fully responsible for all
liability relating to such claim for indemnification (subject to the limitations
set forth herein) and that such Indemnifying Party shall provide full
indemnification (subject to the limitations set forth herein) to the Indemnified
Party with respect to such action, lawsuit, proceeding, investigation or other
claim giving rise to such claim for indemnification hereunder. In any Third
Party Claim with respect to which indemnification is being sought hereunder, the
Indemnified Party or the Indemnifying Party, whichever is not assuming the
defense of such action, shall have the right to participate in such matter and
to retain its own counsel at such Party’s own expense. The Indemnifying Party or
the Indemnified Party, as the case may be, shall at all times use reasonable
efforts to keep the Indemnifying Party or the Indemnified Party, as the case may
be, reasonably apprised of the status of any matter the defense of which they
are maintaining and to cooperate fully in good faith with each other with
respect to the defense of any such matter. Notwithstanding the foregoing, the
Indemnifying Party may not assume control of the defense of a Third Party Claim
(i) involving potential criminal liability, (ii) in which equitable relief is
sought against the Indemnified Party or that the Indemnified Party determines in
good faith could reasonably be expected to materially adversely affect the
Indemnified Party and that does not solely involve, and does not continue to
solely involve, monetary damages (other than immaterial equitable relief or
other immaterial non-monetary claims that are ancillary to a claim for monetary
damages), (iii) if the Indemnified Party has been advised by counsel that an
actual conflict exists between the Indemnifying Party and the Indemnified Party
in connection with the defense of such third Person claim and, in the reasonable
judgment of counsel to the Indemnified Party, counsel for the Indemnifying Party
could not adequately represent the interests of the Indemnified Party, (iv) if
the Indemnified Party (if a Buyer Indemnified Party) reasonably believes
potential Losses related thereto could likely exceed the Indemnity Amount,
unless the Indemnifying Party demonstrates to the reasonable satisfaction of the
Indemnified Party that it has the capacity and financial resources to satisfy,
and will satisfy, any indemnification obligation beyond the Deductible (if
applicable) and Indemnity Amount that arises from such Third Party Claim or (v)
involving a then current customer, supplier or employee of the Indemnified Party
as an adverse party (the conditions set forth in clauses (i) through (v) are,
collectively, the “Litigation Conditions”).  To the extent the Indemnifying
Party elects not, or is not permitted under the terms hereof, to defend such
proceeding, claim or demand, or abandons or fails to diligently pursue the
defense of a Third Party Claim, and the Indemnified Party defends against or
otherwise deals with any such proceeding, claim or demand, the Indemnified Party
may retain counsel, at the expense of the Indemnifying Party (to the extent the
Third Party Claim is indemnifiable pursuant to Article IX), and control the
defense of such proceeding.  If (A) any of the Litigation Conditions come into
existence or (B) the Indemnifying Party fails to take reasonable steps necessary
to defend diligently such Third Party Claim, the Indemnified Party may assume
its own defense, and seek indemnification hereunder for all reasonable costs and
expenses paid or incurred in connection with such defense.


-51-

--------------------------------------------------------------------------------





(b)    No Indemnified Party may settle or compromise any claim or consent to the
entry of any judgment with respect to which indemnification is being sought
hereunder without the prior written consent of the Indemnifying Party.
(c)    If an Indemnified Party claims a right to payment pursuant to this
Agreement not involving a Third Party Claim, such Indemnified Party shall send
written notice of such claim to the appropriate Indemnifying Party. Such notice
shall specify in reasonable detail the basis for such claim. As promptly as
possible after the Indemnified Party has given such notice, such Indemnified
Party and the appropriate Indemnifying Party shall establish the merits and
amount of such claim (by mutual agreement, arbitration, litigation or otherwise)
and, within five (5) Business Days of the final determination of the merits and
amount of such claim, (i) if the Indemnifying Party is the Sellers, the Buyers
and the Sellers shall execute joint written instructions directing the Escrow
Agent to pay from the Indemnity Escrow Fund or, if such funds are insufficient,
the Sellers shall pay to the Buyers in immediately available funds an amount
equal to such claim as determined hereunder, in each case subject to the terms
of this Article IX, and (ii) if the Indemnifying Party is the Buyers, the Buyers
shall pay to the Sellers in immediately available funds an amount equal to such
claim as determined hereunder, in each case subject to the terms of this Article
IX.
(d)    The procedures governing any claims for indemnification with respect to
Tax matters shall be governed by Section 5.6 and not this Section 9.3.
Section 9.4    Claims Period.
(a)    The Claims Period hereunder shall begin on the Closing Date and terminate
on the date that is eighteen (18) months following the Closing Date. No claim
for indemnification can be made after the expiration of the Claims Period;
provided, if prior to the close of business on the last day of the Claims
Period, an Indemnifying Party shall have been properly notified of a claim for
indemnity hereunder (including a Third Party Claim) and such claim shall not
have been finally resolved or disposed of at such date, such claim shall
continue to survive and shall remain a basis for indemnity hereunder until such
claim is finally resolved or disposed of in accordance with the terms hereof.
(b)    Notwithstanding Section 9.4(a), (i) the Claims Period for any claim under
Section 9.1(a) arising out of any inaccuracy or breach of the representations
and warranties of the Company contained in Section 2.13 (Tax Returns; Taxes) or
for any claim under Section 9.1(e) shall continue until the date that is sixty
(60) days following the expiration of the applicable statute of limitations;
(ii) the Claims Period for any claim under Section 9.1(a) arising out of any
inaccuracy or breach of the Fundamental Representations shall continue until
sixty (60) days following the expiration of the applicable statute of
limitations; (iii) the Claims Period for any claim under (x) Section 9.1(a)
arising out of any breach of the representations and warranties of the Company
contained in Section 2.15 (Licenses and Permits) or (y) Section 9.1(f) shall
terminate on the earlier of (A) the three (3) year anniversary of the Closing
Date and (B) the date on which a Seller Change of Control occurs but in any
event no earlier than the two (2) year anniversary of the Closing Date; (iv) the
Claims Period for any claim under Section 9.1(a) arising out of any breach of
the representations and warranties of the Company contained in Section 2.22
(Health Care Regulatory Compliance) shall terminate on the earlier of (A) the
three (3) year anniversary of the Closing Date


-52-

--------------------------------------------------------------------------------





and (B) the date on which a Seller Change of Control occurs but in any event no
earlier than the eighteen (18) month anniversary of the Closing Date; (v) the
Claims Period for any claim under Section 9.1(b) arising out of any breach of
any covenants, agreements, obligations and undertakings to be performed after
the Closing shall terminate on the date on which such covenants, agreements,
obligations and undertakings have been fully performed in accordance with their
respective terms; and (vi) the Claims Period for any claim of fraud with respect
to the representations and warranties expressly set forth in this Agreement
shall be unlimited.
Section 9.5    Liability Limits. Notwithstanding anything to the contrary set
forth in this Agreement, a Party’s obligation to indemnify, defend and hold the
Buyer Indemnified Parties and the Seller Indemnified Parties, as applicable,
harmless under this Article IX shall be limited as follows:
(a)    no amounts of indemnity shall be payable pursuant to Section 9.1(a)
(other than Buyer Losses arising out of or relating to representations and
warranties of the Company contained in Section 2.13 (Tax Returns; Taxes) or
Section 2.15 (Licenses and Permits) or the Fundamental Representations) or
Section 9.1(g) to the Buyer Indemnified Parties unless (i) such claim (or series
of related claims arising from the same underlying facts, event or
circumstances) involves Buyer Losses (excluding Buyer Losses described in
Section 9.5(f)) in excess of $50,000 and (ii) the aggregate of all Buyer Losses
(excluding Buyer Losses described in Section 9.5(f)) in respect of claims for
indemnity pursuant to Section 9.1(a) (other than Buyer Losses arising out of or
relating to representations and warranties of the Company contained in Section
2.13 (Tax Returns; Taxes) or Section 2.15 (Licenses and Permits) or the
Fundamental Representations) or Section 9.1(g) for which the Sellers would, but
for this Section 9.5, be liable exceeds on a cumulative basis $2,000,000
(the “Deductible”), in which case the Buyer Indemnified Parties shall be
entitled to recover only the amount of such Buyer Losses in excess of the
Deductible; provided, that this clause (a) shall not apply to Buyer Losses
arising out of or relating to claims of fraud with respect to the
representations and warranties expressly set forth in this Agreement;
(b)    any indemnification obligation of the Sellers pursuant to this Article IX
(other than obligations of the type described in Section 9.4(b)), shall be
satisfied solely from the Indemnity Escrow Fund, and if the Indemnity Escrow
Fund is insufficient to satisfy any amount of any such Buyer Loss, then such
amount of such Buyer Loss shall remain unsatisfied and no Buyer Indemnified
Party shall be entitled to recover any such shortfall from the Sellers;
(c)    except in the case of any amounts of indemnity payable for Buyer Losses
arising out of or relating to the breach or inaccuracy of the Fundamental
Representations or claims of fraud with respect to the representations and
warranties expressly set forth in this Agreement, in no event shall the
aggregate amount of all indemnity required to be paid by the Sellers pursuant to
Section 9.1 exceed the Indemnity Amount;
(d)    in no event shall the aggregate amount of all indemnity required to be
paid by the Sellers pursuant to Section 9.1 exceed the Purchase Price;
(e)    the amount of each claim for Buyer Losses by a Buyer Indemnified Party
shall be deemed to be an amount equal to, and any payments by the Sellers
pursuant to Section 9.1


-53-

--------------------------------------------------------------------------------





shall be limited to, the amount of such Buyer Losses that remain after deducting
therefrom any third party insurance proceeds and any indemnity, contributions or
other similar payment actually recovered from any third party with respect
thereto;
(f)    the amount of indemnity payable pursuant to Section 9.1 with respect to
any Buyer Loss shall be reduced (without duplication) to the extent such Buyer
Loss is reflected on the Final Closing Statement;
(g)    in any claim for indemnification under this Agreement, no Party shall be
required to indemnify any Person for punitive or exemplary damages or any other
Loss that is not reasonably foreseeable (other than any such punitive or
exemplary damages or any other Loss awarded as a result of a Third Party Claim);
(h)    any Indemnified Party that becomes aware of a Loss for which it seeks
indemnification under this Article IX shall be required to use commercially
reasonable efforts to mitigate such Loss including taking any actions reasonably
requested by the Indemnifying Party, and an Indemnifying Party shall not be
liable for any Loss to the extent that it is attributable to the Indemnified
Party’s failure to use commercially reasonable efforts to mitigate; provided,
however, that notwithstanding the foregoing, no Indemnified Party shall be
required to (i) take any action that could reasonably be expected to be
materially detrimental to its reputation or its business, taken as a whole, or
(ii) commence or initiate any action or otherwise make any claim against any
then current customer or supplier of such Indemnified Party or of any of its
Affiliates;
(i)    subject to Section 9.5(a), the liability of the Sellers for Buyer Losses
shall be considered in the aggregate and shall be determined on a cumulative
basis so Buyer Losses incurred under Article IX shall be combined with all other
Buyer Losses incurred under Article IX for purposes of determining limitations
on liability, including the maximum liability amounts described above;
(j)    to the extent permitted by Law, any indemnity payment or post-closing
adjustment under Section 1.5 under this Agreement shall be treated as an
adjustment to the Purchase Price for U.S. federal income tax purposes; and
(k)    for purposes of determining the amount of any Loss arising from a breach
of any representation or warranty contained in this Agreement (and for purposes
of determining whether any such representation or warranty has been breached),
the determination shall be made (i) net of any Tax benefit actually realized by
the Indemnified Party and its Affiliates and that are attributable on a with and
without basis to any such Losses and (ii) without regard to materiality,
Material Adverse Effect, “except as would not reasonably be expected to be
material to the Group Companies” or similar qualifications that may be contained
therein (other than the words “Material Adverse Effect” as used in Section
2.8(b)).
Section 9.6    Exclusive Remedies. From and after the Closing, the provisions of
this Article IX and Section 10.10 hereof set forth the exclusive rights and
remedies of the Parties to seek or obtain damages or any other remedy or relief
whatsoever from any party with respect to matters arising under or in connection
with this Agreement and the transactions contemplated hereby.


-54-

--------------------------------------------------------------------------------





Notwithstanding the foregoing, this Section 9.6 shall not operate to
(a) interfere with or impede the operation of the provisions of Article I
providing for the resolution of certain disputes relating to the Purchase Price
between the Parties and/or by the Accounting Firm, (b) limit the rights of the
Parties to seek equitable remedies (including specific performance or injunctive
relief pursuant to Section 10.10), (c) interfere with or impede the operation of
Section 5.6(b) (with respect to resolutions by the Accounting Firm of objections
involving Tax Returns) or Section 5.6(d), (d) limit the rights of the
Indemnified D&O Persons pursuant to Section 5.7 or (e) limit the rights of the
Buyer Indemnified Parties to seek or obtain damages for a breach of Section 5.13
or Section 5.15.
ARTICLE X    

MISCELLANEOUS
Section 10.1    Fees and Expenses. Except as otherwise expressly provided
herein, (a) the Buyers shall pay their own fees, costs and expenses incurred in
connection herewith and the transactions contemplated hereby, including the
fees, costs and expenses of its financial advisors, accountants and counsel and
(b) the Company Transaction Expenses shall be paid by the Company.
Section 10.2    Notices All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given (a) when delivered in
person or, by facsimile or by e-mail; provided that any facsimile or e-mail is
promptly followed by a confirmation copy delivered pursuant to clause (b) or (c)
of this Section 10.2, (b) on the next Business Day when sent by overnight
courier, or (c) on the second succeeding Business Day when sent by registered or
certified mail (postage prepaid, return receipt requested) to the respective
Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice):
If to the Buyers, the Guarantor or, following the Closing, the Company, to:
Barista Acquisition I, LLC
Barista Acquisition II, LLC
c/o Owens & Minor, Inc.
9120 Lockwood Boulevard
Mechanicsville, VA 23116
Attention: Chief Financial Officer
General Counsel
Fax: (804) 723-7113
Email: Randy.Meier@owens-minor.com
Nicholas.Pace@owens-minor.com


with a copy (which shall not constitute notice) to:
King & Spalding LLP
1180 Peachtree Street, NE
Atlanta, Georgia 30309
Attention: Seth H. Lundy
Justin M. King


-55-

--------------------------------------------------------------------------------





Fax: (202) 626-3737
(404) 572-5133
Email: slundy@kslaw.com
jking@kslaw.com
If to the Sellers or, prior to the Closing, the Company, to:
Mediq Holding B.V.
Rijnzathe 10
3454 PV De Meern
The Netherlands
Attention: Rob Janse
Email: rob.janse@ mediq.com
with a copy (which shall not constitute notice) to:



Ropes & Gray LLP
Prudential Tower
800 Boylston Street
Boston, MA 02199
Attention: Amanda McGrady Morrison
R. Newcomb Stillwell
Facsimile: (617) 951-7050
Email: amanda.morrison@ropesgray.com
newcomb.stillwell@ropesgray.com
Section 10.3    Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other terms, conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to any Party. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement
be consummated as originally contemplated to the fullest extent possible.
Section 10.4    Binding Effect; Assignment This Agreement and all of the
provisions hereof shall be binding upon and shall inure to the benefit of the
Parties and their respective successors and permitted assigns. Neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned, directly or indirectly, including by operation of law, by any Party
without the prior written consent of the other Parties.
Section 10.5    No Third Party Beneficiaries. Except as otherwise provided in
(i) Section 5.7 with respect to the Indemnified D&O Persons, (ii) Section 10.16
with respect to the Non‑Recourse Parties, (iii) Section 10.17 with respect to
Ropes & Gray LLP and (iv) this Section


-56-

--------------------------------------------------------------------------------





10.5, this Agreement is exclusively for the benefit of the Sellers, and their
successors and permitted assigns, with respect to the obligations of the Buyers
under this Agreement, and for the benefit of the Buyers, and their successors
and permitted assigns, with respect to the obligations of the Sellers and the
Company under this Agreement, and this Agreement shall not be deemed to confer
upon or give to any other third party any remedy, claim, liability,
reimbursement, cause of action or other right.
Section 10.6    Section Headings. The Article and Section headings contained in
this Agreement are exclusively for the purpose of reference, are not part of the
agreement of the Parties and shall not in any way affect the meaning or
interpretation of this Agreement.
Section 10.7    Consent to Jurisdiction, Etc. Each Party hereby irrevocably
agrees that any Legal Dispute shall be brought only to the exclusive
jurisdiction of the courts of the State of Delaware or the federal courts
located in the State of Delaware, and each Party hereby consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by Law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding that is brought in any such court has
been brought in an inconvenient forum. During the period a Legal Dispute that is
filed in accordance with this Section 10.7 is pending before a court, all
actions, suits or proceedings with respect to such Legal Dispute or any other
Legal Dispute, including any counterclaim, cross-claim or interpleader, shall be
subject to the exclusive jurisdiction of such court. Each Party agrees that
service of any process, summons, notice or document by US registered mail to
such Party’s respective address set forth in Section 10.2 shall be effective
service of process for any Legal Dispute in the State of Delaware with respect
to any matters for which it has submitted to jurisdiction pursuant to
Section 10.7. Each Party hereby waives, and shall not assert as a defense in any
Legal Dispute, that (a) such Party is not subject thereto, except as otherwise
provided in Section 10.16, (b) such action, suit or proceeding may not be
brought or is not maintainable in such court, (c) such Party’s property is
exempt or immune from execution, (d) such action, suit or proceeding is brought
in an inconvenient forum, or (e) the venue of such action, suit or proceeding is
improper. A final judgment in any action, suit or proceeding described in this
Section 10.7 following the expiration of any period permitted for appeal and
subject to any stay during appeal shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
applicable Laws. EACH OF THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT TO TRIAL BY JURY ON ANY CLAIMS OR COUNTERCLAIMS ASSERTED IN ANY LEGAL
DISPUTE RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
FOR ANY COUNTERCLAIM RELATING THERETO. IF THE SUBJECT MATTER OF ANY SUCH LEGAL
DISPUTE IS ONE IN WHICH THE WAIVER OF JURY TRIAL IS PROHIBITED, NO PARTY SHALL
ASSERT IN SUCH LEGAL DISPUTE A NONCOMPULSORY COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. FURTHERMORE,
NO PARTY SHALL SEEK TO CONSOLIDATE ANY SUCH LEGAL DISPUTE WITH A SEPARATE ACTION
OR OTHER LEGAL PROCEEDING IN WHICH A JURY TRIAL CANNOT BE WAIVED.


-57-

--------------------------------------------------------------------------------





Section 10.8    Entire Agreement. This Agreement (including the Schedules and
Exhibits attached hereto), the Confidentiality Agreement, the Ancillary
Documents and the other documents delivered pursuant to this Agreement
constitute the entire agreement among the Parties with respect to the subject
matter of this Agreement and supersede all other prior agreements and
understandings, both written and oral, between the Parties with respect to the
subject matter of this Agreement. Each Party acknowledges and agrees that, in
entering into this Agreement, such Party has not relied on any promises or
assurances, written or oral, that are not reflected in this Agreement (including
the Schedules and Exhibits attached hereto), the Confidentiality Agreement and
the certificates delivered pursuant to this Agreement.
Section 10.9    Governing Law. This Agreement shall be governed by and construed
in accordance with the Laws of the State of Delaware (regardless of the Laws
that might otherwise govern under applicable principles of conflicts of laws
thereof) as to all matters, including matters of validity, construction, effect,
performance and remedies.
Section 10.10    Specific Performance. The Parties acknowledge that the rights
of each Party to consummate the transactions contemplated hereby are unique and
recognize and affirm that in the event of a breach of this Agreement by any
Party, money damages may be inadequate and the non‑breaching Party may have no
adequate remedy at law. Accordingly, the Parties agree that such non‑breaching
Party shall have the right, in addition to any other rights and remedies
existing in their favor at law or in equity, to enforce their rights and the
other Party’s obligations hereunder not only by an action or actions for damages
but also by an action or actions for specific performance, injunctive and/or
other equitable relief (without posting of bond or other security), including
any order, injunction or decree sought by the Company and/or the Sellers to
cause the Buyers or the Guarantor to perform its agreements and covenants
contained in this Agreement.
Section 10.11    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Agreement by facsimile or e-mail shall be as
effective as delivery of a manually executed counterpart of the Agreement.
Section 10.12    Amendment; Modification. This Agreement may not be amended or
modified except in a writing executed by the Buyers and the Sellers.
Section 10.13    Time of Essence. With regard to all dates and time periods set
forth in this Agreement, time is of the essence.
Section 10.14    Schedules. Disclosure of any fact or item in any Schedule
hereto referenced by a particular Section in this Agreement shall be deemed to
have been disclosed with respect to every other Section in this Agreement in
respect of which the applicability of such disclosure is reasonably apparent.
The specification of any dollar amount in the representations or warranties
contained in this Agreement or the inclusion of any specific item in any
Schedules hereto is not intended to imply that such amounts, or higher or lower
amounts or the items so included or other items, are or are not material, and no
Party shall use the fact of the setting of such amounts or the inclusion of any
such item in any dispute or controversy as to whether any obligation, items


-58-

--------------------------------------------------------------------------------





or matter not described herein or included in a Schedule is or is not material
for purposes of this Agreement.
Section 10.15    Construction.
(a)    Unless the context of this Agreement otherwise clearly requires,
(i) references to the plural include the singular, and references to the
singular include the plural, (ii) references to one gender include the other
gender, (iii) the words “include,” “includes” and “including” do not limit the
preceding terms or words and shall be deemed to be followed by the words
“without limitation”, (iv) the terms “hereof”, “herein”, “hereunder”, “hereto”
and similar terms in this Agreement refer to this Agreement as a whole and not
to any particular provision of this Agreement, (v) the terms “day” and “days”
mean and refer to calendar day(s), and (vi) the terms “year” and “years” mean
and refer to calendar year(s).
(b)    Unless otherwise set forth in this Agreement, references in this
Agreement to (i) any document, instrument or agreement (including this
Agreement) (A) includes and incorporates all exhibits, schedules and other
attachments thereto, (B) includes all documents, instruments or agreements
issued or executed in replacement thereof and (C) means such document,
instrument or agreement, or replacement or predecessor thereto, as amended,
modified or supplemented from time to time in accordance with its terms and in
effect at any given time, and (ii) a particular Law means such Law, as amended,
modified, supplemented or succeeded from time to time and in effect on the date
hereof. All Article, Section, Exhibit and Schedule references herein are to
Articles, Sections, Exhibits and Schedules of this Agreement, unless otherwise
specified.
(c)    This Agreement shall not be construed as if prepared by one of the
Parties, but rather according to its fair meaning as a whole, as if all Parties
had prepared it.
(d)    All payments contemplated by this Agreement shall be made in U.S.
dollars.
Section 10.16    Non-Recourse. Notwithstanding anything to the contrary
contained herein or otherwise, this Agreement may only be enforced against, and
any claims or causes of action that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
or the transactions contemplated hereby, may only be made against the entities
and Persons that are expressly identified as Parties to this Agreement in their
capacities as such and no former, current or future stockholders, equity
holders, controlling persons, directors, officers, employees, general or limited
partners, members, managers, agents or Affiliates of any party hereto, or any
former, current or future direct or indirect stockholder, equity holder,
controlling person, director, officer, employee, general or limited partner,
member, manager, agent or Affiliate of any of the foregoing (each, a
“Non‑Recourse Party”) shall have any liability for any obligations or
liabilities of the Parties or for any claim (whether in tort, contract or
otherwise) based on, in respect of, or by reason of, the transactions
contemplated hereby or in respect of any representations made or alleged to be
made in connection herewith. Without limiting the rights of any Party against
the other Parties hereto, in no event shall any Party or any of its Affiliates
seek to enforce this Agreement against, make any claims for breach of this
Agreement against, or seek to recover monetary damages from, any Non-Recourse
Party.


-59-

--------------------------------------------------------------------------------





Section 10.17    Representation of the Sellers and their Affiliates. The Buyers
agree, on their own behalf and on behalf of their Affiliates (including,
following the Closing, the Group Companies), that, following the Closing, Ropes
& Gray LLP may serve as counsel to Sellers and their Affiliates in connection
with any matters related to this Agreement and the transactions contemplated
hereby, including any litigation, claim or obligation arising out of or relating
to this Agreement or the transactions contemplated by this Agreement
notwithstanding any representation by Ropes & Gray LLP prior to the Closing Date
of the Group Companies. The Buyers and the Company (on behalf of themselves and
their Subsidiaries) hereby (a) waive any claim they have or may have that Ropes
& Gray LLP has a conflict of interest or is otherwise prohibited from engaging
in such representation and (b) agree that, in the event that a dispute arises
after the Closing between the Buyers or the Group Companies, on the one hand,
and the Sellers or their Affiliates, on the other hand, Ropes & Gray LLP may
represent the Sellers and their Affiliates in such dispute even though the
interests of such Person(s) may be directly adverse to the Buyers or the Group
Companies and even though Ropes & Gray LLP may have represented the Group
Companies in connection with matters related to this Agreement or the
transactions contemplated hereby. The Buyers represent that the Buyers’ own
attorney has explained and helped the Buyers evaluate the implications and risks
of waiving the right to assert a future conflict against Ropes & Gray LLP, and
the Buyers’ consent with respect to this waiver is fully informed.  The Buyers
and the Company (on behalf of themselves and their Subsidiaries) also further
agree that, as to all communications that occur before the Closing between or
among Ropes & Gray LLP and the Group Companies, the Sellers or the Sellers’
Affiliates and representatives, and that relate in any way to the transactions
contemplated by this Agreement, the attorney-client privilege and the
expectation of client confidence belongs to the Sellers and may be controlled by
the Sellers and shall not pass to the Buyers or the Group Companies. In
addition, if the Closing occurs, all of the client files and records in the
possession of Ropes & Gray LLP related to this Agreement and the transactions
contemplated hereby shall continue to be property of (and be controlled by) the
Sellers. Notwithstanding the foregoing, in the event that a dispute arises
between the Buyers, the Group Companies and a third party other than a party to
this Agreement after the Closing, the Group Companies may assert the
attorney-client privilege to prevent disclosure of confidential communications
by Ropes & Gray LLP related to this Agreement and the transactions contemplated
hereby to such third party; provided, however, that the Group Companies may not
waive such privilege without the prior written consent of the Sellers.
Section 10.18    DISCLAIMER. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN OR OTHERWISE: (a) THE REPRESENTATIONS AND WARRANTIES OF THE SELLERS AND
THE COMPANY EXPRESSLY SET FORTH IN ARTICLE II AND ARTICLE III AND IN THE
CERTIFICATES DELIVERED PURSUANT TO SECTION 6.3(c) ARE AND SHALL CONSTITUTE THE
SOLE AND EXCLUSIVE REPRESENTATIONS AND WARRANTIES TO THE BUYERS OR THEIR
AFFILIATES IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, AND (b) EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES REFERRED TO IN
CLAUSE (a) ABOVE, NONE OF THE SELLERS, THE COMPANY OR ITS SUBSIDIARIES OR ANY
NON-RECOURSE PARTY HAS MADE OR IS MAKING ANY EXPRESS OR IMPLIED REPRESENTATION
OR WARRANTY, STATUTORY OR OTHERWISE, OF ANY NATURE, INCLUDING WITH RESPECT TO
ANY EXPRESS OR


-60-

--------------------------------------------------------------------------------





IMPLIED REPRESENTATION OR WARRANTY AS TO THE MERCHANTABILITY, QUALITY, QUANTITY,
SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OF THE BUSINESS OR THE ASSETS
OF THE COMPANY AND ITS SUBSIDIARIES. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN OR OTHERWISE, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES
EXPRESSLY SET FORTH IN ARTICLE II AND ARTICLE III HEREOF AND IN THE CERTIFICATES
DELIVERED PURSUANT TO SECTION 6.3(c), ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
STATUTORY OR OTHERWISE, OF ANY NATURE, INCLUDING WITH RESPECT TO ANY EXPRESS OR
IMPLIED REPRESENTATION OR WARRANTY AS TO THE MERCHANTABILITY, QUALITY, QUANTITY,
SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OF THE BUSINESS OR THE ASSETS
OF THE COMPANY AND ITS SUBSIDIARIES, ARE HEREBY EXPRESSLY DISCLAIMED. THE BUYERS
REPRESENT, WARRANT, COVENANT AND AGREE, ON BEHALF OF THEMSELVES AND THEIR
RESPECTIVE AFFILIATES, THAT IN DETERMINING TO ENTER INTO AND CONSUMMATE THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY, THEY ARE NOT RELYING UPON
ANY REPRESENTATION OR WARRANTY MADE OR PURPORTEDLY MADE BY OR ON BEHALF OF ANY
PERSON, OTHER THAN THOSE EXPRESSLY MADE BY THE SELLERS AND THE COMPANY AS SET
FORTH IN ARTICLE II AND ARTICLE III HEREOF AND IN THE CERTIFICATES DELIVERED
PURSUANT TO SECTION 6.3(c), AND THAT THE BUYERS SHALL ACQUIRE THE COMPANY AND
ITS SUBSIDIARIES AND THEIR RESPECTIVE ASSETS WITHOUT ANY REPRESENTATION OR
WARRANTY AS TO MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE, IN AN “AS
IS” CONDITION AND ON A “WHERE IS” BASIS AND “WITH ALL FAULTS”.
Without limiting the generality of the immediately preceding paragraph, it is
understood and agreed by the Buyers, on behalf of themselves and their
Affiliates, that any cost estimate, projection or other prediction, any data,
any financial information or any memoranda or offering materials or
presentations, including any memoranda and materials provided by the Sellers or
the Company, are not and shall not be deemed to be or to include representations
or warranties, except to the extent explicitly set forth in Article II or
Article III hereof and in the certificate delivered pursuant to Section 6.3(c)
as a representation and warranty by (and only by) the Sellers or the Company.
Section 10.19    Due Diligence Review. The Buyers acknowledge, covenant and
agree, on behalf of themselves and their Affiliates: (a) that they have
completed to their satisfaction their own due diligence investigation, and based
thereon, formed their own independent judgment with respect to the Company and
its Subsidiaries, (b) that they have been furnished with or given full access to
such documents and information about the Company and its Subsidiaries and their
respective businesses and operations as they and their representatives and
advisors have deemed necessary to enable them to make an informed decision with
respect to the execution, delivery and performance of this Agreement and the
transactions contemplated hereby, (c) that in entering into this Agreement, they
have relied solely upon their own investigation and analysis and the
representations and warranties of the Sellers and the Company expressly
contained in Article II or Article III hereof and in the certificate delivered
pursuant to Section 6.3(c) and (d) that, except for


-61-

--------------------------------------------------------------------------------





the representations and warranties of the Sellers and the Company expressly
contained in Article II or Article III hereof and in the certificate delivered
pursuant to Section 6.3(c), (x) no representation or warranty has been or is
being made by the Sellers, the Company or any other Person as to the accuracy or
completeness of any of the information provided or made available to the Buyers
or any of their representatives and advisors and (y) there are uncertainties
inherent in attempting to make estimates, projections, forecasts, plans, budgets
and similar materials and information, the Buyers are familiar with such
uncertainties, the Buyers are taking full responsibility for making their own
evaluations of the adequacy and accuracy of any and all estimates, projections,
forecasts, plans, budgets and other materials or information that may have been
delivered or made available to them or any of their respective agents or
representatives, the Buyers have not relied and shall not rely on such
information, and the Buyers shall not assert, and shall cause their Affiliates
not to assert, any claims against the Sellers, the Company and its Subsidiaries
or the Non-Recourse Parties with respect thereto.
Section 10.20    Performance Guaranty. Subject to the prior satisfaction of any
conditions to the obligations of the Buyers set forth herein, the Guarantor
unconditionally and irrevocably agrees to take any and all actions necessary to
cause the Buyers to perform all of their covenants, agreements and obligations
under this Agreement, including with respect to the consummation of the
transactions contemplated by this Agreement and the payment of consideration
hereunder, indemnification and all other covenants, agreements and obligations
of the Buyers under this Agreement, and the Guarantor shall be liable for any
breach by the Buyers of any such covenant, agreement or obligation. The
Guarantor represents and warrants that (a) it has all corporate power and
authority to execute, deliver and perform this Agreement, (b) the execution,
delivery and performance of this Agreement by it has been duly and validly
authorized and approved by all necessary corporate action by it and (c) this
Agreement is a valid and binding commitment of the Guarantor, enforceable in
accordance with its terms.
[Signatures follow on next page.]




-62-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Interest Purchase Agreement
on the day and year first above written.


THE SELLERS:                    MEDIQ B.V.
By:     Mediq Holding B.V., its sole director


By: /s/ J.G. Janssen
Name:    J.G. Janssen
Title:     Managing Director and CFO




MEDIQ INTERNATIONAL B.V.


By: /s/ J.G. Janssen
Name:    J.G. Janssen
Title:     Managing Director and CFO




THE COMPANY:                    MEDIQ USA HOLDINGS
By:     Mediq B.V. and Mediq International
B.V., its partners


By: /s/ J.G. Janssen
Name:     J.G. Janssen
Title:     Managing Director and CFO of
Mediq Holding B.V., sole director of Mediq B.V.; and
Managing Director and CFO of Mediq International B.V.








Signature Page to Interest Purchase Agreement

--------------------------------------------------------------------------------






THE BUYERS:                    BARISTA ACQUISITION I, LLC


By: /s/ Richard A. Meier
Name: Richard A. Meier
Title: President


BARISTA ACQUISITION II, LLC


By: /s/ Richard A. Meier
Name: Richard A. Meier
Title: President


THE GUARANTOR:                    OWENS & MINOR, INC.
solely for the purposes of Section 10.20


By: /s/ Richard A. Meier
Name: Richard A. Meier
Title: Executive Vice President, Chief Financial Officer & President,
International




Signature Page to Interest Purchase Agreement



--------------------------------------------------------------------------------






EXHIBIT A
DEFINITIONS
For purposes of this Agreement, each of the following terms (including the
singular and plural thereof, as applicable) shall have the meaning set forth
below:
“Acquisition Proposal” means any offer or proposal for, or any indication of
interest in, any of the following (other than the consummation of the
transactions contemplated under this Agreement): (a) any direct or indirect
acquisition or purchase of all or any portion of the Interests of the Company or
the Equity Interests of any of the Group Companies or all or any substantial
portion of the assets of the Company or any of the Group Companies, (b) any
merger, consolidation or other business combination relating to the Company or
any of the Group Companies or (c) any recapitalization, reorganization or any
other extraordinary business transaction involving or otherwise relating to the
Company or any of the Group Companies.
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by, or under common control with, such
specified Person. For purposes hereof, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”), as applied
to any specified Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of Equity Interests, voting securities or
other ownership interests, by contract or otherwise.
“Ancillary Documents” means the Escrow Agreement and the Transition Services
Agreement.
“Balance Sheet Date” means the date of the Interim Balance Sheet.
“Business Associate Agreement” means a “business associate contract” as such
term is used in HIPAA, including at 45 C.F.R. §§ 164.308(b), 164.314(a) and
164.504(e).
“Business Day” means any day except Saturday, Sunday or any days on which banks
are generally not open for business in the city of New York, New York or
Amsterdam.
“Buyer Ancillary Documents” means the Ancillary Documents to which any Buyer is
a party.
“Buyer Indemnified Parties” means the Buyers and their Affiliates, each of their
respective officers, directors, members, managers, shareholders, employees,
agents, trustees and representatives and each of the heirs, executors,
successors and assigns of any of the foregoing.
“Cash Deficit” means the amount, if any, by which the Estimated Closing Cash is
greater than the Final Closing Cash (as set forth on the Final Closing
Statement).


A-1

--------------------------------------------------------------------------------





“Cash Surplus” means the amount, if any, by which the Final Closing Cash (as set
forth on the Final Closing Statement) is greater than the Estimated Closing
Cash.
“Cash and Cash Equivalents” means the cash, commercial paper, checks held for
deposit or deposited that have not yet cleared, other wire transfers and drafts
deposited or received and available for deposit, other bank deposits, treasury
bills, short term investments and cash equivalents (determined in accordance
with IFRS), net of any outstanding checks that have not yet cleared to the
extent that the amounts payable in respect of such outstanding checks are not
included as a Current Liability in the calculation of Net Working Capital, of
the Group Companies as of the close of business on the day immediately prior to
the Closing.
“Chief Financial Officer” means the Chief Financial Officer of the Company.
“Claims Period” means the period during which a claim for indemnification may be
asserted under Article IX by an Indemnified Party.
“Closing Cash Payment” means the Base Purchase Price, minus (a) the Estimated
Closing Indebtedness, minus (b) the Estimated Net Working Capital Deficit (if
any), plus (c) the Estimated Net Working Capital Surplus (if any), minus (d) the
Estimated Closing Company Transaction Expenses, plus (e) the Estimated Closing
Cash, minus (f) the Indemnity Amount.
“Code” means the United States Internal Revenue Code of 1986, as amended, or any
successor Law.
“Company Ancillary Documents” means the Ancillary Documents to which any Group
Company is a party.
“Commercially Available Software” means any computer software (whether licensed
or provided as a service) that is generally commercially available on standard
or customary terms, has an annual license, service or maintenance fee of less
than $50,000 and is used by any of the Group Companies.
“Company Benefit Plan” means each Employee Benefit Plan that is sponsored,
maintained, contributed to or required to be maintained or contributed to by any
Group Company.
“Company IP Agreements” means the Inbound Licenses and Outbound Licenses,
collectively.
“Company Material Contracts” means the following Contracts to which any Group
Company is a party (other than the Company Benefit Plans set forth on
Schedule 2.16(a)): (a) all Contracts, including any contract with a Third Party
Payor, that individually involve payments to or from any Group Company,
collectively, in excess of $1,000,000 on an annual basis; (b) any employment
Contract with any employee of any Group Company that is not terminable at-will
(other than standard employee confidentiality or non-disclosure


A-2

--------------------------------------------------------------------------------





agreements); (c) all bonds, debentures, notes, loans, credit or loan agreements
or loan commitments, mortgages, indentures or any other contracts relating to
the borrowing of money; (d) (i) all Leases and (ii) all other leases or licenses
involving any properties or assets (whether personal or mixed, tangible or
intangible) involving an annual commitment or payment of more than $500,000
individually by any Group Company; (e) any agreement to indemnify any current or
former shareholder, director, officer or employee of the Company or any Company
Subsidiary; (f) any joint venture, research and development or limited
partnership agreement or arrangement involving a sharing of profits, losses,
costs or liabilities by any Group Company with any other Person, and any
Contract relating to the ownership, management or control of any Person in which
any Group Company owns any Equity Interests; and (g) all Contracts with Material
Customers and Material Suppliers.
“Company Registered Intellectual Property” means (a) all registered trademarks
and pending trademark and service mark applications owned by any of the Group
Companies, (b) all registered copyrights owned by any of the Group Companies,
(c) all domain names owned by any of the Group Companies, and (d) all registered
patents and pending patent applications owned by any of the Group Companies.
“Company Software” means any software owned by a Group Company other than
Commercially Available Software.
“Company Subsidiary” means any direct or indirect wholly-owned Subsidiary of the
Company.
“Company Transaction Expenses” means (a) any “single-trigger” severance, change
of control, bonus or other payments payable by the Group Companies to any
current or former director, officer or employee of the Group Companies or any of
their Affiliates (including any such payments contemplated by Schedule A-2 but
excluding any such payments pursuant to the Retention Agreements or other
amounts payable pursuant to agreements or arrangements entered into by the
Buyers), in each case, as a result of the transactions contemplated by this
Agreement (including “success fees” or stay bonuses, or severance payments and
any gross up payment relating to Taxes, interest or penalties relating thereto),
together with the employer paid portion of any employment and payroll Taxes
thereon, (b) any investment banking fees and expenses, commissions, advisory
fees, legal fees and expenses, accounting fees and expenses and other third
party advisory or consulting fees and expenses of the Group Companies and the
Sellers payable in connection with the transactions contemplated by this
Agreement, and (c) the Tail Premium, in the case of each of clauses (a) through
(c), to the extent unpaid as of the Closing. For the avoidance of doubt, nothing
in this definition shall require any Company Transaction Expense to be paid to
the extent such payment would be duplicative.
“Company Transaction Expenses Deficit” means the amount, if any, by which the
Final Closing Company Transaction Expenses is greater than the Estimated Closing
Company Transaction Expenses.


A-3

--------------------------------------------------------------------------------





“Company Transaction Expenses Surplus” means the amount, if any, by which the
Estimated Closing Company Transaction Expenses is greater than the Final Closing
Company Transaction Expenses.
“Confidentiality Agreement” means that certain confidentiality agreement, dated
October 18, 2016, between the Guarantor and Mediq Holding B.V.
“Contract” means any legally enforceable written or oral agreement (as amended,
supplemented or otherwise modified from time to time) to which any Group Company
is a party or by which any Group Company is bound.
“Current Assets” means total current assets of the Group Companies, on a
consolidated basis, calculated in accordance with the Working Capital Rules and,
except as otherwise specified in Exhibit B or Exhibit C, consistent with the
specific line items or accounts set forth on Exhibit C.
“Current Liabilities” means total current liabilities of the Group Companies, on
a consolidated basis, calculated in accordance with the Working Capital Rules
and, except as otherwise specified in Exhibit B or Exhibit C, consistent with
the specific line items or accounts set forth on Exhibit C.
“Debt-Like Items” means items set forth on Schedule A-1.
“Disqualified Individual” means any “disqualified individual” (as defined in
Treasury Regulation Section 1.280G-1) with respect to the Company or any of the
Company Subsidiaries.
“Employee Benefit Plan” means each (i) “employee benefit plan” (as defined in
Section 3(3) of ERISA), whether or not subject to ERISA, (ii) post-employment or
post-retirement health, medical, life insurance or other welfare benefit plan,
program, policy or arrangement, (iii) bonus, incentive, deferred compensation or
equity or equity-based compensation plan, program, policy or arrangement, (iv)
change in control, retention, severance or termination plan, program, policy or
arrangement or (v) other material compensation or benefit plan, program, policy
or arrangement, whether or not subject to ERISA, and whether oral or written,
formal or informal, funded or unfunded.
“Environmental Laws” means any and all Laws, orders, decisions or rules of
common law, consent decrees, or Licenses regulating or relating to protection of
the environment (including surface or ground water, drinking water supply, soil,
surface or subsurface strata or medium, wildlife, plants or other natural
resources or ambient air), human health, pollution control and Hazardous
Substances.
“Environmental Permits” means all Licenses applicable to any Group Company
issued pursuant to Environmental Laws.


A-4

--------------------------------------------------------------------------------





“Equity Interest” means, with respect to any Person, (a) any capital stock,
partnership or membership interest, unit of participation or other similar
interest (however designated) in such Person and (b) any option, warrant,
purchase right, conversion right, exchange right, preemptive right, call right
or other Contract which would entitle any other Person to acquire any such
interest in such Person or otherwise entitle any other Person to share in the
equity, profits, earnings, losses or gains of such Person (including stock
appreciation, phantom stock, profit participation or other similar rights).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Escrow Agent” means U.S. Bank.
“Escrow Agreement” means the Escrow Agreement, by and among the Buyers, the
Sellers, and the Escrow Agent, substantially in the form attached hereto as
Exhibit E, with such revisions as may be discussed and mutually agreed by the
Buyers, the Sellers, and the Escrow Agent in good faith following the date
hereof.
“Estimated Net Working Capital Deficit” means the amount, if any, by which the
Target Net Working Capital is greater than the Estimated Closing Net Working
Capital (as set forth on the Closing Date Financial Certificate).
“Estimated Net Working Capital Surplus” means the amount, if any, by which the
Estimated Closing Net Working Capital (as set forth on the Closing Date
Financial Certificate) is greater than the Target Net Working Capital.
“Existing Credit Facility” means that certain Senior Facilities Agreement
originally dated 29 January 2013 and most recently amended and restated on 12
August 2016 between, amongst others, Mediq B.V., as borrower, certain guarantors
party thereto, the lenders party thereto from time to time and Coöperatieve
Rabobank U.A., as agent and security agent.
“Federal and State Health Care Laws” means: (i) the federal Medicare or federal
or state Medicaid statutes, Sections 1128, 1128A, 1128B, 1128C or 1877 of the
Social Security Act (42 U.S.C. §§ 1320a-7, 1320a-7a, 1320a-7b, 1320a-7c and
1395nn), the federal TRICARE statute (10 U.S.C. § 1071 et seq.), the False
Claims Act (31 U.S.C. § 3729 et seq.), the False Statements Accountability Act
(18 U.S.C. § 1001), the Program Fraud and Civil Remedies Act (31 U.S.C. § 3801
et seq.), the Federal Food, Drug and Cosmetic Act of 1938, as amended; (ii)
HIPAA, (iii) any state and local Laws regulating the privacy or security of
Personal Data, in each case as amended from time to time; (iv) any state analogs
of the foregoing statutes; and (v) those rules, codes, regulations, decrees,
treaties, standards, guidelines, binding guidance, court decisions, injunctions,
ordinances or orders pursuant to, or otherwise arising under, any such state
analogs and foregoing statutes that have the force or effect of law.
“Federal Health Care Program” means as provided in 42 U.S.C. §1320a-7b(f), as
amended from time to time.


A-5

--------------------------------------------------------------------------------





“Final Closing Cash” means the aggregate amount of Cash and Cash Equivalents set
forth in the Final Closing Statement.
“Final Closing Company Transaction Expenses” means the aggregate amount of
Company Transaction Expenses set forth in the Final Closing Statement.
“Final Closing Indebtedness” means the aggregate amount of the outstanding
amounts of Indebtedness and Debt-Like Items of the Group Companies as of
immediately prior to the Closing set forth in the Final Closing Statement.
“Final Closing Net Working Capital” means the aggregate amount of Net Working
Capital set forth in the Final Closing Statement.
“Final Closing Statement” means the Preliminary Closing Statement as finally
determined pursuant to Section 1.5.
“Final Deficit” means the amount, if any, by which (a) the sum of (i) the Net
Working Capital Deficit, if any, (ii) the Cash Deficit, if any, (iii) the
Indebtedness Deficit, if any, and (iv) the Company Transaction Expenses Deficit,
if any, is greater than (b) the sum of (i) the Net Working Capital Surplus, if
any, (ii) the Cash Surplus, if any, (iii) the Indebtedness Surplus, if any, and
(iv) the Company Transaction Expenses Surplus, if any.
“Final Surplus” means the amount, if any, by which (a) the sum of (i) the Net
Working Capital Surplus, if any, (ii) the Cash Surplus, if any, (iii) the
Indebtedness Surplus, if any, and (iv) the Company Transaction Expenses Surplus,
if any, is greater than (b) the sum of (i) the Net Working Capital Deficit, if
any, (ii) the Cash Deficit, if any, (iii) the Indebtedness Deficit, if any, and
(iv) the Company Transaction Expenses Deficit, if any.
“Fundamental Representations” means the representations and warranties of the
Company set forth in Section 2.1 (Organization); Section 2.2 (Authorization);
Section 2.3 (Capitalization); Section 2.4 (Company Subsidiaries); Section 2.19
(Certain Fees), and the representations and warranties of the Sellers set forth
in Section 3.1 (Organization); Section 3.2 (Authorization); Section 3.4
(Ownership of Interests); and Section 3.6 (Certain Fees).
“GAAP” means generally accepted accounting principles in the United States.
“Governmental Entity” means any national, federal, state, county, municipal or
local government, any political subdivision thereof or any court, administrative
or regulatory agency, department, instrumentality, body or commission or other
governmental authority or agency or any entity exercising executive,
legislative, judicial, regulatory, taxing or administrative functions of or
pertaining to government, and any arbitrator or arbitral body or panel of
competent jurisdiction.
“Governmental Payor” means Medicare, Medicaid, TRICARE/CHAMPUS, or any other
federal health care program as defined by 42 U.S.C. 1320a-7b.


A-6

--------------------------------------------------------------------------------





“Group Companies” means, collectively, the Company and each of the Company
Subsidiaries.
“Hazardous Substance” means any waste, any hazardous waste, any biomedical
waste, any universal waste, any pollutant, contaminant, hazardous substance,
toxic or corrosive substance, hazardous waste, special waste, industrial
substance, by-product, process-intermediate product or waste, petroleum or
petroleum-derived substance or waste, chemical liquids or solids, liquid or
gaseous products, or any constituent of any such substance or waste, the
generation, storage, transportation, use, handling or disposal of which is
governed by or subject to applicable Environmental Law.
“Hedging Arrangements” shall mean (i) the Interest Rate Swap with reference
number 4553964UK, concluded between the Company and Commerzbank AG, trade date
March 1, 2013 and termination date February 13, 2018 (in the original notional
amount EUR 12,000,000) and (ii) the Interest Rate Swap with reference number
13U02382 / CD30202014, concluded between the Company and Coöperatieve Rabobank
U.A., trade date March 1, 2013 and termination date February 13, 2018 (in the
original notional amount EUR 12,000,000.00).
“Hedging Indebtedness” shall mean any net settlement amount of the Company and
the Company Subsidiaries under the Hedging Arrangements, it being understood
that any net settlement in favor of the Company will result in a reduction to
Indebtedness.
“HIPAA” means the (a) Health Insurance Portability and Accountability Act of
1996, and (b) the Health Information Technology for Economic and Clinical Health
Act (Title XIII of the American Recovery and Reinvestment Act of 2009), in each
case with respect to the Laws described in clauses (a) and (b) of this
definition, as the same may be amended, modified or supplemented from time to
time, any successor statutes thereto, any and all rules or regulations
promulgated from time to time thereunder.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
“IFRS” means international financial reporting standards, as in effect from time
to time.
“Inbound License” means each material Contract pursuant to which any Group
Company has been granted any license, option or similar right relating to
Intellectual Property of another Person (including with respect to the
Intercompany IP) or is materially restricted in its use of Intellectual
Property.
“Indebtedness” means, without duplication, with respect to any Person, all
obligations of such Person (i) for borrowed money (including all obligations in
respect of principal, accrued interest, penalties, redemption or prepayment
penalties, breakage costs, fees and premiums), (ii) evidenced by notes, bonds,
debentures, hedging or swap arrangements or similar contracts or instruments,
(iii) for the deferred purchase price of


A-7

--------------------------------------------------------------------------------





assets, property, goods or services (other than trade payables, or accruals
incurred in the Ordinary Course) and with respect to any conditional sale, title
retention, consignment or similar arrangements, (iv) by which such Person
assured a creditor against loss, including letters of credit and bankers’
acceptances, in each case to the extent drawn upon or payable and not
contingent, (v) any interest rate swap, forward contract or other hedging
arrangement, including the Hedging Indebtedness, (vi) all obligations (including
accrued interest) without duplication under a lease agreement that would be
capitalized pursuant to IFRS, and (vii) in the nature of guarantees of the
obligations described in clauses (i) through (vi) above of any other Person, in
each case excluding intercompany indebtedness (i.e., for the avoidance of doubt,
indebtedness between and among only the Group Companies). Indebtedness shall
exclude Debt-Like Items, and shall be reduced by the amount of any net
settlement of the Hedging Indebtedness in favor of the Company.
“Indebtedness Deficit” means the amount, if any, by which the Final Closing
Indebtedness is greater than the Estimated Closing Indebtedness.
“Indebtedness Surplus” means the amount, if any, by which the Estimated Closing
Indebtedness is greater than the Final Closing Indebtedness.
“Indemnified Party” means a Buyer Indemnified Party or a Seller Indemnified
Party.
“Indemnity Amount” means an amount equal to $35,000,000.
“Indemnity Escrow Fund” has the meaning given to such term in the Escrow
Agreement.
“Intellectual Property” means all intellectual property and associated rights in
any jurisdiction throughout the world, including: (a) trademarks, service marks,
trade names, business names, slogans, logos, trade dress or other indicia of
origin; (b) Internet domain names or Internet websites; (b) patents; (c)
copyrights, works of authorship (whether or not copyrightable) and designs; (d)
trade secrets and know-how, including all proprietary or confidential
inventions, improvements, processes, methods, techniques, protocols, formulae,
compositions, models, layouts, designs, drawings, plans, specifications,
methodologies and other proprietary or confidential information; (e) software;
(f) data, including Personal Data, whether or not publicly available and
regardless of the source of its generation, and all compilations thereof,
including databases and database rights, in any form (whether printed,
electronic or otherwise) and (g) registrations and applications for, and all
goodwill associated with, each of the foregoing.
“Intercompany IP” means all Company Intellectual Property owned by the Sellers
or any of their Affiliates other than the Group Companies and all other
Intellectual Property of another Person licensed by the Sellers or any of their
Affiliates and used by any of the Group Companies.
“Knowledge” means (a) with respect to the Company, (i) the actual knowledge,
after reasonable inquiry, of Perry Bernocchi, Marcel Overweel and Michelle
Knowles and (ii)


A-8

--------------------------------------------------------------------------------





the actual knowledge of Nick Piecora, Marianne Hines, Rick Livingston, Jeff
Mignone, Neel Vadhan and John Ras and (b) with respect to the Sellers, the
actual knowledge of Hans Janssen and Rob Janse.
“Law” means any laws, statutes, rules, codes, regulations, decrees, treaties,
standards, binding guidance, court decisions, injunctions, ordinances or orders
of, or issued by, applicable Governmental Entities.
“Legal Dispute” means any action, suit, litigation or proceeding between or
among the Parties arising in connection with any disagreement, dispute,
controversy or claim arising out of or relating to this Agreement or any related
document, other than a proceeding before the Accounting Firm under Section 1.6.
“Licenses” means all licenses, permits, registrations, approvals,
accreditations, certificates or other similar authorization required or issued
by any Governmental Entity or on any Governmental Entity’s behalf, such Licenses
including Medicare supplier numbers issued by the National Supplier
Clearinghouse.
“Liens” means any mortgages, deeds of trust or deeds to secure debt, liens,
pledges, security interests, hypothecations, charges, claims, judgments,
conditional sale agreements, priority or other security agreement, Taxes,
defects in title, easements, restrictions and encumbrances of any kind or nature
whatsoever; provided that “Liens” shall not include restrictions on the transfer
of securities arising under federal or state securities laws.
“Losses” of any person shall mean any and all damages, losses, judgments,
settlements, liabilities, deficiencies, Taxes, costs and expenses asserted
against, imposed upon or incurred by such person (including interest and
penalties, and reasonable fees and expenses of attorneys, experts and
consultants) in connection with any lawsuit, claim, counterclaim, action,
arbitration or other proceeding.
“Material Adverse Effect” means any change, event, development, condition,
effect or occurrence, taken individually or as a whole, that is or would
reasonably be expected to have a material adverse effect on the business,
assets, liabilities, financial condition or results of operations of the Company
and the Company Subsidiaries taken as a whole; provided, that the term “Material
Adverse Effect” shall not include any change, event, development, condition,
effect or occurrence to the extent caused by (a) changes or proposed changes in
Laws, (b) changes in GAAP or IFRS, (c) actions or omissions of the Group
Companies taken with the consent of the Buyers pursuant to this Agreement, (d)
reasonable actions or omissions of the Group Companies in contemplation of the
transactions contemplated by this Agreement or as expressly permitted by this
Agreement or the documents entered into pursuant hereto, (e) general economic
conditions, including changes in the financial, capital or reinsurance markets
(including changes in interest or exchange rates, prices of any security or
market index or any disruption of such markets), in each case, in the United
States or anywhere else in the world, (f) events or conditions generally
affecting the industries in which the Group Companies operate, (g) global,
national or regional political conditions, including national or international
hostilities, acts of terror or acts of war, sabotage or


A-9

--------------------------------------------------------------------------------





terrorism or military actions or any escalation or worsening of any hostilities,
acts of war, sabotage or terrorism or military actions, (h) pandemics,
earthquakes, hurricanes, tornados or other natural disasters, (i) any change or
prospective change in any Group Company’s credit ratings, (j) any failure to
meet any projections, forecasts, guidance, estimates, milestones, budgets or
financial or operating predictions of revenue, earnings, cash flow or cash
position, (k) acts or omissions of the Buyers and their Affiliates or (l) the
announcement or pendency of this Agreement or the transactions contemplated
hereby or the identification of the Buyers in connection with the transactions
contemplated hereby (provided, that (i) the matters described in clauses (a),
(b), (e), (f), (g) and (h) shall be included in the term “Material Adverse
Effect” only to the extent any such matter has a disproportionate impact or
effect on the business, assets, financial condition or results of operations of
the Company and the Company Subsidiaries, taken as a whole, relative to other
participants in the same business as the Group Companies and (ii) clauses (i)
and (j) will not prevent a determination that any change or effect underlying
any such change or failure, as applicable, has resulted in a Material Adverse
Effect, to the extent such change or effect is not otherwise excluded from this
definition of Material Adverse Effect).
“Medicaid” means, collectively, the health care assistance program established
by Title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) and any
statutes succeeding thereto, and all Laws, manuals or requirements pertaining to
such program, including (a) all federal statutes affecting such program, (b) all
state statutes and plans for medical assistance enacted in connection with such
program and federal rules and regulations promulgated in connection with such
program, and (c) all applicable provisions of all rules, regulations, manuals,
orders and administrative, reimbursement, and requirements of all Governmental
Entities promulgated in connection with such program that have the force and
effect of law, in each case as the same may be amended, supplemented or
otherwise modified from time to time.
“Medicare” means, collectively, the health insurance program for the aged and
disabled established by Title XVIII of the Social Security Act (42 U.S.C. 1395
et seq.) and any statutes succeeding thereto, and all Laws, manuals or
requirements pertaining to such program including (a) all federal statutes
(whether set forth in Title XVIII of the Social Security Act (42 U.S.C. 1395 et
seq.) or elsewhere) affecting such program, and (b) all applicable provisions of
all rules, regulations, manuals, orders and administrative, reimbursement and
requirements of all Governmental Entities promulgated in connection with such
program that have the force or effect of law, in each case as the same may be
amended, supplemented or otherwise modified from time to time.
“Net Working Capital” means (a) the consolidated Current Assets of the Group
Companies, minus (b) the consolidated Current Liabilities of the Group
Companies, in each case, as of the close of business on the day immediately
prior to the Closing Date, determined in accordance with the Working Capital
Rules.
“Net Working Capital Deficit” means the amount by which the Estimated Closing
Net Working Capital is greater than the Final Closing Net Working Capital.


A-10

--------------------------------------------------------------------------------





“Net Working Capital Surplus” means the amount by which the Final Closing Net
Working Capital is greater than the Estimated Closing Net Working Capital.
“OIG” means the Department of Health & Human Services Office of Inspector
General.
“Ordinary Course” means the ordinary course of business of the Group Companies
consistent with past practice of the Group Companies.
“Organizational Documents” means (a) the certificate of incorporation or
formation, (b) bylaws or operating agreement, (c) any charter or similar
document adopted or filed in connection with the creation, formation or
organization of a Person, and (d) any amendment to any of the foregoing.
“Outbound License” means each material Contract pursuant to which any license,
option or similar right relating to Company Intellectual Property has been
granted by any Group Company to another Person.
“Outside Date” means the date that is 120 days following the date hereof;
provided that (a) if on the third Business Day prior to the Outside Date, any of
the Outside Date Extension Conditions shall not have been satisfied but all
other conditions to Closing shall be satisfied or shall be capable of being
satisfied upon satisfaction of such Outside Date Extension Conditions, then the
Sellers or the Buyers shall have the right to extend the Outside Date an
additional thirty (30) days (which, if so validly extended, shall become the
“Outside Date” for all purposes under this Agreement) by notifying the other
Parties in writing of such election before the Outside Date, and (b) if the
Outside Date is extended pursuant to the preceding clause (a) and, on the third
Business Day prior to the extended Outside Date, any of the Outside Date
Extension Conditions shall not have been satisfied but all other conditions to
Closing shall be satisfied or shall be capable of being satisfied upon
satisfaction of such Outside Date Extension Conditions, then the Sellers or the
Buyers shall have the right to extend the Outside Date an additional thirty (30)
days (which, if so validly extended, shall become the “Outside Date” for all
purposes under this Agreement) by notifying the other Parties in writing of such
election before the Outside Date; provided, further, that the right to extend
the Outside Date shall not be available to any Party whose intentional failure
to fulfill any obligation of such Party under this Agreement shall have caused
such condition not to be satisfied. For the avoidance of doubt, in no event
shall the Outside Date be extended past the date that is 180 days following the
date hereof.
“Outside Date Extension Conditions” means the conditions to Closing set forth in
Sections 6.1(b), 6.3(d), 6.3(e) and 6.3(g).
“Participant” means any current or former director, officer, employee,
contractor or consultant of the Company or any of the Company Subsidiaries.
“Payoff and Release Documents” means, collectively (a) with respect to the
Hedging Arrangements, a payoff letter, termination statement or other similar
document, including


A-11

--------------------------------------------------------------------------------





the calculation of the closing out amounts, in each case, in form and substance
reasonably satisfactory to the Buyers, evidencing the aggregate amount of such
outstanding Indebtedness (including any interest accrued thereon and any
prepayment or similar penalties and fees and/or expenses associated with the
prepayment of such outstanding Indebtedness on the Closing Date) and an
agreement that, if such aggregate amount so identified is paid to the agent, on
behalf of the lenders, on the Closing Date, the Hedging Arrangements shall be
terminated and the Group Companies are released from all obligations thereunder
and (b) with respect to the Existing Credit Facility, a deed of release or other
similar document, in each case, in form and substance reasonably satisfactory to
the Buyers, irrevocably and unconditionally releasing the Group Companies from
all Indebtedness under the Existing Credit Facility, all security interests
and/or liens granted in connection therewith and any and all other obligations
under the Existing Credit Facility and the other financing documents related
thereto.
“Payoff Indebtedness” shall mean all Indebtedness of the Group Companies
outstanding under the Existing Credit Facility and the Hedging Arrangements.
“Permitted Liens” means (a) Liens for Taxes not yet due and payable or that are
being contested in good faith by appropriate proceedings by or on behalf of any
of the Group Companies and for which adequate reserves have been established on
the Closing Date Financial Certificate, (b) statutory Liens of landlords with
respect to Leased Real Property as to obligations which are not delinquent, (c)
Liens of carriers, warehousemen, mechanics, materialmen, and repairmen incurred
in the Ordinary Course as to obligations which are not delinquent, (d) zoning,
building, or other restrictions and/or variances, none of which are violated in
any material respect by any Leased Real Property, (e) covenants, rights of way,
encumbrances, easements and other minor irregularities in title, none of which
secure indebtedness for borrowed money, individually or in the aggregate,
interfere in any material respect with the present use of or occupancy of the
affected parcel by the applicable Group Company, (f) Liens securing Indebtedness
for borrowed money which have been placed on Leased Real Property by third-party
landlords under Leases and subordination and similar agreements with respect
thereto and (g) in the case of Intellectual Property, non-exclusive, revocable
licenses granted in the Ordinary Course, none of the terms of which are violated
by the current use of any such Intellectual Property.
“Person” means any individual, partnership, joint venture, joint-stock company,
corporation, trust, limited company, limited liability company, association,
trust, firm, unincorporated organization or any other entity or any Governmental
Entity.
“Personal Data” means all data relating to one or more individual(s) that is
personally identifying (i.e., data that identifies an individual or, in
combination with any other information or data available to the Group Companies,
is capable of identifying an individual) that is regulated or protected by one
of more federal or state Laws concerning the privacy and/or security of personal
data of or concerning an individual or the subject of data protection or
security obligations of the Group Companies under any of their privacy policies
or any material Contract entered into by any Group Company.


A-12

--------------------------------------------------------------------------------





“Pre-Closing Tax Period” means any taxable period (or portion thereof) ending on
or before the Closing Date.
“Post-Closing Tax Period” means any taxable period (or portion thereof)
beginning after the Closing Date.
“Related Party” shall mean, with respect to any Person: (a) any Affiliate of
such Person; (b) any Person that serves as a director, officer, partner,
executor or trustee (or in similar capacity) or is a direct or indirect equity
holder of such Person (or of any Affiliate of such Person); or (c) any Person
with respect to which such Person serves as a general partner or trustee (or in
a similar capacity).
“Release” means any spilling, leaking, pumping, pouring, leaching, emitting,
emanating, emptying, discharging, injecting, escaping, migrating, dumping or
disposing into, on, or through the environment.
“Representatives” of any Person shall mean such Person’s directors, managers,
officers, employees, agents, attorneys, accountants, legal counsels, financial
advisors, consultants or other advisors or representatives.
“Restricted Business Activities” means the business of providing
direct-to-patient medical supplies and devices (including diabetes supplies
and/or devices, ostomy supplies, wound care supplies, urology supplies,
incontinence supplies, enteral nutrition products, and breast pumps) and other
similar activities conducted by the Company Group as of the date hereof.
“Restricted Employee” means (a) each Person who is employed by a Group Company
as a Vice President or in a more senior capacity, and (b) each other employee of
a Group Company who is a party to a Retention Agreement.
“Restricted Period” means the period commencing on the Closing Date and ending
on the two (2) year anniversary of the Closing Date.
“Restricted Territory” means the United States of America.
“Schedules” means the disclosure schedules to this Agreement.
“Securities Act” shall mean the U.S. Securities Act of 1933, as amended, and the
applicable rules and regulations thereunder.
“Seller Ancillary Documents” means the Ancillary Documents to which any Seller
is a party.
“Seller Change of Control” means the time at which none of the Advent Investors
nor any of their Affiliates collectively own in the aggregate, directly or
indirectly, more than fifty percent (50%) of the Equity Interests of the Sellers
(or any successor entities to the Mediq Holding B.V. business) which are then
issued and outstanding.


A-13

--------------------------------------------------------------------------------





“Seller Indemnified Parties” means the Sellers and their Affiliates, each of
their respective officers, directors, members, managers, shareholders,
employees, agents, trustees and representatives and each of the heirs,
executors, successors and assigns of any of the foregoing.
“Subsidiary or Subsidiaries” means any Person of which the Company (or other
specified Person) shall own directly or indirectly through a Subsidiary, a
nominee arrangement or otherwise at least fifty percent (50%) or greater of the
outstanding capital stock (or other shares or units of beneficial interest or
other equity interests.
“Target Net Working Capital” means $8,095,991.
“Taxes” means all federal, state, local or non-U.S. taxes, including income,
franchise, capital stock, real property, license, severance, occupation,
premium, windfall profits, customs, duties, profits, alternative or add-on
minimum, personal property, tangible, withholding, employment, payroll, social
security, social contribution, unemployment compensation, disability, stamp,
transfer, registration, sales, use, excise, gross receipts, value-added and all
other taxes of any kind (including estimated taxes), whether disputed or not,
and any charges, additions, interest or penalties imposed by any Governmental
Entity with respect to any taxes, as well as any obligations to indemnify or
otherwise assume or succeed to the Tax liability of any other person.
“Tax Return” means any report, return, declaration, claim for refund or
information return or statement or other information filed or required to be
filed with a Governmental Entity in connection with Taxes, including any
amendment thereof or any schedule or attachment thereto.
“Third Party Payor” means any Governmental Payor, private insurers, managed care
plans, pharmacy benefit managers and any other Person or entity that presently,
or in the future, maintains Third Party Payor Programs.
“Third Party Payor Programs” means all payment or reimbursement programs,
sponsored or maintained by any Third Party Payor, in which any Group Company
participates regardless of whether such Group Company is an in-network or
out-of-network provider/supplier.
“Transition Services Agreement” means the Transition Services Agreement, by and
among the Company and the Sellers, substantially in the form attached hereto as
Exhibit F, with such revisions and additions to the services therein as may be
discussed and mutually agreed by the Parties in good faith following the date
hereof.
“Treasury Regulations” means the Income Tax Regulations promulgated under the
Code.


A-14

--------------------------------------------------------------------------------





Additionally, each of the following terms is defined in the Section set forth
opposite such term:
Term    Section
280G Payments        5.16
280G Waived Benefits        5.16
401(k) Plan        5.12(a)
Accounting Firm        1.5(c)
Advent Investors        5.15(a)
Advent Portfolio Companies        5.15(a)
Agreement        Preamble
Antitrust Division        5.2(b)
Base Purchase Price        1.2(a)
Buyer A        Preamble
Buyer B        Preamble
Buyers        Preamble
Buyer Losses        9.1
Buyer Plans        5.12(c)
CIA        5.14(a)
Closing        7.1
Closing Cash        1.5(a)
Closing Company Transaction Expenses        1.5(a)
Closing Date        7.1
Closing Date Financial Certificate        1.3(a)
Closing Date Indebtedness Statement        1.3(b)
Closing Indebtedness        1.5(a)
Closing Net Working Capital        1.5(a)
Company        Preamble
Company Intellectual Property        2.10(b)
Company Released Parties        5.8(a)
Company Releasing Parties        5.8(b)
Confidential Information        5.13
Continuing Employee        5.12(b)
D&O Indemnifiable Claim        5.7(d)
Deductible        9.5(a)
Disputed Item        1.5(b)
Estimated Closing Cash        1.3(a)
Estimated Closing Indebtedness        1.3(b)
Estimated Closing Company Transaction Expenses        1.3(a)
Estimated Closing Net Working Capital        1.3(a)
Existing Condition        5.5(b)
Financial Statements        2.6
FTC        5.2(b)
Guarantor        Preamble


A-15

--------------------------------------------------------------------------------





Indemnified D&O Persons        5.7(a)
Indemnifying Party        9.3(a)
Interests        Recitals
Interim Balance Sheet        2.6
Interim Financial Statements        2.6
IRS        2.16(a)
Key Employees        Recitals
Labor Laws        2.17(e)
Lease        2.9(c)
Leased Real Property        2.9(b)
Mediq        Preamble
Mediq International        Preamble
Non-Recourse Party        10.16
Notice of Disagreement        1.5(b)
OIG Consent        5.14(b)
Parties        Preamble
Party        Preamble
Preliminary Closing Statement        1.5(a)
Privacy Laws        2.22(h)
Privacy Restrictions        2.22(h)
Purchase Price        1.2
Released Parties        5.8(b)
Releasing Parties        5.8(b)
Retention Agreements        Recitals
Seller Released Parties        5.8(b)
Seller Releasing Parties        5.8(a)
Sellers        Preamble
Straddle Period        5.6(b)
Supplement        5.5(a)
Tail Premium        5.7(b)
Tax Claim        5.6(c)
Terminating Buyer Breach        8.1(c)
Terminating Company Breach        8.1(b)
Third Party Claim        9.3(a)
Working Capital Rules        1.3(a)






A-16